Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 1 of 189. PageID #: 6




           EXHIBIT A
                Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 2 of 189. PageID #: 7




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                            New Case Electronically Filed:
                                                June 12,2019 17:52


                                           By: MICHAEL!. O'SHEA0039330

                                               Confirmation Nbr. 1736141



  TAMMY DECOSTA                                                            CV 19 916707

          vs.
                                                                   Judge: TIMOTHY MCCORMICK
  CUYAHOGA COUNTY OHIO, ET AL




                                                    Pages Filed:   187




Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 3 of 189. PageID #: 8




                                 IN THE COURT OF COMMON PLEAS
                                    CUYAHOGA COUNTY, OHIO



                                   )
     TAMMY DECOSTA                 )
     C/O Lipson O'Shea Legal Group )                               Case No.
     700 W. St. Clair Avenue #110  )
     Cleveland, Ohio 44113         )
                                   )
          Plaintiff,               )                               JUDGE
                                   )
                                   )
     vs.                           )                              COMPLAINT
                                   )
                                   )
     CUYAHOGA COUNTY, OHIO         )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     ARMOND BUDISH                 )
     Cuyahoga County Executive     )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     CLIFFORD PINKNEY              )
     Cuyahoga County Sheriff       )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     ERIC J. IVEY                  )
     former Cuyahoga County        )
     Jail Warden                   )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )


Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 4 of 189. PageID #: 9



     and                           )
                                   )
     KEN MILLS                     )
     former Regional Director of   )
     Corrections of Cuyahoga       )
     County Sheriffs Department    )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     THOMAS TALLMAN                )
     Medical Director              )
     c/o Chief Legal Officer       )
     MetroHealth System            )
     2500 MetroHealth Drive        )
     Cleveland, OH 44109           )
                                   )
     and                           )
                                   )
     JOHN DOE/JANE DOE CORRECTIONS )
     OFFICERS                      )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     JOHN DOE/JANE DOE NURSES      )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     JOHN DOE COMPANY              )
     (for providing medical        )
     services)                     )
     address presently unknown     )
                                   )
          Defendants.              )
                                   )




                                                             2

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 5 of 189. PageID #: 10




                                        Facts and Jurisdiction

              1.        Plaintiff Tammy Decosta                   ("Plaintiff")              is an individual

     who was residing in Cuyahoga County at all times relevant to the

     facts and issues in this complaint.

              2. Defendant Cuyahoga County ("Defendant County") is a unit of

     local government established under the laws of the State of Ohio.

     The    County is          sued through the               Cuyahoga County Executive and/or

     Council who are named only in their official capacity pursuant to

     RC 302.14 to 302.19.

              3.    Defendant         Clifford Pinkney               ("Defendant Sheriff")               is     the

     appointed           sheriff         of     Cuyahoga          County;         Defendant           Eric     Ivey

      ("Defendant Warden")                was at all times relevant to this action the

     warden        of   the    Cuyahoga         County       Corrections           Center       (the    "Jail"),

     defendant          Ken Mills          ("Defendant Regional                 Director")        was    at     all

     times relevant to this action the Regional Director of Corrections

     of    Cuyahoga          County       Sheriffs         Department;            and        Defendant       Thomas

     Tailman ("Defendant Medical Director") was at all times relevant to

     this action the Medical Director of the Jail.                                 Defendant Sheriff's,

     Defendant Warden's,                 Defendant         Regional         Director's          and    Defendant

     Medical Director's responsibilities include the operation of the

     Jail and the provision of appropriate care to people held in the

     Jail.         Defendant         Sheriff,         Defendant         Warden,        Defendant        Regional



                                                             3

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 6 of 189. PageID #: 11



     Director         and     Defendant         Medical          Director        are     sued      in   official

     capacity.

              4.       At all times relevant to the allegations made in this

     complaint. Defendant Sheriff, Defendant Warden, Defendant Regional

     Director and Defendant Medical Director were was acting in their

     official         capacity,         within       the     scope      of    their      employment,        under

     color      of    law,     and     are     responsible          the      policies,       practices,       and

     customs related to medical and mental health care at the Jail.

              5.     Jurisdiction is invoked pursuant to 42 USC §1983 et seq;1

     and venue is proper in that the parties reside, or, at the time the

     events        took     place,       resided        in    Cuyahoga        County,        and    the   events

     giving rise to Plaintiff's claims also occurred in Cuyahoga County.

              6.     Defendant County was and is a political subdivision and

     unit of local government duly organized under the laws of the State

     of Ohio residing in                 Ohio acting under the color of law; Defendant

     County is a "person" under 42 USC §1983;                                 Defendant County is the

     employer         and    principal          of    county       executive          Armond       Budish    (the

     "Executive"),            and Defendant Sheriff,                   Defendant Warden,                Defendant

     Regional Director and Defendant Medical Director are responsible

     for the policies, practices,                       and customs of the Jail.1


          1  See Cooperman v. University Surgical Assocs., 32 Ohio St.
     3d 191, 513 N.E.2d 288 (1987); Schwarz v. Board of Trustees of
     Ohio State Univ., 31 Ohio St. 3d 267,510 N.E.2d 808 (1987) and
     Conley v. Shearer, 64 Ohio St. 3d 284, 292-93, 595 N.E.2d 862,
     869-70 (1992).

                                                             4

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 7 of 189. PageID #: 12



              7.    Defendants Jane/John Doe nurses                             ("Defendant Nurses")           are

     duly licensed to practice nursing by and in the State of Ohio.

     Upon information and belief and at all times relevant.                                           Defendant

     Nurses were to provide treatment to Plaintiff at the Jail and were

     to    advise       corrections           officers           and   doctors        of     proper     care   and

     transportation of inmates within the Jail.                                       Defendant Nurses are

     sued in their individual and her official capacities.

              8.    Defendant Jane/John Doe corrections officers                                   ("Defendant

     COs")      are     corrections           officers,          who    at      all    times     relevant      was

     employed by the County to work in the Jail,                                   including monitoring,

     servicing and transporting of inmates within the Jail.                                           Defendant

     Cos are all sued in individual and official capacity.

              9.    Defendant         John     Doe     Company         is   a    company       licensed to      do

     business in the State of Ohio, and which contracted with the County

     to provide medical staff, including nurses, to work in the Jail at

     all time relevant to this complaint.

              10.    All captioned defendants (collectively, the "Defendants")

     have long been on notice of - and have even taken action to worsen

     -    overcrowding,             unhygienic           conditions,             movement       restrictions,

     insufficient and inedible                       food,       lack religious              freedom,    lack of

     access to their attorneys, and inadequate medical and mental health

     care at the Jail.




                                                             5

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 8 of 189. PageID #: 13



              11.      The Defendants have further long been on notice of the

     incompetent supervision and management of the Jail.

              12.    The Defendants,             individually or by and through actual or

     ostensible agents and/or employees,                             were involved in monitoring,

     servicing          and      transporting            Plaintiff          within           the   Jail,   while

     Plaintiff was an inmate at the Jail,                            including the events relevant

     to this action.

              13. On May 30, 2018,                Plaintiff fell in a large pool of water,

     which was          coming       from a       cell     from a        sink/toilet which had been

     leaking for many days and running out into the areas which service

     the inmates of the jail.

              14.        Upon       information           and     belief.        Defendant          COs    and/or

     employees         of     the    Jail      documented          the     leak     and       filed   necessary

     maintenance reports.

              15.       Various employees of the Jail came to view the leak to

     no avail.

              16.      The area where Plaintiff fell                          is used for activities,

     phone use and feeding inmates, however, no one from the Jail would

     try to get the water hazard cleaned up before letting inmates out

     of their cells.

              17.     The cell where the water was running from was occupied by

     inmate Amber Riley and next to her cell was inmate Holly Hentgrass.




                                                             6

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 9 of 189. PageID #: 14



              18.       Once Plaintiff fell. Jail CO Franklin called a                                  medical

     emergency for Plaintiff.

              19.      Many inmates and Cos were aware of the water hazard at

     the Jail.

              20.     There are 3 camera's on the POD,                         so this incident should

     be on video.

              21.     Plaintiff was in cell #14, and after receiving breakfast,

     was     collecting         all     trays,       and    slipped and            fell      on   the   concrete

     floor in front of room/cell #11.

              22.      Plaintiff was knocked out for a few minutes.

              23.      CO Franklin arrived and notified medical emergency,                                   and

     they soon arrived with nurses and SRT Team.

              24.        Plaintiff was taken to the medical department and was

     treated for a swollen knee and backache.

              25.     Plaintiff was given Tylenol and an ice pack for her knee

     for 20 minutes at a time.

              26.      Defendant Nurses asked if Plaintiff hit her head in the

     fall and Plaintiff said yes.

              27.      Defendant Nurses checked to make sure there was no open

     gash and told Plaintiff that the Tylenol would help if Plaintiff

     got a headache.

              28.      During this period of time there was a shift change.




                                                             7

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 10 of 189. PageID #: 15



              29.     Notwithstanding her obvious head injuries. Plaintiff was

     treated as if Plaintiff was a problem and in the way of Jail staff,

     and     Defendant          Nurses       were       in    a    hurry       to    document       and     treat

     Plaintiff.

              30.         Plaintiff was eventually returned to her cell.

              31.       Upon entering her cell.                    Plaintiff took a nap,                 and when

     Plaintiff woke Plaintiff realized that she was seeing colored spots

     and lines         in Plaintiff's             left eye along with what Plaintiff can

     only describe as floaters.

              32.      Plaintiff spoke to CO Franklin and another officer who

     told Plaintiff to tell the nurse when the nurse does her rounds.

              33.         Plaintiff          began       telling        the      officers/nurses            (upon

     information           and     belief        known       as    Peter,        Scott       and   Ms.    Aquino

      ("Aquino"),         and a few more to no avail.

              34.       Each time Plaintiff complained about her conditions and

     symptoms.         Defendant          COs'     and/or         Defendant         Nurses'     response      was

     "I'll tell the doctor".

              35.        Defendant         COs     and       Defendant        Nurses         stopped     medical

     evaluation and treatment and called Plaintiff down to the medical

     unit and stated that Plaintiff's medical condition was nothing more

     just high blood pressure despite the                               fact that Plaintiff had no

     previous diagnosis and/or medication for such.




                                                              8

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 11 of 189. PageID #: 16



              36.     No one at the Jail ever did a blood pressure check on the

     Plaintiff.

              37.     Plaintiff's condition and complaints went on for weeks to

     no avail.

              38.     Plaintiff filled out several sick-calls about Plaintiff's

     eye    sight and knee,              and Plaintiff put                in separate sick calls to

     each illness,           so that the Jail employees wouldn't have anything to

     say about Plaintiff putting 2 conditions on one slip - and this

     too was ignored.

              39.       Plaintiff continued to complain about ths condition of

     her eye - all to no avail.

              40.        Plaintiff saw another one of the Defendant Nurses who

     stated something to the effect "I'm a mental health nurse,                                        not a

     doctor."

              41.        Plaintiff told this nurse that she                              (the nurse)   still

     worked with the medical department and asked her                                        (the nurse)   to

     help Plaintiff speak to the doctor.

              42.        This nurse told Plaintiff they                           (Defendant Nurses and

     Defendant COs were really busy and medical emergencies happen all

     day and they didn't have time to see Plaintiff.

              43.        Plaintiff continued to put in sick calls to no avail,

     even though the Plaintiff was experiencing limited vision.




                                                             9

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 12 of 189. PageID #: 17



              44.       Plaintiff got an x-ray ordered by one of the Defendant

     Nurses for her knee but still Defendant Nurses and/or Defendant COs

     would not let Plaintiff see a doctor and still no one was paying

     attention to Plaintiff's eye sight problem.

              45.            Shortly         after.       Plaintiff          went       totally    blind      in

     Plaintiff's left eye.

              46.       After going blind in her left eyes. Plaintiff profusely

     complained to medical staff,                       officers,        etc,     and still nothing was

     done.

              47.       The Defendant Nurses laughed saying "Decosta, LAY DOWN,

     I'm sure it's blood pressure related!"

              48.        Eventually blood pressure                      checks were ordered by the

     doctor after a nurse called for directions on what to do.

              49.      The medical           staff ordered blood-pressure checks                        for    5

     days but Plaintiff was given no medication.

              50.      Blood pressure checks were ordered 3 times in 2 months

     and periodically was done at Plaintiff's request,                                       just to be sure

     that Plaintiff's blood pressure was normal - and it was normal.

              51.       Another new nurse with the name "McCord-Sumlin" started

     in    the      Jail    and     told     Plaintiff           "Ms.    DeCosta,        I'll   talk   to   the

     doctor,        that's all I can do".

              52.      It took 3 weeks but finally the Plaintiff saw a doctor

      (Dr.    Francis) .


                                                            10

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 13 of 189. PageID #: 18



              53.         Dr.      Francis       examined         Plaintiff         and      then    called     the

     medical director for the Jail.

              54.      Plaintiff was then sent to Metro Hospital emergency room

     where the emergency room doctor called an eye doctor                                           (Dr. Kraus).

              55.     Dr. Kraus examined Plaintiff for many hours along with a

     few more doctors.

              56.     At Metro Hospital Plaintiff learned she had a torn retina

     and needed surgery.

              57.     Dr. Kraus told Plaintiff it was because of the fall, from

     the impact.

              58.      Plaintiff was then seen again by surgeon (Dr. Yuan), and

     he discovered that Plaintiff had 2 tears, 1 of which was very rare,

     and could have only come from the sudden impact.

              59.      The doctors           at Metro Hospital                said Plaintiff's vision

     will be limited and blurry.

              60.     Plaintiff finally had surgery on August 3, 2018 at Metro

     Hospital         and     a    few    weeks      later        received       laser       surgery      due    to

     pockets of fluid.

              61.     Plaintiff had to sleep with her head at 60 degrees for 2

        months.

              62.       Dr.       Yuan    ordered        a    few     eye     drops       and     explained      to

     Plaintiff          that       they     were      very        important         and      to     be   used    as

     prescribed.


                                                             11

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 14 of 189. PageID #: 19



              63.     The drops were given to the staff at the Jail, along with

     post operative summary of Plaintiff's medical issues and needs.

              64.      Despite clear medical instructions to the contrary,                                the

     staff at the jail discontinued the drops.

              65.      When seen by Dr.               Yuan for a follow-up.                  Dr.   Yuan asked

     Plaintiff about the drops,                       and when Plaintiff told him that the

     Jail staff has discontinued the drops Dr.                                 Yuan was very upset.

              66.     Dr. Yuan called the jail and spoke with staff at the Jail

     and told them how important that medication was.

              67.      Once again Dr.             Yuan sent an office visit summary with

     medical instructions along with a message to the Jail staff that

     emphasized how important the eye drops are for recovery results and

     that they are not to be discontinued.

              68.        In October of 2018 Plaintiff felt problems in her eye

     again and was seeing spots,                      colors and gray shadows.

              69.      Plaintiff asked CO "Ben" to call medical staff and tell

     them that Plaintiff's retina had probably ripped again.

              70.      Dr.     Francis       saw Plaintiff again in the Jail,                        and upon

     learning of the actions of the Jail staff,                                sent the Plaintiff back

     to Metro Hospital.

              71.      Once at Metro Hospital it was determined that in                                  fact

     Plaintiff's retina had ripped off.




                                                            12

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 15 of 189. PageID #: 20



              72.      Dr.     Yuan performed another surgery and told Plaintiff

     afterwards that there was a great amount of scar tissue due to the

     retina being ripped the first time for so long, this time he wasn't

     sure of the outcome.

              73.     Dr. Kraus and Dr. Yuan told Plaintiff that Plaintiff was

     legally blind, which caused severe emotional distress to Plaintiff.

              74.       Dr.     Kraus       and    Yuan      explained          to    Plaintiff      that   had

     Plaintiff been seen immediately after the fall that Plaintiff's

     sight could have bee saved.

              75.      In the midst of complaining to the staff at the Jail,

     Plaintiff was threatened by Defendant COs to be placed in lock up

     and to be refused medication.

              76.     Defendant COs and/or Defendant Nurses told Plaintiff that

     Plaintiff was only complaining to get medication.

              77.          Defendant COs and/or Defendant Nurses repeatedly told

     Plaintiff that they were                     short staffed again or that they told Dr.

     Hancock or that medical emergencies were going on.

              78.          Plaintiff was told by Defendant COs                               that the Jail is

     designed         to    hold     1800      inmates       and     that     the     Jail     was   presently

     holding more than 2300-2400 inmates.

              79.          Plaintiff was           repeatedly told by Defendant COs                      and/o

     Defendant Nurses               that     the     Jail     was     short      staffed,       and that    the

     doctor will get to Plaintiff when he can.


                                                            13

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 16 of 189. PageID #: 21



              80.     When the U.S. Marshall's came into the Medical POD of the

     Jail,      Defendant COs stopped them from talking to Plaintiff.

              81.      The Jail is operating under a state of constant crisis.

     endangering           the    health       and     safety of           detainees          and       inmates    and

     staff alike on a daily basis •

              82.           The      Jail       is      underfunded.              understaffed,                 poorly

     administered,             and      intentionally              overcrowded,         giving           rise    to    a

     chaotic and perilous environment inside the jail walls.

              83.        Detainees and inmates                     are   regularly denied access                      to

     adequate         medical        and     mental       health         care,     hygienic             conditions,

     movement,          sufficient          and      edible        food,    access       to        religion,       and

     access to their attorneys.

              84.     The conditions within the Jail violate the First, Fourth,

     Fifth,       Sixth,       Eighth,        and     Fourteenth           Amendments              to   the     United

     States Constitution.

              85.           All      defendants          to    this        action      (collectively,              the

     "Defendants")            have long been on notice of the horrific conditions

     and constitutional deprivations occurring daily at the Jail,                                                  yet

     have failed to timely or effectively remedy the deplorable state of

     affairs.

              86.       The      Jail    has      long     been      well     known          for    repeated       and

     ongoing horrific and inhumane conditions, including but not limited

     to the conditions set forth in the federal lawsuit captioned.                                                Clay


                                                              14

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 17 of 189. PageID #: 22



     et al. v. Cuyahoga County et al.; United States District Court Case

     No.      1:lS-cv-02929              (the      "Clay       Suit"),         which         allegations    the

     Plaintiff incorporates by reference herein                                   (a copy of the entire

     Clay Suit is attached hereto and made a part hereof as Exhibit 1 -

     including all attached exhibits to the Clay Suit).

              87.      The horrible Jail medical conditions have been further

     documented           in the matter Brack v.                   Cuyahoga County;             Cuyahoga Case

     No.    915706       (the "Brack Suit")               (a copy of the entire Brack Suit is

     attached hereto and made a part hereof as Exhibit 2).

              88.      The conduct of all of the                       foregoing Defendants is              the

     proximate         cause       of    the     Plaintiff's           damages,         including    but    not

     limited to the loss of her eye, gashes, contusions, medical bills,

     pain,       suffering,          hedonic         damages,         economic         damages,     and    non­

     economic damages.




                                                   COUNT I
                                        NON-IMMUNITY ACTS/OMISSIONS
                                              RC 2744.03(A) (6)



              89.      Plaintiff          realleges        and     incorporate          all paragraphs       of

     this pleading as if fully rewritten herein.

              90.       The     Defendants'           acts       or   omissions          (hereinafter,      the

     "Acts/Omissions") were with malicious purpose, in bad faith, or in

     a wanton or reckless manner.



                                                            15

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 18 of 189. PageID #: 23



              91.       These      Acts/Omissions              are    the     proximate        cause    of   the

     aforementioned damages.




                                        COUNT II
                     42 USC §1983 - EIGHTH AND FOURTEENTH AMENDMENTS



              92.      Plaintiff          realleges        and     incorporate          all paragraphs        of

     this pleading as if fully rewritten herein.

              93.      The conduct of Defendants,                      as alleged in the preceding

     paragraphs, violates the rights guaranteed to Plaintiff under the

     Eighth and Fourteenth Amendments to the United States Constitution,

     subjecting them to a substantial risk of serious harm, and causing

     the injuries alleged in this complaint.

              94.      The Defendants have,                under color of state law,                   deprived

     Plaintiff of clearly established rights, privileges and immunities

     secured by          the      Fourth,       Eighth       and     Fourteenth Amendments              to   the

     United States Constitution, of which a reasonable person would have

     known.

              95.      The rights include but are not limited to,                              the right to

     due     process         of    law,      the     right       to    be     free      from   unreasonable

     seizures, the right to be free from the use of excessive force and

     the right to the opportunity to an adequate medical evaluation, and

     adequate and reasonable                    care when incarcerated -                     and this     right

     includes the right to receive necessary medication.


                                                            16

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 19 of 189. PageID #: 24



              96.       The    conduct        of    the     Defendants          constitutes          deliberate

     indifference.

              97.      The conduct of the Defendants shocks the conscience.

              98.       The policies, practices, and customs of the Jail and/or

     the    Defendants,           as    alleged in          the preceding paragraphs,                     violate

     Plaintiff's basic human rights and dignity,                                  and Plaintiff's right

     to    be    free       from unconstitutional                    conditions        of     confinement       and

     cruel       and     unusual        punishment             under    the     Eighth        and    Fourteenth

     Amendments to the United States Constitution.

              99.       These policies, practices, and customs had been and may

     continue to be implemented by the Defendants and their agents and

     employees,         under color of law,                    in their official capacities,                    and

     are the proximate cause of the foregoing damages.

              100.            Defendants           have         been      and       are       aware       of    the

     unconstitutional               and    dangerous           conditions         of    the     Jail   and     have

     unreasonably instituted and/or condoned such conditions and/or been

     deliberately indifferent                      to    the    inhumane        conditions          and   rampant

     violations          of    law     and the          substantial        risk of           serious   harm and

     actual harm to Plaintiff.

              101.       Defendants have failed to prevent, caused, and continue

     to cause Plaintiffs tremendous mental anguish, suffering, and pain,

     as     well       as     the      serious           and        lasting     injury         Plaintiff       has

     experienced.


                                                               17

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 20 of 189. PageID #: 25



              102.        Defendants'          conduct is the direct and proximate cause

     of the constitutional violations and injuries to Plaintiff as set

     forth above.




                                               COUNT III
                                     42 USC §1983 - FIFTH AMENMENT



              99.      Plaintiff          realleges        and     incorporate           all paragraphs        of

     this pleading as if fully rewritten herein.

              100.      The conduct of Defendants,                      as alleged in the preceding

     paragraphs, violates the rights guaranteed to Plaintiff under the

     Fifth Amendment to the United States Constitution                                         (Due Process -

     denial of right to be heard as to medical complaints and concerns),

     subjecting Plaintiff to a                      substantial           risk of        serious harm,        and

     causing the injuries alleged in this complaint.

              101.           Defendants            have       been        and      are        aware    of     the

     unconstitutional               and    dangerous          conditions          of    the    Jail   and    have

     intentionally            barred        Plaintiff          from     her     Due      Process      grievance

     rights       and/or been           deliberately             indifferent           to    such   rights    and

     rampant violations of law and the substantial risk of serious harm

     and actual harm to Plaintiff.




                                                            18

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 21 of 189. PageID #: 26




                                       COUNT IV
                 (Monell; Failure To Train and Supervise; 42 USC 1983

              102.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              103.      The Defendants failed to adequately train and supervise

     the jail corrections officers and staff in the intake,                                           assessment

     and correctional and medical care of inmates including Plaintiff.

              104.     The rules, regulations, customs, policies and procedures

     of the Jail were inadequate and unreasonable.

              105.       The policies,            customs,         patterns        and practices         of the

     Defendants           were       the     moving         force       behind        the         Constitutional

     violations suffered by Sean.

              106.       Plaintiff's           claims      are     founded,        in part,         upon one or

     more      alleged        violations          of    Plaintiff's            rights,        privileges      and

     immunities as secured by the United States Constitution.

              107.       Although the policymakers were on notice of the obvious

     need to train and supervise Jail staff in the area of day to day

     jail operations,              policies and procedures relating to medical and

     mental       health        assessment          and      follow       up     care        of    inmates,   the

     Defendants failed to adequately train and supervise the individual

     jail staff.




                                                            19

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 22 of 189. PageID #: 27



              108.        The     policy        makers       failed       to    develop      and     institute

     adequate          reality          based       training          programs          relating       to     the

     incarceration, care and treatment of individuals such as Plaintiff.

              109.        As     such     the      Defendants         acted      unreasonably         and    were

     repeatedly          deliberately              indifferent         to      the    rights    of    citizens

     subject to incarceration in the Jail,                              including Plaintiff.




                                         Count V
                    CIVIL CIAIM FOR CONSPIRACY UNDER 42 U.S.C. § 1983



              110.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              111.             The Defendants,             through concerted action,                  by plan,

     and with a conspiratorial objective, have deprived and continue to

     deprive Plaintiff of her constitutional rights.

              112.       Overt      acts      by    these      Defendants            include,   but    are    not

     limited to,           the    facts      set    forth above and a complete failure to

     stop the unconstitutional conduct and also a complete failure to

     remain silent about and not report this unconstitutional conduct.

              113.         The Defendants'             actions and conduct have resulted in

     the foregoing damages.




                                                            20

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 23 of 189. PageID #: 28



                                            Count VI
                           CIAIM FOR CIVIL CONSPIRACY UNDER OHIO LAW



              114.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              115.      The Defendants who participated in the foregoing conduct

     were engaged in a conspiracy under Ohio Law.

              116.          The    Defendants          acted maliciously and                 in   concert   to

     injure Plaintiff.

              117.       Each of the Defendants acted in concert by failing to

     prevent this unconstitutional conduct,                              despite a duty to do so.

              118.         The Defendants'             actions and conduct have resulted in

     the foregoing damages.




                                   Count VII
        RECKLESS, WANTON AND WILLFUL HIRING, RETENTION, AND SUPERVISION



              119.     Plaintiff realleges and incorporate all paragraphs of this

     pleading as if fully rewritten herein.

              120.        There is an employment relationship between Defendant

     County and the other Defendants.

              121.       At all times relevant, these other Defendants were, by

     virtue of the conduct set forth herein, were incompetent.




                                                            21

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 24 of 189. PageID #: 29



              122.        Defendant          County       had     constructive             knowledge     of   the

     incompetence of these Defendants.

              123.       The malicious purpose,                    bad faith,          wanton or reckless

     manner acts and omissions of these Defendants were foreseeable by

     Defendant County and caused Plaintiff's injuries.

              124.       Defendant County was malicious,                          in bad faith,         or in a

     wanton or          reckless manner              in hiring,           retaining,         and supervising

     these Defendants which was the proximate cause of the severe and

     permanent injuries suffered by Plaintiff.

              125.            Defendant         County        had     a    duty       to     supervise    these

     Defendants.

              126.      Defendants County had a duty to provide Plaintiff housed

     in the Jail with a safe environment.

              127.         Defendant          County        failed        to    supervise        these    other

     Defendants.

              128.       Defendant          County       failed      to    keep       Plaintiff    and    other

     inmates safe.

              129.          Defendant          County       failed        to   take        corrective    action

     against        these      other       Defendants          who     posed      a    threat    of    harm    to

     Plaintiff and other inmates.

              130.        Instead Defendant County sat idly by and did nothing.

              131.        Political subdivision employees who engage in "acts or

     omissions with malicious purpose,                           in bad faith,             or in a wanton or


                                                            22

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 25 of 189. PageID #: 30



     reckless manner" are not immune from suit in Ohio.                                      Ohio Rev.    Code

     § 2744.03(A)(6)(b).

              133.           Defendants'           conduct        arose       to   a    level   beyond    mere

     negligence.

              134.      Defendants acted in a reckless or wanton manner,                             in bad

     faith,        and/or with malicious purpose in failing to supervise the

     employees of the Jail,                  including these other Defendants.

              135.      The Defendants' actions and conduct have resulted in the

     foregoing damages.




              WHEREFORE,         Plaintiff         is    entitled        to    a    judgment    against    all

     Defendants, jointly and severally, as follows:

              1.     As to all Counts, Plaintiff demands judgment in an monetary

     amount in excess of $25,000.00, together with interest and costs;

              2.      Attorney fees as permitted by 42 USC 1983;

              3.     In addition to normal economic and non-economic damages,

     pre-judgment interest;

              4.       As to all Counts,              court costs,          discovery costs,       attorney

     fees and interest to the extent permitted by law.

              5.      Any and all relief permitted by law and equity.


                                                            23

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 26 of 189. PageID #: 31



                                                          Respectfully submitted;

                                                          LIPSON O'SHEA LEGAL GROUP


                                                         /s/ Michael J. O'Shea______
                                                         Michael J. O'Shea, Esq. (0039330)
                                                         michael@lipsonoshea.com
                                                         The Hoyt Block Building
                                                         Suite 110
                                                         700 West St. Clair Avenue
                                                         Cleveland, Ohio 44113
                                                          (216) 241-0011
                                                          (440) 331-5401 - fax
                                                         Attorneys for Plaintiff




                                                            24

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 27 of 189. PageID #: 32
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 lof61. PagelD#:!


                               IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

       TONYA CLAY,                                              CASE NO.:
       ANTHONY BONNER,
       JAMES MARTIN,                                            JUDGE:
       GEORGETTE PATTERSON,
       ZACHARY SCRUGGS,
       KINDELL SMITH, AND
       JOVAN VARNER,                                            COMPLAINT
       c/o Friedman & Gilbert
       55 Public Square, Suite 1055                             JURY TRIAL DEMANDED
       Cleveland, Ohio 44113,

               Plaintiffs,

       -vs-

       CUYAHOGA COUNTY, OHIO
       c/o Department of Law
       2079 E. 9th Street
       Cleveland, OH 44115

       and

       ARMOND BUDISH,
       Cuyahoga County Executive
       c/o Department of Law
       2079 E. 9th Street
       Cleveland, OH 44115

        and

       CLIFFORD PINKNEY,
       Cuyahoga County Sheriff
       c/o Department of Law
       2079 E. 9th Street
       Cleveland, OH 44115

       and

        ERIC J. IVEY
        Cuyahoga County Corrections Center Warden
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 28 of 189. PageID #: 33
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 2 of 61. PagelD #: 2


       and

       GEORGE TAYLOR
       Interim Director of Regional Corrections
       c/o Department of Law
       2079 E. 9th Street
       Cleveland, OH 44115

       and

       BRANDY CARNEY
       Chief Public Safety & Justice Services Officer
       c/o Department of Law
       2079 E. 9th Street
       Cleveland, OH 44115

       and

       THOMAS TALLMAN
       Medical Director
       c/o Chief Legal Officer, MetroHealth System
       2500 MetroHealth Drive
       Cleveland, OH 44109

        and

       METROHEALTH SYSTEM
       c/o Chief Legal Officer, MetroHealth System
       2500 MetroHealth Drive
       Cleveland, OH 44109

        and

        UNKNOWN DEFENDANTS
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115

        and

        UNKNOWN MEDICAL DEFENDANTS
        c/o Chief Legal Officer, MetroHealth System
        2500 MetroHealth Drive
        Cleveland, OH 44109

                 Defendants.




                                                           2



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 29 of 189. PageID #: 34
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 3 of 61. PagelD #: 3


              Plaintiffs Tonya Clay, Anthony Bonner, James Martin, Georgette Patterson, Zachary

      Scruggs, Kindell Smith, and Jovan Varner for their complaint against Defendants Cuyahoga

      County, Armond Budish, Clifford Pinkney, Eric Ivey, George Taylor, Brandy Carney, Thomas

      Tallman, MetroHealth System, Unnamed Defendants, and Unnamed Medical Defendants allege

      as follows:

                                                  Introduction

              1.      Cuyahoga County Corrections Center (CCCC) is operating under a state of constant

      crisis, endangering the health and safety of Detainees/Inmates and staff alike on a daily basis.

      CCCC is underfunded, understaffed, poorly administered, and intentionally overcrowded, giving

      rise to a chaotic and perilous environment inside the jail walls. Detainees/Inmates are regularly

      denied access to adequate medical and mental health care, hygienic conditions, movement,

      sufficient and edible food, access to religion, and access to their attorneys. The conditions within

      CCCC violate the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United

      States Constitution. Defendants have long been on notice of the horrific conditions and

      constitutional deprivations occurring daily at CCCC, yet have failed to timely or effectively

      remedy the deplorable state of affairs.

              2.      This is a class-action civil-rights action, brought under 42 U.S.C. § 1983 and Ohio

      law, challenging the inhumane, dangerous, and unconstitutional conditions endured by

      Detainees/Inmates at the Cuyahoga County Corrections Center. Plaintiffs, on behalf of themselves

      and similarly situated individuals, seek injunctive and declaratory relief in order to bring

      conditions of confinement within CCCC into compliance with federal and state law.

                                            Jurisdiction and Venue
              3.      The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C

      §1983 et seq; the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States.



                                                          3



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 30 of 189. PageID #: 35
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 4 of 61. PagelD #: 4


              4.      Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

      at the time the events took place, resided in this judicial district, and the events giving rise to

      Plaintiffs’ claims also occurred in this judicial district.

                                                      Parties
              5.     Plaintiff Tonya Clay is presently a pretrial detainee in the custody of the Cuyahoga

      County Corrections Center. At all times relevant to the allegations made in the complaint, Ms.

      Clay resided in the City of Cleveland, in Cuyahoga County, Ohio.

              6.      Plaintiff Anthony Bonner is presently an inmate in the custody of the Cuyahoga

      County Corrections Center. At all times relevant to the allegations made in the complaint, Mr.

      Bonner resided in the City of Cleveland, in Cuyahoga County, Ohio.

              7.      Plaintiff James Martin is presently a pretrial detainee in the custody of the

      Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

      complaint, Mr. Martin resided in the City of Cleveland, in Cuyahoga County, Ohio.

              8.      Plaintiff Georgette Patterson is presently an inmate in the custody of the Cuyahoga

      County Corrections Center. At all times relevant to the allegations made in the complaint, Ms.

      Patterson resided in the City of Cleveland, in Cuyahoga County, Ohio.

              9.      Plaintiff Zachary Scruggs is presently a pretrial detainee in the custody of the

      Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

      complaint, Mr. Scruggs resided in the City of Cleveland, in Cuyahoga County, Ohio.

               10.    Plaintiff Kindell Smith is presently a pretrial detainee in the custody of the

      Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

      complaint, Mr. Smith resided in the City of Cleveland, in Cuyahoga County, Ohio.




                                                           4



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 31 of 189. PageID #: 36
               Case: l:18-cv-02929-SO Doc#:l Ried: 12/20/18 5 of 61. PagelD#:5


              11.     Plaintiff Jovan Varner is presently an inmate a pretrial detainee in the custody of

      the Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

      complaint, Mr. Varner resided in the City of Cleveland, in Cuyahoga County, Ohio.

              12.     Defendant Cuyahoga County (“the County”) was and is a political subdivision and

      unit of local government duly organized under the laws of the State of Ohio residing in the

      Northern District of Ohio acting under the color of law. Defendant Cuyahoga County is a “person”

      under 42 U.S.C. § 1983. Defendant Cuyahoga County is the employer and principal of Defendants

      Armond Budish, Clifford Pinkney, Eric Ivey, George Taylor, Brandy Carney, and Thomas

      Tallman, and is responsible for the policies, practices, and customs of the Cuyahoga County

      Corrections Center.

              13.     Defendant Armond Budish is Cuyahoga County Executive. At all times relevant to

      the allegations made in this complaint, Budish was acting in his official capacity, within the scope

      of his employment, under color of law, and is responsible for the policies, practices, and customs

      of the Cuyahoga County Corrections Center. Budish has final policymaking authority over the

      policies, practices, and customs of the CCCC. He is sued in his official capacity.

              14.     Defendant Clifford Pinkney is Cuyahoga County Sheriff. At all times relevant to

      the allegations made in this complaint, Pinkney was acting in his official capacity, within the scope

      of his employment, under color of law, and is responsible for the policies, practices, and customs

      of the Cuyahoga County Corrections Center. Pinkney has final policymaking authority over

      policies, practices, and customs of the CCCC. He is sued in his official capacity.

               15.    Defendant Eric Ivey is the warden of the Cuyahoga County Correctional Center. At

      all times relevant to the allegations made in this complaint, Ivey was acting in his official capacity,

      within the scope of his employment, under color of law, and is responsible for the policies,




                                                          5



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 32 of 189. PageID #: 37
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 6 of 61. PagelD#:6


     practices, and customs of the Cuyahoga County Corrections Center. Ivey has final policymaking

     authority over policies, practices, and customs of the CCCC. He is sued in his official capacity.

              16.     Defendant George Taylor is the Interim Director of Regional Corrections for

      Cuyahoga County. At all times relevant to the allegations made in this complaint, Taylor was

     acting in his official capacity, within the scope of his employment, under color of law, and is

      responsible for the policies, practices, and customs of the Cuyahoga County Corrections Center.

      Taylor has final policymaking authority over policies, practices, and customs of the CCCC. He is

      sued in his official capacity.

              17.     Defendant Brandy Carney is the Chief Public Safety & Justice Services Officer for

      Cuyahoga County. At all times relevant to the allegations made in this complaint, Carney was

      acting in her official capacity, within the scope of her employment, under color of law, and is

      responsible for the policies, practices, and customs of the Cuyahoga County Corrections Center.

      Carney has final policymaking authority over policies, practices, and customs of the CCCC. She

      is sued in her official capacity.

              18.     Defendant Thomas Tallman in the Medical Director of the Cuyahoga County

      Corrections Center. At all times relevant to the allegations made in this complaint, Tallman was

      acting in his official capacity, within the scope of his employment, under color of law, and is

      responsible for the policies, practices, and customs related to medical and mental health care at the

      Cuyahoga County Corrections Center. Tailman has final policymaking authority over policies,

      practices, and customs of the CCCC. He is sued in his official capacity.

              19.     Defendant MetroHealth System was and is a political subdivision and unit of local

      government duly organized under the laws of the State of Ohio residing in the Northern District

      of Ohio acting under the color of law. Defendant Cuyahoga County contracts with Defendant

      MetroHealth System to oversee and provide medical and mental health services at the Cuyahoga


                                                          6



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 33 of 189. PageID #: 38
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 7 of 61. PagelD#:7


     County Corrections Center. Defendant MetroHealth System is a “person” under 42 U.S.C. § 1983

     and is responsible for the policies, practices, and customs related to medical and mental health care

     in the Cuyahoga County Corrections Center.

                                                      Facts

                        History and Development of Unconstitutional Conditions at
                                 the Cuyahoga County Corrections Center

             20.     Defendants are responsible for the Cuyahoga County Corrections Center (CCCC),

     including the care and treatment of Detainees/Inmates in custody therein. Defendants are required

     to ensure that the policies, practices, and customs of the CCCC comply with federal and Ohio law

     concerning the treatment of persons in custody.

             21.      Unconstitutional and deplorable conditions in the CCCC are a historic problem.

     Defendants have long been on notice of - and have even taken action to worsen - overcrowding,

     unhygienic conditions, movement restrictions, insufficient and inedible food, lack religious

     freedom, lack of access to their attorneys, and inadequate medical and mental health care.

     Defendants have further long been on notice of the incompetent supervision and management of

     the CCCC.

              22.     The track record of Defendant Cuyahoga County and Defendant Pinkney’s

      Sheriffs Department in operating a humane jail facility demonstrates continued indifference and

      longstanding, systematically unconstitutional operational procedures.

              23.     The same problems that existed at the jail facility built in 1930, previously located

     at East 21st Street and Payne Avenue in Cleveland, Ohio, continue to the present day:

      overcrowding, poor and unacceptable medical and mental health treatment, poor sanitation, lack

      of inmate social services, lack of recreation, poor nutrition, and substandard access to religious

      rights and programs. Since 1975, Defendant Cuyahoga County has been under federal court




                                                          7



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 34 of 189. PageID #: 39
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 8 of 61. PagelD#:8


      monitoring at least twice, leading to the construction of newer facilities that are still in use today.

      Jail I, built in 1976, and Jail II, built in 1996. These same facilities - Jail I and Jail II - are where

      Plaintiffs remain in custody today.

              24.     In the case of Sykes, et al. v. Krieger, et al., U.S.D.C. N.D. Ohio, Case No. C71­

      1181, filed November 30, 1971, the parties reached a consent decree in 1975 in order to address

      constitutional violations in the old County jail. The Court ordered that the jail was engaging

      in “Fifth and Fourteenth constitutional amendment infringements resulting from prevailing

      conditions at the Cuyahoga County Jail arising from the inordinately excessive number of inmates

      incarcerated at the facility,” ordering that the overcrowding “cannot be permitted to continue into

      the future.” Sykes v. Kreiger, 451 F. Supp. 421, 424-425 (N.D. Ohio 1975). The Court further

      ordered that the jail population “shall not exceed 375 individuals” and ordered the defendants to

      present a “joint comprehensive plan designed to reduce the population” within a set timeframe. Id.

              25.      Shortly thereafter, the facility now called “Jail I” (located at West 3rd Street and

      Lakeside Avenue in Cleveland, Ohio) was opened. But just nine years after Sykes, this new facility

      was the subject of another conditions-of-confinement lawsuit. Filed in 1984, Watts v. McFaul, et

      al., U.S.D.C. N.D. Ohio, Case No. C84-362, pursued claims related to overcrowding, violations

      of inmates’ right to free worship, and failure to maintain adequate staffing, resulting in the denial

      of inmate services. This case also resulted in a consent decree, involving federal judicial oversight

       lasting from 1987 through 1994, which limited the population in Jail I to its maximum capacity of

       770 inmates and addressed a panoply of constitutional violations similar to those at issue in this

       case. See Watts v. McFaul, 158 F.R.D. 598 (N.D. Ohio 1994).

               26.     However, during the pendency of this consent decree, Cuyahoga County failed to

       comply with its requirements. In 1989, a motion to show cause was filed against the Sheriff and

       County commissioners seeking an order of contempt. In October 1991, the Court ordered that all


                                                           8



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 35 of 189. PageID #: 40
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 9 of 61. PagelD #: 9


     misdemeanants sentenced to Jail I should be released ten days from the date of the order and felons

     sentenced to serve a prison term there should have their cases reviewed by the trial judge for an

     alternative resolution. The sheriff was also ordered not to accept any prisoner sentenced there until

     further court order. Ultimately, in order to avoid either a shutdown of the jail, or other sanctions

      against public officials, Cuyahoga County was able to submit a bond issue to the voters to fund

      Jail II, which was built in 1994, prior to the termination of the consent decree. Id.

              27.     Despite building two new jails in 1976 and 1995, CCCC today operates in complete

      crisis, under worse overcrowding conditions than these prior federal cases: though the capacity of

      Jail I and Jail II is only 1,765, as of November 1, 2018, the current Inmate/Detainee population is

      over 2,400. At least seven people died in CCCC in a four-month span. The rates of in-custody

      deaths, assaults by correctional officers, deprivations of basic human rights, and safety of

      Detainees/Inmates and staff alike have all reached emergency levels.

              28.     In 2014, County Executive Defendant Armond Budish hired Kenneth Mills as

      Director of Regional Corrections. Mills was responsible for overseeing operations of the entire

      CCCC complex. Despite being the highest-ranking administrator of the jail, Mills had absolutely

      no experience in the field of corrections administration. The in-custody deaths in 2018 all occurred

      under Mills’ watch.

              29.     Detainees/Inmates and their families have raised innumerable concerns and

      complaints about deplorable conditions. Some CCCC staff have quit their jobs in protest. Other

      stakeholders, including judges in the Cleveland Municipal Court and Cuyahoga Common Pleas

      Court, have expressed serious concern over jail conditions and the manner in which the facility is

      being operated.




                                                          9



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 36 of 189. PageID #: 41
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 10 of 61. PagelD#:10


                The Ohio Department of Rehabilitation and Correction Finds in 2017 that
                             CCCC Is Operating in Violation of Ohio Law

              30.     The Ohio Department of Rehabilitation and Corrections’ (ODRC) Bureau of Adult

      Detention November 2017 inspection found CCCC was not in compliance with Ohio’s Minimum

      Standards for Adult Detention Centers. (ODRC Bureau of Adult Detention Report attached as

      Exhibit 1.) The inspection revealed that CCCC was in violation of Ohio Admin Code Sections:

                      a.    5120:1-8-04 (A)(4): CCCC was not in compliance with minimum

                            requirements for sufficient space, including day space of “thirty-five square

                            feet per number of occupants occupying the day space at one time” at a

                            “(m]inimum size of one hundred five square feet,” as CCCC “exceeded the

                            Bureau Recommended Capacity for their facility and there is not the required

                            amount of day space for each inmate”;

                       b. 5120:1-8-04 (B): CCCC was not in compliance with the requirement that

                            seating shall be provided in holding areas, holding cells, housing cells,

                            dormitories, dayrooms and eating areas for each inmate, having “exceeded the

                            Bureau Recommended Capacity for their facility” without “the required

                            amount of seating for each inmate”;

                       c.   5120:1-8-04 (F): CCCC was not in compliance with minimum toilet facilities

                            of one operable toilet for every twelve occupants, as CCCC “has exceeded the

                            Bureau Recommended Capacity for their facility and there is not the required

                            amount of toilets for this standard”;

                       d. 5120:1-8-04 (G): CCCC was not in compliance with minimum shower

                            facilities “of one operable shower for every twelve occupants, as CCCC




                                                          10



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 37 of 189. PageID #: 42
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 11 of 61. PagelD #: 11


                             exceeded the Bureau Recommended Capacity for their facility and there is not

                             the required amount of showers for this standard”;

                        e.   5120:1-8-04 (J): CCCC did not provide “[njatural light” “in housing units,

                             dorms, cells and/or dayspaces” as “(t]he age and layout of the existing jail

                             facility does not provide natural light for Housing Unit 4 North”;

                        f.   5120:1-8-11 (A): CCCC did not provide “[ejxercise and/or equipment for

                             inmates” or “ensure that inmates are offered at least five hours per week” as

                             CCCC’s “current policy, procedures and practices need reinforced to reflect

                             standard and components specified” and CCCC’s “supporting documentation

                             did not evidence compliance for this standard regarding recreation access for

                             the Inmate Population in Jail 1.”

                     The Pretrial Justice Institute Finds in 2017 that CCCC Is Overcrowded

               31.       On September 2017, Pretrial Justice Institute (PJI) issued a report entitled

       “Enhancing Pretrial Justice in Cuyahoga County: Results from a Jail Population Analysis and

       Judicial Feedback.” This report found that on average, CCCC has been operating at over 100%

       capacity for four of the past five years. (See Pretrial Justice Institute, “Enhancing Pretrial Justice

       in Cuyahoga County: Results from a Jail Population Analysis and Judicial Feedback,” September

       2017, available at https://university.pretrial.org/HigherLogic/System/DownloadDocumentFile.

       ashx?DocumentFiIeKey=c4587ef2-8416-18fe-el 9d-b 188d3691 e93&forceDialog=0.)

               32.       The PJI report noted that CCCC is so overcrowded that most of Detainees/Inmates

       are housed two people per cell even though cells are designed for only one person.




                                                           11



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 38 of 189. PageID #: 43
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 12 of 61. PagelD#:12


                   The Cuyahoga County Bail Task Force Finds in March 2018 that
         Inmates/Detainees Remain in CCCC Custody for Unnecessarily Long Periods of Time

              33.     The PJI report was also cited in the March 16,2018 Report and Recommendations

      of the Cuyahoga County Bail Task Force. The Task Force set forth several specific

      recommendations to centralize pretrial services and reform the bail system in Cuyahoga County,

      including, for example, providing bail hearings six or seven days a week and accepting bail

      payments twenty-four hours per day, seven days per week, to ensure that individuals do not sit

      inside CCCC for unnecessarily long periods of time before bond is set and paid.

                Cuyahoga County Has Been on Notice of Overcrowding and Medical and
                  Mental Health Issues Since at Least 2017 But Has Taken No Action
                                and Instead Increased Overcrowding

              34.     In May of 2018, former Director of Regional Corrections Kenneth Mills admitted

      to the Cuyahoga County Council that the main jail had been understaffed for “a while,” but was

      unsure exactly how long.

              35.     On December 13, 2018 at a CMBA Hot Talks event, Defendant Cuyahoga County

      Chief Public Safety & Justices Services Officer Brandy Carney admitted that the ODBC’s yearly

      inspection put Defendant Cuyahoga County on notice of overcrowding and issues with medical

      and mental health care at CCCC.

              36.     Nonetheless, upon information and belief, Defendants failed to take any corrective

      action to bring CCCC into compliance with Ohio’s Minimum Standards as defined in Ohio Admin.

      Code §5120:1.

              37.     Further, upon information and belief, Defendants failed to take any corrective

      action to bring CCCC into compliance with constitutional standards.

              38.     Defendant Cuyahoga County has also regionalized CCCC’s operations, and in this

      process, took over operations for the Cleveland City Jail and other municipal jail facilities. In




                                                          12



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 39 of 189. PageID #: 44
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 13 of 61. PagelD#:13


     taking over these facilities, Cuyahoga County increased the number of Detainees/Inmates in

     County custody despite already-rampant overcrowding in the CCCC.

              39.     Upon information and belief, Cuyahoga County officials stated in public meetings

     that they expected the jail regionalization to bring between $1.7 million and $5.5 million in net

      revenue annually to Defendant Cuyahoga County. Former Director of Regional Corrections

      Kenneth Mills stated on April 3, 2018 to Cuyahoga County Council, “[AJs long as we keep the

      beds filled up, I think it’s a very safe projection.”

               United States Marshals Service Report Condemns the Conditions at CCCC

              40.     On November 21, 2018, the United States Marshals Service (USMS) released a

      Quality Assurance Facility Review report. This report documented numerous failings discovered

      in USMS’s thorough review of conditions, policies, and practices at CCCC. The report concluded

      that conditions in CCCC are inhumane and dangerous for both Inmates/Detainees and corrections

      officers. (USMS Report attached as Exhibit 2).

              41.     The USMS Report findings include, but are not limited to:

                      a.   Failure to institute a quality control plan to provide an annual review of CCCC

                           operations to ensure compliance with CCCC policies and procedures;

                      b. Failure of Warden and Assistant Warden to make required weekly visits to

                           housing units and visits are not documented;

                      c.   Failure to maintain proper inmate/detainee records;

                      d. Failure to track the frequency and cumulative length of Restrictive Housing

                           Unit (RHU) placement;

                      e.   Failure to provide updated inmate handbooks, any inmate handbooks in any

                           language other than English, and to properly consider language needs of non­

                           English speakers;


                                                          13



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 40 of 189. PageID #: 45
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 14 of 61. PagelD #: 14


                      f.    Failure to    properly track, store, and ensure safety and security of

                            Detainees’/Inmates’ personal property;

                      g. Failure to provide Detainees/Inmates with disabilities with necessary

                            accommodations, including access to all services and programs such as outside

                            recreation;

                      h. Failure to compensate Detainees/Inmates monetarily for work;

                      i.    Failure to provide necessary staffing;

                      j.    Failure to comply with restrictive housing policies required for Special

                            Response Team (SRT) staff members assigned to RHU;

                      k. Failure to provide training to RHU staff on correctional implications for brain

                            development of young adults (ages 18-24) and associated de-escalation tactics;

                      l.    Failure to train annually on safety/security/fire/medical procedures, sexual

                            abuse and assault, and supervision of offenders;

                      m. Failure to properly staff the medical unit;

                      n. Failure to ensure proper certifications by all medical unit staff;

                      o. Provision of only minimally-acceptable sanitation in the 7th-floor mental health

                            dispensary;

                      p. Failure of the medical quality management program or Continuous Quality

                            Improvement (CQI) Program to meet within the past year;

                       q. Failure to document any corrective actions to remedy problems with medication

                            delivery and duplication of orders by medical providers;

                       r.   Failure to properly maintain and manage medical records;

                       s.   Failure to conduct medical screening of City of Cleveland detainees upon

                            intake;


                                                          14



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 41 of 189. PageID #: 46
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 15 of 61. PagelD #: 15


                     t.    Failure to make medical unit aware of Detainees’/Inmates’ health needs upon

                           intake unless they present urgent or emergency situations;

                     u. Failure to conduct comprehensive medical and mental health appraisals within

                           14 calendar days of Detainee/Inmate arrival;

                     v. Failure to conduct oral screenings by dentist or qualified dental staff within 14

                           calendar days of Detainee/Inmate arrival;

                     w. Failure to address the backlog of Detainee/Inmate requests for medical and

                           dental care, known as “kites”;

                     x. Failure to properly track chronic care patients;

                      y. Failure to implement a proactive program to discuss and implement

                           individually-tailored plans for special needs patients which include, but are not

                           limited to, developmentally disabled individuals, frail/elderly individuals,

                           individuals with physical impairments, serious mental health needs, and

                           juveniles;

                      z.   Failure to provide for juvenile Detainees/Inmates needs with regard to diet,

                           exercise, and nutrition, including the failure of medical staff to request

                           increased caloric diets for juveniles;

                      aa. Failure to house juveniles separately from adult Detainees/Inmates;

                      bb. Failure to comply with federal, state, and local regulations regarding the safe

                           disposal and storage of biohazard and infectious waste;

                      cc. Failure to consistently process medication for Detainees/Inmates who are

                           scheduled for court or changes in housing;

                      dd. Failure to provide thorough and consistent training for medical administration;




                                                         15



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 42 of 189. PageID #: 47
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 16 of 61. PagelD#:16


                      ee. Failure    to   provide    intensive   clinical   mental    health   treatment   to

                            Detainees/Inmates with stable conditions who are housed in RHU during the

                            entirely of their stays in RHU;

                      ff. Failure to conduct a face-to-face assessment for Detainees/Inmates with stable

                            mental health conditions in RHU at least once per week;

                      gg. Failure to conduct weekly security inspections of all areas of the facility;

                      hh. Failure to conduct daily security inspections upon staff assuming a post;

                      ii. Failure to maintain records of calls to Main Control and County maintenance

                            personnel regarding areas in need of repair;

                      jj. Failure to utilize generally-accepted best practices for Use-of-Force teams to

                            ensure staff and Detainee/Inmate safety;

                      kk. Failure to tag and label as evidence all video tapes involving use-of-force

                            incidents;

                       11. Failure to require all persons involved in use-of-force incidents to complete

                            written reports.

              42.     The USMS report’s analysis of CCCC medical personnel revealed the following

      shocking deficiencies:

                       a.   One medical staff member had expired CPR certifications;

                       b. Four medical staff have expired licenses;

                       c.   One Licensed Practical Nurse has no license on file;

                       d. One Medical Technical Assistant did not have a diploma;

                       e.   Two EduCare nurses had only partial CPR certifications;

                       f.   One Licensed Practical Nurse and one Nurse Practitioner have board actions on

                            their verifications but no documents of the disposition of those actions;


                                                          16



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 43 of 189. PageID #: 48
             Case: l:18-cv-02929-SO Doc#: 1 Filed: 12/20/18 17 of 61. PagelD#:17


                      g. CCCC does not utilize a National Practitioner Data Bank to search for health

                          care professional disciplinary or sanctions history.

             43.      The USMS report also found that the 6th-floor Medical Unit at CCCC is unsanitary

     and overcrowded.

             44.      The USMS report also stated that there is no on-site OB/GYN physician on-site at

     CCCC since June 2018 when the county’s prior OB/GYN physician resigned.

              45.     The USMS report found that CCCC is severely overcrowded: the capacity of Jail I

     and Jail II is only 1,765, but the current Inmate/Detainee population is over 2,400.

              46.     The USMS report also found that CCCC is so overcrowded that Detainees/Inmates

      are regularly forced to sleep on mats on the floor. USMS also documented two pregnant women,

      including one five-months pregnant woman, sleeping on the floor.

              47.     The USMS report also found that Detainees/Inmates awaiting court hearings are

     placed in cells without functioning toilets or running water, and without anywhere to sit, for

      periods of time greater than ten hours. The USMS review team found that up to 12 inmates were

      locked in a cell designed for two people while awaiting court hearings. They are left unsupervised.

                48.   The USMS report also identified 96 corrections officer vacancies, indicating severe

      understaffing. The report states, “as a result of the high vacancy rate and excessive staff call outs,

      the CCCCs daily operation is greatly impacted regarding provision for detainees’/inmates’ basic

      needs.”

                49.   Interviews conducted by the United States Marshals Service revealed concerns

      among CCCC staff for their own safety and security due to staffing shortages.

                50.   Rather than taking efforts to appropriately staff the facility, Defendants instead

      implemented what are referred to as “Red Zone” conditions during which Detainees/Inmates are




                                                          17



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 44 of 189. PageID #: 49
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 18 of 61. PagelD#:18


      confined to their cells for 27+ hours at a time are not permitted to access dayrooms, showers,

     telephones, or outside recreation areas.

              51.     Although CCCC often implements Red Zone restrictions, there is no policy or

      written directive outlining proper procedures for implementation of Red Zone.

              52.     The USMS report noted six deaths at CCCC between June and October 2016. The

      report further found that CCCC failed to conduct any debriefing or mortality review of these deaths

      and failed to comply with their own policy requiring documentation, minutes of debriefing,

      medical summary, timeline of incarceration, notifications, and autopsy reports to be available in

      the medical department. There was also no information regarding these inmate deaths available or

      maintained in the Warden’s office.

              53.     Upon information and belief, at least seven inmates died within the custody and

      care of CCCC between June 10,2018 to October 2,2018. Three of these people committed suicide.

      Over the course of the past year, 55 people have attempted suicide while in the care and custody

      of CCCC.

              54.     After each death, someone confiscated the housing unit logs from the time of the

      death and replaced them with new logs.

              55.     Over 100 Detainee/Inmate interviews conducted by the USMS review team

      revealed “strong and consistent allegations of brutality, use of force punishment, and cruel

      treatment of the Security Response Team (SRT),” who dress in para-military uniforms.

              56.     The USMS review team also observed SRT officers verbally abusing and

      aggressively interacting with Detainees/Inmates, and observed aggressive conduct and abusive,

      explicit language directed at Detainees/Inmates by SRT members.

              57.     A strong threat of retaliation faces Plaintiffs and anyone else in the custody of

      Cuyahoga County who comes forward with information about the conditions at CCCC.


                                                          18



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 45 of 189. PageID #: 50
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 19 of 61. PagelD #: 19


             58.     SRT officers escorting Detainees/Inmates to interviews with the USMS review

     team called those Detainees/Inmates “snitches.” The behavior was so threatening and dangerous

     that the USMS review team requested up to ten Detainees/Inmates be removed from CCCC

     custody for fear of retaliation and Detainee/Inmate safety.

             59.     USMS report findings also address general sanitation in CCCC, noting that

     sanitation levels throughout the housing pods is poor, and that multiple pods contained no cleaning

     chemicals for Detainees/Inmates to clean their cells.

             60.     USMS report findings also address unsanitary foodservice, including the presence

     of mice and vermin, molded and dirty water seeping from cracks in food trays, and contamination

     of food plated in unserviceable trays.

             61.     The USMS report further notes that Detainee/Inmate court meals were not properly

     refrigerated or stored and were found placed in an unused office area that reeked of dead vermin.

             62.     Likewise, the USMS report finds that CCCC engages in intentional and deliberate

     use of food as a punitive measure, including diets for Detainees/Inmates in RHU lacking basic

     daily nutritional needs and caloric intake standards.

             63.     Further,   the   USMS      report noted that medical         and religious   diets   for

     Inmates/Detainees whose dietary requirements cannot be met from the main menu are not

     provided.

             64.     Likewise, the USMS report states that there is no Imam available for Muslim

     Detainees/Inmates.

             65.     The USMS further found that Detainees/Inmates assigned to “No Contact Housing”

     are confined for up to 27 hours at a time, are denied daily access to showers and recreation, and

     are denied toothbrushes, toothpaste, toilet paper, and razors or barbering.




                                                         19



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 46 of 189. PageID #: 51
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 20 of 61. PagelD#:20


             66.     The USMS report also found that Inmates/Detainees are subject to up to 30-day

     disciplinary isolation without disciplinary hearings in violation of their Fifth and Fourteenth

     Amendment Due Process rights.

             67.     The report also stated that in cases involving a potential disciplinary isolation

     lasting longer than 30 days, those Detainees/Inmates receive a hearing but do not have access to

     an impartial disciplinary hearing process.

                      CCCC Operates in Violation of Ohio Minimum Jail Standards

             68.      As evidenced in the USMS report and Plaintiffs’ accounts, CCCC is in violation of

     the Ohio minimum jail standards, as defined in Ohio Admin. Code § 5120:1-8, pertaining to

     operation of full-service jails in the State of Ohio. Violations Ohio Admin. Code § 5120:1-8

     include, but are not limited to:

                      a.   Failure to provide Detainees/Inmates “with articles to maintain personal

                           hygiene (toothbrush, toothpaste, feminine hygiene items and soap”;

                      b. Failure to limit use of force to “the amount of force necessary to control a given

                           situation,” where “in no event is physical force used as punishment”;

                      c.   Failure to use holding cells with “[s]ixty square feet for one to three occupants

                           with twenty square feet for each additional occupant up to a maximum of one

                           hundred twenty square feet (six occupants)”;

                      d. Failure to provide seating in holding areas and cells for each inmate;

                      e.   Failure to house inmates in double occupancy cells of at least “one hundred

                           square feet with nine feet least dimension for double occupancy, single bunks”;

                      f.   Failure to maintain temperature at “acceptable comfort levels” in cells;




                                                         20



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 47 of 189. PageID #: 52
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 21 of 61. PagelD#:21


                     g. Failure to provide “sanitation facilities” including “access to an operable flush

                           toilet and lavatory with hot and cold potable water on a twenty-four hour a day

                           basis without staff assistance”;

                      h. Failure to provide “shower facilities at a minimum of one operable shower for

                           every twelve occupants”;

                      i.   Failure to maintain all areas as “safe and sanitary, including food service and

                           laundry areas” and “daily cleaning of toilets, urinals, sinks, drinking facilities

                           and showers in areas occupied by inmates and disposal of garbage”;

                     j.    Failure to exchange or launder bed linens once weekly;

                      k. Failure to exchange or launder issued clothing once weekly, and exchange or

                           launder personal clothing and undergarments twice weekly;

                      l.   Failure to provide each inmate an opportunity for a hot shower at least every

                           forty-eight hours;

                      m. Failure to provide shaving equipment and supplies daily and to make provisions

                           for inmate haircuts;

                      n. Failure to provide inmates with access to legal counsel of record including

                           telephone contact, written communication, and confidential visits;

                      o. Failure to arrange for all levels of health care, mental health care, and dental

                           care, and failure to assure quality, accessible, and timely services for inmates;

                      p. Failure to ensure that all health and mental health personnel are appropriately

                           credentialed, with verification of current credentials on file at the facility;

                      q. Failure to provide a daily procedure whereby inmates have an opportunity to

                           report medical and mental health complaints through health-trained personnel,

                           or for urgent matters, to any jail employee, along with failure to provide a


                                                          21



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 48 of 189. PageID #: 53
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 22 of 61. PagelD#:22


                            grievance system for medical and mental health treatment, where daily

                            complaints and grievances are addressed in a timely manner, recorded and

                            maintained on file, reviewed daily by a qualified health care personnel and

                            treatment or follow-up are provided as necessary;

                      r.    Failure to maintain accurate health/mental health records in written or

                            electronic format;

                       s.   Failure to immediately refer inmates evidencing signs of mental illness or

                            developmental disability to qualified mental health personnel;

                       t.   Failure to provide special nutritional and medical diets;

                       u. Failure to serve maintain healthy and sanitary kitchen environment and to

                            immediately address health and cleanliness issues;

                       v. Failure to provide exercise, television, table games, reading materials, academic

                            training, and opportunity to practice recognized religions;

                       w. Failure to ensure that disciplinary measures do not include corporal punishment

                            or withholding food;

                       x. Failure to implement disciplinary hearings and to afford an opportunity to

                            appeal disciplinary actions;

                       y. Failure to ensure that administrative segregation is not used as a penalty;

                       z.   Failure to ensure no retaliation by staff for inmate grievances.

                          Former CCCC Official Removed Over Public Statements
                    about Denial of Detainees’/Inmates’ Access to Adequate Medical Care

              69.      Gary Brack, former Director of Ambulatory Care at CCCC, spoke out against the

     conditions at CCCC at a May 2018 Cuyahoga County Council meeting. Brack blamed former

     Director of Regional Corrections Kenneth Mills “for meddling in jail healthcare, obstructing the




                                                           22



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 49 of 189. PageID #: 54
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 23 of 61. PagelD #: 23


     hiring of nurses and creating an unsafe and environment for staff by scaling back security in the

     jail’s medical unit.” (See Adam Ferrise, “Ex-Cuyahoga County Jail Supervisor Subpoenaed to

     testify     before    Grand     Jury”,     Cleveland.com      (Dec.     10,    2018),   available   at

     https://www.cleveland.com/metro/2018/12/ex-cuyahoga-county-jail-medical-supervisor-

     subpoenaed-to-testify-before-grand-jury.html.)

               70.    Rather than launching an investigation into the medical care crisis at the CCCC, or

      whether Mills was fit to continue in the director position, Defendant Budish removed Gary Brack

      because Brack was outspoken and critical against Mills.

               71.    County spokeswoman Mary Louise Madigan characterized this conflict, noting that

      “Armond [Budish] did have a meeting at Metro. It was clear that Mr. Brack and the jail director,

      Ken Mills, didn’t work well together, and we asked that he not be returned to his position at the

     jail.” (See Courtney Astolfi and Adam Ferrise, “Budish Personally Requested Ouster of County

      Jail’s Medical Supervisor Who Criticized Jail Administration”, Cleveland.com (Dec. 13, 2018),

      available at https://www.cleveland.com/metro/2018/12/budish-personally-requested-ouster-of-

      cuyahoga-county-jails-medical-supervisor-who-criticized-jail-administration-sources-say.html.)

           CCCC Detainees/Inmates Are Regularly Denied Medical and Mental Health Care

                72.   After Brack’s appearance at the May 2018 County Council meeting, at least seven

      inmates died in Cuyahoga County’s custody within a span of barely four months, including inmates

      likely not receiving proper psychiatric and/or medical care.

                73.   Defendant Cuyahoga County provided improperly redacted records concerning the

      deaths to members of the media. Though the County subsequently provided unredacted records,

      full records about these deaths have not been released to the media or the public. (See Adam

      Ferrise, “Death of Cuyahoga County Jail inmate subject of criminal investigation: What we know




                                                         23



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 50 of 189. PageID #: 55
             Case: 1118-CV-02929-SO Doc#:l Filed: 12/20/18 24 of 61. PagelD#:24


     about 7 jail deaths,” Cleveland.com (Nov. 21, 2018), available at https://www.cleveland.com

     /expo/news/erry-2018/ll/12db721f324418/death-of-cuyahoga-county-jail.html.)

              74.     Though Defendant County Executive Armond Budish has publicly stated that

     CCCC is the largest mental health provider in Ohio, upon information and belief, CCCC has not

     had a staff psychiatrist since April 2018 and only one nurse practitioner administers mental health

     care 10 hours a day, four days a week. CCCC does not offer any mental health care for the rest of

     the time.

              75.     Lack of adequate staffing of corrections officers further exacerbates the denial of

      access to medical and mental health care because there are not sufficient corrections officers to

      escort Detainees/Inmates to and from the medical and mental health units.

               76.    In June 2018, a state inspector found that CCCC failed to complete required intake

      medical assessments within the legally required timeframe.

               77.    This delay results in Detainees/Inmates with serious mental health and medical

      needs being denied proper care and necessary medication and/or treatment when they enter CCCC

      facilities.

               78.    Marcus Harris, former jail nursing director, has also stated that inmates at the Euclid

      Jail, also run by Defendant Cuyahoga County under regionalization of jail operations, often did

      not receive the required initial medical assessment upon booking, leaving medical conditions

      unchecked for days.

               79.    In May 2018, Mr. Harris stated that he quit his job at CCCC in January amid inmate

      safety and ethics concerns. He believes the conditions at CCCC were so unsafe that “every day

      when [he] went to work [he] had to wonder if someone was going to be dead or assaulted.” (See

      Courtney Astolfi, “Inmates deprived of proper medical care under Cuyahoga County jail director,




                                                         24



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 51 of 189. PageID #: 56
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 25 of 61. PagelD#:25


     former     nursing    supervisor    says,”    Cleveland.com      (May     31,   2018),   available   at

     https://www.cleveland.com/metro/index.ssf/2018/05/inmates_deprived_of_proper_med.html .)

              80.      Compounding medical and mental health issues, CCCC regularly denies

     Inmates/Detainees access to necessary hygiene products, including sanitary pads and soap, and

     access to sufficient cleaning supplies to attempt to keep their own living areas, bedding, and

     clothing clean and sanitary.

                     CCCC Inmates/Detainees Are Regularly Denied Access to Attorneys

              81.      Members of the criminal defense bar regularly report that they arrive at CCCC to

     visit clients in Cuyahoga County custody, and after waiting for periods up to hours long, their

     clients are never brought to speak with them.

              82.      Further, Inmate/Detainee visits with counsel are regularly limited to a 30-minute

     maximum time period.

              83.      The failure to transport Inmates/Detainees to visitation areas to speak with counsel

      impedes their constitutional right to counsel. Further, non-visitation and Restrictive time periods

     effectively forces defendants to accept plea deals and prevents them from exercising their right to

     trial, particularly in cases involving complex evidence which cannot be reviewed during 30-minute

     and/or non-existent attorney visits.

       Defendants’ Alleged Attempts to Remedy the Constitutional and State Law Infirmities in
          the Operation of CCCC Are Inconsistent, Inadequate, and/or Misrepresentations

              84.      Cuyahoga County agents have publicly claimed they are taking steps to remedy

      some problems identified in the USMS report.              However, these “fixes” are inconsistent,

      inadequate, poorly administered, or have been misrepresented.

               85.     Further, Defendants have not remedied any of the constitutional violations within

      CCCC.




                                                         25



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 52 of 189. PageID #: 57
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 26 of 61. PagelD#:26


              86.    For example, the USMS report states that CCCC refused to install shower curtains

     for Detainees/Inmates in Red Zone RHU. Likewise, the report describes molded and dirty water

     seeping from cracks in food trays, and contamination of food plated in unserviceable trays. Though

     County officials have publicly claimed they have provided new food trays and shower curtains,

     putative class members state that the new food trays are already soiled and smell moldy because

     they were mixed in with the old trays, and many showers still have malfunctioning or moldy

     shower curtains. Similarly, although County officials have reportedly hired exterminators to treat

     CCCC facilities, putative class members report they have not seen exterminators and insects are

     still prevalent throughout the jail, including in cells and in stagnant water and on walls in shower

     areas.

              87.     Cuyahoga County’s Board of Control also approved funding on December 17,2018

     for a corrections consulting organization to recommend reforms and a separate expansion of

     prisoner living space. However, the increased living space will only accommodate 118 of the

      nearly 700 Inmates/Detainees who are pushing the CCCC population above its rated limit. Until

     the County decreases the jail population or adds enough beds to house every Detainee/Inmate

      without exceeding facility capacity, overcrowding remains a dire issue. Likewise, the corrections

      consulting organization has an entire year to come up with mere recommendations. (See Peter

      Krouse, “Cuyahoga County Board of Control approves funding for jail study, prisoner space,”

      Cleveland.com (Dec. 17,2018), available at https://www.cleveland.com/news/2018/12/cuyahoga-

      county-board-of-control-approves-funding-for-jail-study-prisoner-space.html.) But an entire year

      is far too long to wait to address the desperate and dire crisis in the CCCC. Further,

      recommendations do not constitute actual reform.

               88.    Further, many people remain in CCCC custody due to their inability to post even

      relatively low bonds. The Cuyahoga County Court of Common Pleas and other local courts


                                                         26



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 53 of 189. PageID #: 58
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 27 of 61. PagelD #: 27


     continue to set bonds people are unable to pay, condemning those without financial means to suffer

     months, and sometimes years, of rights violations in overcrowded CCCC facilities.

             89.     Compounding these violations, CCCC’s grievance system is broken, leaving

     Detainees/Inmates with no functional avenue to seek redress of their serious needs and legitimate

     complaints concerning conditions of confinement and rights violations, depriving them of due

     process. Detainees’/Inmates’ complaints, kites, and grievances are not delivered and/or go

     unanswered. Their complaints remain unaddressed, and their suffering continues unabated.

        Class Representative Plaintiffs’ Accounts Illustrate and Clarify USMS Report Findings

             90.     As set forth below, Class Representative Plaintiffs have suffered unconstitutional

     conditions at CCCC.

                                                   Tonya Clay

             91.     Plaintiff Tonya Clay is a 48-year-old woman currently held as a pretrial detainee in

     CCCC. Ms. Clay has been housed in CCCC since September 13, 2018.

             92.      When she first arrived at CCCC, Ms. Clay was assigned to sleep on a mat on the

     floor of the common area in her pod for approximately one month due to overcrowding. Since that

     time, Ms. Clay has been one of two inmates housed in a cell designed to hold one person. All of

     the one-person cells on her pod currently house two women - one who sleeps on the metal bunk

     and one who sleeps on a mat on the floor.

              93.     Ms. Clay regularly sees bugs swarming around the showers. Mold covers the walls

     of the showers and the cracks between the tiles. The drain in the shower Ms. Clay utilized in her

     previous pod was constantly clogged, resulting in dirty water pooling on the floor and covering

     Detainee’/Inmates’ feet.

              94.     As of December 12, 2018, there were no new shower curtains in Ms. Clay’s pod

     and she does not believe any exterminators have been in her pod.


                                                         27



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 54 of 189. PageID #: 59
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 28 of 61. PagelD#:28


              95.     Ms. Clay has been on Red Zone for much of her time at CCCC. Her entire pod was

     once locked down in cells for two straight days, let out only to pick up/return a food tray, and pick

      up/drop of laundry.

              96.     There was a sink/toilet fixture inside Ms. Clay’s previous cell, however it often

      malfunctioned. For one entire week, the only water available from the sink in Ms. Clay’s cell was

      hot. She therefore had no access to cool drinking water during that week for all durations when

      she was locked in her cell on Red Zone. Finally, a plumber came in to fix the problem, but a new

      problem arose. After the plumber’s work, black water began flowing from the sink. The black

      water continued to appear intermittently.

              97.     Ms. Clay has resorted only to eating food from the commissary when possible,

      which is expensive, due to the unsatisfactory food served by CCCC. Ms. Clay has been served

      milk that was past its expiration date and meat that looked and tasted spoiled. Ms. Clay has also

      been served chicken patties that were freezer burned and very hard. In general, the food portions

      are small and are not sufficiently filling.

              98.     Ms. Clay is also constantly cold in her cell, making it very difficult to sleep. CCCC

      refused to give her an extra blanket without a medical order.

              99.     Detainees/Inmates are only allotted two sanitary pads at once and must ask for more

      when required for hygienic purposes. However, corrections officers have told her that the help

      button in her pod should not be pressed unless someone is “dying.” She and other Detainee/Inmates

      are therefore unable to use the help button to call for more sanitary pads when locked in their cells

      on Red Zone. Corrections officers have told Ms. Clay that their pod is out of both toilet paper and

      sanitary pads, and made no apparent effort to locate additional necessary supplies.

               100.   Ms. Clay also has only two pair of underwear that she was provided by CCCC,

      which have become threadbare due to the fact that she washes them herself using her own soap in


                                                          28



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 55 of 189. PageID #: 60
            Case: l:18-cv-02929-SO Doc#: 1 Filed: 12/20/18 29 of 61. PagelD#:29


     her cell after each use. Ms. Clay is unable to purchase additional underwear through the

     commissary because it is not offered: only boxer shorts are sold on commissary for men.

             101.    Ms. Clay suffers from neuropathy, glaucoma, and liver damage, among other

     ailments. These conditions cause her severe pain as well as loss of vision in one eye. CCCC denied

     her all access to medical care for three months. When Ms. Clay finally saw a nurse at CCCC, the

     nurse told her to take Motrin, a medication she is unable to take due to liver issues. After sending

     several kites requesting care, CCCC allowed Ms. Clay to have blood work done, the results of

     which she has yet to receive.

              102.   Ms. Clay has also been diagnosed with both Bipolar Disorder and PTSD. She never

     received a response to any kites sent to the CCCC Social Worker concerning these conditions.

     CCCC refused to continue the medications Ms. Clay was taking when she arrived at the facility,

     and instead prescribed different mental health medications. These new medications are not

     effective and Ms. Clay has sent numerous kites seeking an evaluation. She still has not seen any

     medical professional to treat her mental health conditions.

              103.    Ms. Clay has witnessed intimidation and aggressive tactics on the part of SRT

     officers. She has been told to “shut the fuck up” and witnessed SRT officers ripping up the sheets

     of another inmate’s bunk during a “shake-down.”

              104.    Ms. Clay had an altercation with another inmate and, as a result, was moved to

     segregated housing, known as “the hole,” without a disciplinary hearing. While in the hole, Ms.

     Clay was denied access to all books and reading material other than a Bible. She was also denied

     phone calls and all non-attorney visits. She was locked into her small cell alone for all but

     approximately 20 minutes per day when she was permitted to exit the cell to shower. Meals were

     passed through a slot in the cell door. She remained in the hole for three days.




                                                         29



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 56 of 189. PageID #: 61
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 30 of 61. PagelD #: 30


             105.    Ms. Clay is a recovering alcoholic, but has been denied access to AA meetings

     because they are often canceled due to Red Zone.

             106.    Ms. Clay is Christian and is regularly denied the right to practice her religion

     because church services are canceled and/or severely shortened due to staffing issues.

             107.    Ms. Clay has no access to the computer room or law library.

                                               Anthony Bonner

             108.    Anthony Bonner is a 39-year old man who has been held in CCCC since July 24,

     2018.

             109.    The food served to Mr. Bonner is consistently very small portions. He has been

     served bologna with no bread.

              110.   Mr. Bonner shares a one-person cell with another man. His toilet was once clogged

     and inoperable for an entire week. During that time, he and his cell mate had to request permission

     from corrections officers to use the toilet in the common area during Red Zone lock downs.

              111.   Two men locked down in a one-person cell means that one person has nowhere to

     sit, eat, or sleep but on the floor, the toilet, or his cellmate’s bunk (and only if the cellmate permits).

     Cellmates attempt to give each other privacy when one needs to use the bathroom by hiding under

     bedsheets or helping to create a makeshift curtain around the toilet with a bedsheet, and by

     continuously flushing the toilet to prevent sounds and odors from permeating the cell.

              112.   Each Detainee/Inmate has only one orange uniform. When this uniform is taken to

     laundry (which only occurs at sporadic and irregular times), each man must sit in his underwear,

     if he has any, until the uniform is returned. This means two adult men are forced to sit in a small

     cell on lockdown for hours in nothing but their underwear, or wrapped in a sheet or towel if they

     have no underwear. These conditions cause Mr. Bonner to feel emasculated.




                                                         30



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 57 of 189. PageID #: 62
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 31 of 61. PagelD#:31


              113.   Each Detainee/Inmate is issued one thin blanket and two sheets. Detainees/Inmates

     are not issued a pillow.

              114.    The two showers shared by over 48 men in Mr. Bonner’s pod are filthy, covered in

     mold and soap scum. No new shower curtain has been provided for many months. For a period of

     time, the showers had no curtains.

              115.    Most of the time, Mr. Bonner is held on Red Zone lockdown and confined to his

     cell for 22 hours or more. When Detainees/Inmates are released to take showers and move about

     the day room, there often is not enough time for all of the men to shower. This causes conflict

     among Detainees/Inmates who are desperate to clean themselves.

              116.    Recreation time is irregularly made available to the Detainee/Inmates, and only to

     ten people at a time.

              117.    Mr. Bonner wants to attend Alcoholics Anonymous meetings, however they are

      often canceled due to Red Zone and understaffing. Even when meetings do happen, only seven

      people are permitted to attend.

              118.    Religious services are canceled more often than not due to Red Zone restrictions.

              119.    Mr. Bonner has been denied access to attorney calls when on Red Zone restrictions.

              120.    Mr. Bonner has requested mental health care and has not received any response.

              121.    Mr. Bonner was held in isolation for over two weeks. The walls, floor, sink, and

      toilet were filthy. During this time, he repeatedly requested mental health care and was denied. He

      was served plain oatmeal for every breakfast and one bologna sandwich, one apple or orange, and

      one small bag of carrots for every lunch and dinner. He was also served one carton of milk for

      lunch and dinner, which was often past its expiration date. He was denied access to commissary

      and therefore unable to supplement this limited food. He was also denied all access to phone calls,

      visits, movement beyond a short time to use to the shower, recreation, and all books except a Bible.


                                                         31



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 58 of 189. PageID #: 63
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 32 of 61. PagelD#:32


             122.    On another occasion, Mr. Bonner’s entire pod was locked down as punishment

     because corrections officers claimed to have smelled marijuana. All Detainees’/Inmates’ privileges

    were revoked. They were only permitted to leave their cells for 20 minutes at a time on a rotating

     basis to shower. They were served only plain oatmeal for breakfast, and one bologna sandwich,

     one apple or orange, and one small bag of carrots for lunch and dinner.

                                                 James Martin

             123.    Plaintiff James Martin is a 35-year-old man in CCCC awaiting sentencing. He has

     been housed in CCCC since June 20,2018.

             124.    Mr. Martin spent approximately the first two months of his incarceration sleeping

     on the floor of the common area day room of a pod. The pod was so overcrowded that no cells

     were available to him or to the 18 men sleeping on the floor in the day room. All of these men had

     to share one toilet for approximately one month until a second toilet became available.

             125.    There are two showers for the entire pod of approximately 48 men. Due to Red

     Zone restrictions, the men are only permitted out of their cells for limited amount of time daily,

     and all need to share the showers and phones. As a result, Mr. Martin regularly goes several days

     without access to a shower because there is not enough time allotted for all men to shower. When

     he is able to shower, the shower area is riddled with insects and the shower curtain is covered in

     mold and scum.

             126.    Detainees/Inmates are provided with inadequate cleaning chemicals and no towels

     or rags to apply cleaning chemicals. Just one bucket, one sponge, and one toilet scrub brush are

     provided daily for all Detainees/Inmates in the entire pod to share.

             127.    Further, CCCC does not provide clean laundry on a consistent and regular basis.

     Each Detainee/Inmate has only one orange uniform. When the orange uniforms are taken to be

     laundered, each Detainee/Inmate must remain in his underwear until the uniform is returned. If an


                                                         32



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 59 of 189. PageID #: 64
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 33 of 61. PagelD#:33


     individual does not have a pair of underwear available to him, he is forced to wrap himself in a

     towel or sheet to cover himself until the laundry is returned.

             128.    Mr. Martin has been denied proper medical care and monitoring for his serious

     medical needs, despite his attempts to contact medical staff via unanswered kites.

              129.   Mr. Martin has a diagnosis of Bipolar I for which he has received medication but

     not counseling. He has received no response to his kite for the jail social worker concerning this

     issue. Mr. Martin often is placed in restrictive housing for conduct resulting from CCCC’s failure

     to properly treat his mental health conditions.

              130.   As of December 19, 2018, Mr. Martin has not experienced the changes Defendant

     Cuyahoga County claims to have implemented - there are no new shower curtains and the food is

     served on trays that smell dirty and like old food.

              131.    Severe Red Zone conditions continue. Mr. Martin was locked down on Red Zone

     starting from Sunday December 16,2018 at approximately 9:00 p.m. and continuing until Monday

     December 17, 2018 at approximately 8:00 p.m. He and his pod-mates were allowed out of their

     cells to shower, move around, socialize, and use the phone for just two hours, until approximately

      10:00 p.m. They were then locked in their cells again until Tuesday. At 2:30 PM on Tuesday

     December 18, his entire pod remained on Red Zone lockdown.

              132.    During Red Zone, Detainee/Inmates are locked in their one-person cells with

     another person. One person sleeps on a mat on the floor, and one person sleeps on the metal bunk

     attached to the wall. They eat in their cells. The toilet and sink are attached to the wall and there

      is no enclosure around the toilet to create any modicum of privacy.

              133.    Mr. Martin was recently placed on “cell isolation” for five days during which he

      was locked in his cell with his cellmate, but was only permitted to leave his cell to shower once a




                                                         33



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 60 of 189. PageID #: 65
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 34 of 61. PagelD#:34


     day for approximately 15 minutes. He never received a hearing or any due process and the jail

     investigator never interviewed him.

              134.   Mr. Martin has sent multiple unanswered kites to CCCC’s Head Chaplain regarding

     religious information and requesting a yarmulke. He is a Hebrew Israelite and has been denied

     access to a Rabbi and religious services. Mr. Martin believes, but is not sure, that he receives

     Kosher meals - but the meals are always cold and he is served the same two meals every day.

                                              Georgette Patterson

              135.    Plaintiff Georgette Patterson is a 53-year-old woman currently serving a five-

     month sentence in CCCC custody for a misdemeanor conviction. Ms. Patterson has been housed

     in CCCC since August 10,2018.

              136.    Upon her admittance to CCCC, Ms. Patterson was not medically screened. She was

     suffering from food poisoning causing vomiting and diarrhea but was refused medical treatment

     because CCCC staff accused her of detoxing. She remained in soiled clothes and sheets for almost
                                          i

     twelve hours. At the time, she was assigned to a mat on the floor in the common area of a pod.

              137.    After a few days at CCCC, Ms. Patterson was sent to the MetroHealth emergency

     room for chest pains and was diagnosed with hyponatremia. She did not receive any necessary

     follow-up care at CCCC until three to four weeks later after she sent numerous kites seeking

      medical attention.

              138.    Ms. Patterson also suffers from Celiac Disease and was denied a proper diet by

      CCCC until approximately one month ago after supporters outside the jail called to advocate on

      her behalf. Months of improper diet caused Ms. Patterson to suffer serious medical symptoms and

      related discomfort.

              139.    Ms. Patterson is one of many women housed in CCCC who has suffered and

      continues to suffer severe pain and discomfort from long-lasting vaginal infections. CCCC and


                                                         34



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 61 of 189. PageID #: 66
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 35 of 61. PagelD #: 35


     medical officials continue to deny her access to any necessary and proper medical care to treat the

     infections over a period of months.

             140.    Ms. Patterson has been denied access to Alcoholics Anonymous and Heroin

     Anonymous. She has witnessed correctional staff turn volunteer AA/HA facilitators away due to

     insufficient staffing.

             141.    Ms. Patterson is also diagnosed with Bipolar Disorder. She was in possession of

     her prescription medication when she was admitted to CCCC, however the medications were taken

     from her and were not replaced. Despite sending several kites about mental health care since first

     arriving at CCCC, she did not receive any therapy or medication to treat her condition until

     December 18, 2018.

             142.    Since arriving at CCCC, Ms. Patterson has shared a one-person cell with another

     inmate aside from the one week she spent sleeping on the floor of the pod common area. Ms.

     Patterson was forced to sleep on the floor of the cell, despite the fact that there was a bunk order

     in Ms. Patterson’s medical chart from previous time spent at CCCC. Each of the 14 cells in her

     pod are filled to double the capacity and people are continuously sleeping on the floor of the pod

     common room.

             143.    CCCC has served Ms. Patterson inconsistent and sometimes inadequate portions of

     food. At times, she receives only dry cereal for breakfast. She has also been served expired, moldy,

     spoiled, and otherwise disgusting food, including but not limited to cookies with wheat weevils

     inside, coleslaw with maggots, bread with mold, and chicken patties with mold. New food trays

     have been mixed with old and are now smelly and soiled.

              144.   There was no running water from the sink in Ms. Patterson’s cell for three months,

     which meant that she had to get drinking water from another source. During Red Zone times or at

     night, a corrections officer would sometimes allow Ms. Patterson to leave her cell for drinking


                                                         35



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 62 of 189. PageID #: 67
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 36 of 61. PagelD #: 36


     water. However, if no officer was around, or if they refused, she had no access to drinking water.

     Recently, brown water flowed in both the toilet and the sink in Ms. Patterson’s cell for three days

     in a row.

             145.    One of the two showers that Ms. Patterson and approximately 28 other inmates use

     has a clogged drain which causes filthy water to build up to their ankles. Recently, corrections

     officers removed the shower curtain from the clogged shower rather than fix it. Now, everyone on

     the pod must share one shower. The shower and the shower curtain are dirty and moldy, and the

     shower curtain has not been replaced.

              146.   Toilet paper is rationed to two rolls per cell per week for cells housing two people.

     The toilet paper supply is often inadequate to last for the week. The corrections officers in Ms.

     Patterson’s pod consistently tell her that toilet paper has run out.

              147.   All women are given only two sanitary pads at a time. Women are required to return

     to the corrections officers to ask for more, however, they are often told that there are no more

     sanitary pads available. In this case, women are forced to use toilet paper, if there is any, or their

     washcloth, if they have one, in lieu of sanitary pads. Although women attempt to save sanitary

     pads for the following month whenever possible, SRT officers regularly raid and tear apart cells,

     and during these raids, SRT officers often throw away any extra sanitary pads. Ms. Patterson has

     also witnessed SRT officers confiscate and throw away women’s prescription medical creams

     during raids.

              148.    Ms. Patterson is a Christian and has been denied the free exercise of her religion by

     CCCC. Church services have been canceled or severely shortened many times due to understaffing

     and Red Zone lockdowns.

              149.    Recently, Ms. Patterson was sent to the Restrictive Housing Unit for three days

      before she was afforded any due process. After three days, she was ordered to be released at 7:30


                                                         36



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 63 of 189. PageID #: 68
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 37 of 61. PagelD #: 37


     p.m., however at that time she was told there was nowhere to move her. She remained in Restrictive

     housing for twelve additional hours. During her first day, she was held for 24 hours inside her cell.

     On the second and third days she was allowed out for approximately 20 minutes. During the entire

     three days she was not allowed access to any books but for a Bible, and was permitted no phone

     calls or visits. She was denied a phone call to her attorney for approximately 24 hours.

                                               Zachary Scruggs

              150.    Plaintiff Zachary Scruggs is a 35-year-old man and has been in County custody as

     a pretrial detainee in CCCC since March 9, 2018.

              151.    Mr. Scruggs’ pod is at nearly double the capacity for which it was built - with every

     cell, designed for one person, holding two men, one who must sleep on a mat on the floor. Mr.

      Scruggs shares his one-person cell with another man.

              152.    Since arriving at CCCC, Mr. Scruggs has had limited access to a shower. At times,

     he has been forced to wait multiple days between showers: when Detainees/Inmates are briefly

     released from Red Zone restrictions, there are too many men attempting to use the shower for all

      men to access showers before Red Zone starts again. There are no new shower curtains; the shower

      and the curtains are covered in mold and soap scum. There are still bugs in the showers and in the

      cells. Mr. Scruggs is not aware of any exterminator treating the facility recently.

              153.    The toilet in Mr. Scruggs’ cell was broken for two weeks, which caused water to

      flood the cell. During this time, he and his cell-mate had to request permission to use the toilet in

      the common area during Red Zone. CCCC failed to timely fix the toilet or provide necessary

      supplies and assistance to clean up the mess. Corrections officers forced them to wait unreasonable

      amounts of time before permitting them to use the bathroom.

              154.    As of December 18, 2018, the only toilet in the common area has been leaking,

      causing water to flow into the common area of the pod.


                                                         37



Electronically Filed 06/12/2019 17:52 / I CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 64 of 189. PageID #: 69
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 38 of 61. PagelD#:38


             155.    Mr. Scruggs has witnessed the lack of appropriate staffing in CCCC and is often

     on Red Zone lockdown as a result. On more than one occasion, his pod was on Red Zone for an

     entire weekend due to the fact that there was a single officer working to cover four dorms.

              156.   Mr. Scruggs’ access to the free practice of his religion has also been impacted by

     Red Zone and staffing shortages. Church services are often cut very short to get inmates back into

     their cells to begin Red Zone lockdown again.

              157.   The food which Mr. Scruggs is served is on trays which smell of mildew, and is

     often cold due to corrections officers allowing the food to sit for an hour before it is served to

     Inmates/Detainees. The food portions are small and not filling; he has lost weight while in custody

     due to insufficient calorie intake.

              158.    Mr. Scruggs has also suffered from suicidal thoughts as a direct result of the

     conditions in CCCC.

              159.    CCCC’s attorney visitation policies and practices have resulted in a denial of Mr.

     Mr. Scruggs’s right to a lawyer. CCCC only allows thirty minutes at a time to visit with his

     attorney, which does not allow him enough time to review necessary discovery and evidence in

     order to assist in his defense.

              160.    Mr. Scruggs has experienced intimidation on the part of SRT officers. SRT

      conducts nearly weekly “shake downs” during which they tear apart cells, flip people off beds,

     yell and name call for no reason, throw away personal property, and act in an unreasonably

      aggressive and threatening manner.

                                                  Kindell Smith

              161.    Plaintiff Kindell Smith is a 28-year-old man. He has been held in CCCC as a pretrial

      detainee since June 21, 2018.




                                                         38



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 65 of 189. PageID #: 70
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 39 of 61. PagelD #: 39


             162.    Mr. Smith suffers from asthma and requires regular breathing treatments. CCCC

     does not provide him these breathing treatments as prescribed. Mr. Smith also requires a CPAP

     machine and although his family provided his CPAP machine to CCCC, officials have never

     allowed Mr. Smith to use it. Mr. Smith filed a medical grievance regarding his lack of CPAP

     machine and irregular breathing treatments. He received no response.

              163.   Mr. Smith violated a phone restriction policy and, as a result, his phone privileges

     were ordered Restrictive. He was then placed in segregated housing, where he was held in solitary

     confinement for 24 hours per day. During the time Mr. Smith was in segregated housing, food

     was regularly held back by corrections officers, he received no recreation time, and he was

     repeatedly threatened with mace. Corrections officers also choked Mr. Smith.

                                                  Jovan Varner

              164.    Plaintiff Jovan Varner is a 33-year-old man. He has been held in CCCC as a pretrial

     detainee since December 20, 2017.

              165.    During his time in CCCC, Mr. Varner has witnessed mice near food in the kitchen.

     The meals served to him by CCCC are very small portions, are often cold, and are served on food

     trays which have a mildew smell. He has not observed any new trays.

              166.    CCCC houses Mr. Varner with another inmate in a cell designed to house only one

     inmate at a time. He has slept on the floor for the entire year he has been at CCCC.

              167.    At one point, Mr. Varner spent three weeks in a cell with a broken toilet that had

     urine and feces sitting in it. Although he made several complaints, CCCC failed to fix the toilet in

     a timely manner. Instead, a corrections officer told Mr. Varner to put a bag in his toilet to collect

      excrement and other solids with and then to dispose of the bag periodically. As a result, Mr. Varner

      and his cellmate were forced to endure the odor of both urine and excrement throughout the cell.




                                                         39



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 66 of 189. PageID #: 71
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 40 of 61. PagelD #: 40


             168.     The conditions at CCCC make it impossible for Mr. Varner to keep himself clean,

     hygienic, and appropriately groomed. The pod on which Mr. Varner is housed has two showers

     for approximately 48 inmates. Due to the number of men and the limited time during which the

     men can access the shower, Mr. Varner is unable to shower daily, and sometimes for periods of

     several days. These showers are infested with insects, and the showers and shower curtains are not

     only moldy, but Detainees/Inmates are also given insufficient supplies with which to clean showers

     and their own cells.

             169.     Despite the fact that barbers are supposed to visit CCCC once per month, Mr.

     Varner has been denied access to regular haircuts; he has been waiting approximately six months

     for a haircut.

              170.    CCCC washes Mr. Varner’s clothing only approximately once every one to two

     weeks. His sheets are washed even less frequently.

              171.    Mr. Varner suffers from asthma and should carry an inhaler. He had an inhaler on

     his person when entering into custody at CCCC, however CCCC staff took it away from him. Mr.

     Varner’s multiple kites for medical treatment have gone unanswered. Since his admission to

     CCCC, Mr. Varner has not been able to access any inhaler and has not received necessary medical

     treatment.

              172.    Mr. Varner also suffers from PTSD from previous traumatic life events. He has

     written several kites regarding treatment, however has only been seen for counseling once since

     entering CCCC.

              173.    Most days, Mr. Varner’s pod is locked down on Red Zone. During Red Zone, Mr.

     Varner and his cell mate are locked into one-person cell - sometimes for dangerously long periods

     of time. During Red Zone, corrections officers are not easily accessible to the Detainees/Inmates.

     The Detainees/Inmates are not permitted access to the phone, showers, television, or recreation.


                                                         40



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 67 of 189. PageID #: 72
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 41 of 61. PagelD#:41


      Church services are shortened. Mr. Varner and the other Detainees/Inmates spent most of

      Thanksgiving 2018 locked down on Red Zone; as a result, he was unable to call his family.

               174.    SRT officers frequently search Mr. Varner’s cell. He feels highly intimidated by

      SRT officers and their extremely aggressive tactics toward Detainees/Inmates.

                                          Class Action Allegations

                                                 The CCCC Class

                175.   Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

      Bonner, Martin, Patterson, Scruggs, Smith, and Varner (collectively the “CCCC Class Plaintiffs”)

      bring this action on behalf of themselves and a class of similarly situated persons who are now, or

      will in the future be, subjected to the policies, practices, and customs of the Cuyahoga County

      Correction Center, including but not limited to the unconstitutional, illegal, and dangerous

      conditions of confinement.

                176.   Fed. R. Civ. P. 23(a)(1) - Impracticality of joinder: The CCCC Class is so

      numerous that joinder of all class members is impracticable. As of October 30, 2018, 2420

      Detainees/Inmates were confined at CCCC, all of whom are subject to the conditions of

      confinement set forth herein and therefore face a significant risk of serious illness, injury, and

      death. Additionally, the class membership is fluid as Detainees/Inmates enter and exit the facilities

      daily.

                177.   CCCC Class members are identifiable using records maintained in the ordinary

      course of business by CCCC.

                178.   FED. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

      as to all CCCC Class members. Among the common questions are:

                       a.   Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                            to provide adequate medical and mental health care, subject class members to



                                                          41



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 68 of 189. PageID #: 73
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 42 of 61. PagelD #: 42


                           an ongoing, substantial and imminent risk of physical and psychological harm,

                           illness, and death;

                     b. Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                           to provide adequate medical and mental health care, violate the class members’

                           Fourth, Fifth, and Fourteenth Amendment rights to due process;

                     c.    Whether the conditions of confinement in CCCC violate the Eighth

                           Amendment’s prohibition on cruel and unusual punishment;

                      d. Whether the Defendants’ refusal to provide adequate medical, including dental,

                           and mental health care to class members constitutes deliberate indifference to

                           serious medical needs in violation of the Eighth Amendment;

                      e.   Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                           to provide adequate medical and mental health care, result in constitutionally

                           cognizable harm or present a constitutionally unacceptable risk of harm;

                      f.   Whether the Defendants unreasonably instituted or condoned the conditions of

                           confinement in CCCC and refused to provide adequate medical and mental

                           health care;

                      g.   Whether the Defendants have been deliberately indifferent to the actual and

                           serious risk of mental and physical suffering of class members;

                      h. Whether the Defendants maintain a policy, custom and/or widespread practice

                           of violating class members’ constitutional rights through the conditions under

                           which they confine class members and the lack of adequate medical or mental

                           health care; and

                      i.   Whether the Defendants fail to hire, train and/or supervise CCCC staff and

                           agents resulting in violations of class members’ constitutional rights.


                                                         42



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 69 of 189. PageID #: 74
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 43 of 61. PagelD #: 43


             179.    Fed. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the CCCC Class, as their claims arise from the same policies, practices, and courses of

     conduct, and their claims are based on the same theory of law as the class claims.

              180.   Defendants are expected to raise common defenses to these claims, so that final

     injunctive relief and corresponding declaratory relief is appropriate for the entire class.

              181.    Fed. R. ClV. P. 23(a)(2)-Adequacy of Representation: Plaintiffs will fairly and

     adequately represent the interests of the class and will serve diligently as a class representative.

     Their interests are aligned with those of the CCCC class and they have retained counsel

     experienced in civil rights litigation, litigation involving rights of prisoners, and class action

     litigation.

              182.    Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

     R. Civ. P. 23(b)(1) because the number of class members is over 2,240 Detainees/Inmates and the

     prosecution of separate actions by individuals would create a risk of inconsistent and varying

      adjudications, which in turn would establish incompatible standards of conduct for Defendants.

              183.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the CCCC Class are common to and apply generally to all members of the Class. The injunctive

      and declaratory relief sought will apply as a whole to all members of the CCCC Class.

              184.    A class action would be the most fair and efficient method of adjudicating the class

      members’ claims.

                                       The Restrictive Housing Subclass

              185.    Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

      Bonner, Martin, Patterson, Scruggs, Smith, and Varner (collectively the “Restrictive Housing

      Subclass Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are


                                                         43



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 70 of 189. PageID #: 75
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 44 of 61. PagelD #: 44


     now, or will in the future be, held in any form of Restrictive housing in CCCC, including but not

     limited to Red Zone.

              186.   Fed. R. Civ. P. 23(a)(1) - Impracticably of joinder: The Restrictive Housing

     Subclass is so numerous that joinder of all subclass members is impracticable. As of October 30,

     2018, over 2420 Detainees/Inmates were confined at CCCC, all of whom are subject to the

     conditions of confinement set forth herein, including but not limited to Red Zone, and therefore

     face a significant risk of serious illness, injury, and death. Additionally, the subclass is fluid as

     Detainees/Inmates enter and exit the facilities daily.

              187.    Restrictive Housing Subclass members are identifiable using records maintained in

     the ordinary course of business by CCCC.

              188.    Fed. R. Civ. P. 23(a)(2)-Commonality: Common questions of law and fact exist

      as to all Restrictive Housing Subclass members and predominate over any individual issues that

      may exist. Among the common questions are:

                      a.   Whether Red Zone restrictive housing violates subclass members’ Fourth,

                           Fifth, Eighth, and Fourteenth Amendment rights by subjecting them to

                           substantial and imminent risk of physical and psychological injury and cruel

                           and unusual punishment without due process;

                      b. Whether the use of restrictive housing and isolation as punishment without due

                           process violates subclass members’ Fourth, Fifth, Eighth, and Fourteenth

                           Amendment rights by subjecting them to substantial and imminent risk of

                           physical and psychological injury and cruel and unusual punishment without

                           due process;

                      c.   Whether the Defendants maintain a policy, custom and/or widespread practice

                           of violating subclass members’ rights under the Fourth, Fifth, Eighth, and


                                                         44



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 71 of 189. PageID #: 76
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 45 of 61. PagelD#:45


                          Fourteenth Amendments through the use of Red Zone, isolation, and other

                          restrictive housing under which they confine subclass members;

                     d. Whether the Defendants fail to train and/or supervise CCCC staff and agents

                          resulting in violations of subclass members’ rights under the Fourth, Fifth,

                          Eighth, and Fourteenth Amendments;

                     e.   Whether the Defendants unreasonably instituted the conditions of confinement,

                          condoned such conditions, and/or were deliberately indifferent to them.

             189.    Fed. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the Restrictive Housing Subclass, as their claims arise from the same policies, practices,

     and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

             190.    Defendants are expected to raise common defenses to these claims, so that final

     injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

             191.    Fed. R. Civ. P. 23(a)(2)-Adequacy of Representation: Plaintiffswill fairly and

     adequately represent the interests of the subclass and will serve diligently as a subclass

     representative. Their interests are aligned with those of the Restrictive Housing Subclass and they

     have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

     and class action litigation.

              192.   Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

     R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates - all

     of the Detainee/Inmates in custody at CCCC are held under Red Zone isolation conditions and

     many are held under even further restrictive conditions - and the prosecution of separate actions

     by individuals would create a risk of inconsistent and varying adjudications, which in turn would

     establish incompatible standards of conduct for Defendants.




                                                         45



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 72 of 189. PageID #: 77
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 46 of 61. PagelD #: 46


              193.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the Restrictive Housing Subclass are common to and apply generally to all members of the

      subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

      Restrictive Housing Subclass.

               194.   A class action would be the most fair and efficient method of adjudicating the

      subclass members’ claims.

                                           The Medical Care Subclass

               195.    Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

      Martin, Patterson, Smith, and Varner (collectively the “Medical Care Subclass Plaintiffs”) bring

      this action on behalf of themselves and a subclass of persons who are now, or will in the future be,

      subjected to the policies and practices of the Cuyahoga County Correction Center, including but

      not limited to the unconstitutional, illegal, and dangerous conditions of confinement and lack of

      access to medical care.

               196.    FED. R. Civ. P. 23(a)(1) - Impracticably of joinder: The Medical Care Subclass

      is so numerous that joinder of all subclass members is impracticable. As of October 30, 2018,

      2420 Detainees/Inmates were confined at CCCC, all of whom are subjected to the lack of access

      to adequate medical care, including dental care, and therefore face a significant risk of serious

      illness, injury, and death. Additionally, the subclass is fluid as Detainees/Inmates enter and exit

      the facilities daily.

               197.    Medical Care Subclass members are identifiable using records maintained in the

      ordinary course of business by CCCC.




                                                          46



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 73 of 189. PageID #: 78
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 47 of 61. PagelD#:47


             198.    Fed. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

     as to all Medical Care Subclass members and predominate over any individual issues that may

     exist. Among the common questions are:

                     a.    Whether Defendants’ failure to operate a system of adequate medical care poses

                           a substantial risk of serious harm in violation of subclass members’ Eighth and

                           Fourteenth Amendment rights;

                     b. Whether the Defendants maintain a policy, custom and/or widespread practice

                           of violating subclass members’ rights under the Eighth and Fourteenth

                           Amendments through the failure to operate a system of adequate medical care;

                      c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                           resulting in violations of subclass members’ rights under the Eighth and

                           Fourteenth Amendments;

                      d. Whether Defendants have been objectively unreasonable and/or deliberately

                           indifferent to the serious health care needs, including medical care needs of

                           subclass members, and to the risk posed by their failure to maintain an adequate

                           health care system;

                      e.   Whether the extreme level of overcrowding and understaffing within CCCC

                           interferes with the provision of adequate medical care.

              199.    FED. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the Medical Care Subclass, as their claims arise from the same policies, practices, and

     courses of conduct, and their claims are based on the same theory of law as the subclass claims.

              200.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.




                                                         47



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 74 of 189. PageID #: 79
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 48 of 61. PagelD #: 48


              201.     Fed. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Medical Care Subclass and they have

      retained counsel experienced in civil rights litigation, litigation involving rights of prisoners, and

      class action litigation.

              202.     Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of class members is over 2,240 Detainees/Inmates and the

      prosecution of separate actions by individuals would create a risk of inconsistent and varying

      adjudications, which in turn would establish incompatible standards of conduct for Defendants.

              203.     This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the Medical Care Subclass are common to and apply generally to all members of the subclass.

      The injunctive and declaratory relief sought will apply as a whole to all members of the Medical

      Care Subclass.

              204.     A class action would be the most fair and efficient method of adjudicating the

      subclass members’ claims.

                                       The Mental Health Care Subclass

              205.     Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

      Bonner, Martin, Patterson, Scruggs, and Varner (collectively the “Mental Health Care Subclass

      Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are now, or

      will in the future be, subjected to the policies and practices of the Cuyahoga County Correction

      Center, including but not limited to the unconstitutional, illegal, and dangerous conditions of

      confinement and lack of access to mental health care.




                                                          48



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 75 of 189. PageID #: 80
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 49 of 61. PagelD #: 49


             206.    Fed. R. Civ. P. 23(a)(1) - Impracticably of joinder: The Mental Health Subclass

     is so numerous that joinder of all class members is impracticable. As of October 30, 2018, 2420

     Detainees/Inmates were confined at CCCC, all of whom are subjected to the lack of access to

     adequate mental health care, therefore face a significant risk of serious illness, injury, and death.

     Additionally, the subclass is fluid as Detainees/Inmates enter and exit the facilities daily.

             207.    Mental Health Subclass members are identifiable using records maintained in the

     ordinary course of business by CCCC.

             208.    Fed. R. Civ. P. 23(a)(2)-Commonality: Common questions of law and fact exist

     as to all Mental Health Subclass members and predominate over any individual issues that may

     exist. Among the common questions are:

                      a.   Whether Defendants’ failure to operate a system of adequate mental health care

                           poses a substantial risk of serious harm in violation of subclass members’

                           Eighth and Fourteenth Amendment rights;

                      b. Whether the Defendants maintain a policy, custom and/or widespread practice

                           of violating subclass members’ rights under the Eighth and Fourteenth

                           Amendments through the failure to operate a system of adequate mental health

                           care;

                      c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                           resulting in violations of subclass members’ rights under the Eighth and

                           Fourteenth Amendments;

                      d. Whether Defendants have been objectively unreasonable and/or deliberately

                           indifferent to the serious health care needs, including mental health care needs

                           of subclass members, and to the risk posed by their failure to maintain an

                           adequate health care system;


                                                          49



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 76 of 189. PageID #: 81
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 50 of 61. PagelD#:50


                      e.   Whether the extreme level of overcrowding and understaffing within CCCC

                           interferes with the provision of adequate mental health care.

             209.     FED. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the Mental Health Care Subclass, as their claims arise from the same policies, practices,

     and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

              210.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

              211.    Fed. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Mental Health Care Subclass and they

      have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

      and class action litigation.

              212.    Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates and

      the prosecution of separate actions by individuals would create a risk of inconsistent and varying

      adjudications, which in turn would establish incompatible standards of conduct for Defendants.

              213.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the Mental Health Care Subclass are common to and apply generally to all members of the

      subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

      Mental Health Care Subclass.

              214.    A class action would be the most fair and efficient method of adjudicating the

      subclass members’ claims.

                                        The Religious Freedom Subclass


                                                         50



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 77 of 189. PageID #: 82
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 51 of 61. PagelD#:51




             215.      Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

     Bonner, Martin, Patterson, Scruggs, and Varner (collectively the “Religious Freedom Subclass

     Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are now, or

     will in the future be, subjected to the policies and practices of the Cuyahoga County Correction

     Center, including but not limited to the unconstitutional deprivation of their right to religious

     freedom.

             216.      Fed. R. Civ. P. 23(a)(1) - Impracticality of joinder: The Religious Freedom

     Subclass is so numerous that joinder of all subclass members is impracticable. As of October 30,

     2018, 2420 Detainees/Inmates were confined at CCCC, all of whom are subject to the lack of

     access to religious practice and expression. Additionally, the subclass is fluid as Detainees/Inmates

     enter and exit the facilities daily.

              217.     Religious Freedom Subclass members are identifiable using records maintained in

     the ordinary course of business by CCCC.

              218.     FED. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

     as to all Religious Freedom Subclass members and predominate over any individual issues that

     may exist. Among the common questions are:

                  a.   Whether    the   denial    of   access   to   religious   texts,      services,   leaders,

                       clothing/grooming, and/or diets violates subclass members’ First Amendment

                       rights;

                    b. Whether the Defendants maintain a policy, custom and/or widespread practice of

                       violating class members’ rights under the First Amendment;

                  c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                       resulting in violations of class members’ rights under the First Amendment.




                                                         51



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 78 of 189. PageID #: 83
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 52 of 61. PagelD #: 52


             219.    Fed. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

    those of the Religious Freedom Subclass, as their claims arise from the same policies, practices,

     and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

             220.    Defendants are expected to raise common defenses to these claims, so that final

     injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

             221.    Fed. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

     adequately represent the interests of the subclass and will serve diligently as a subclass

     representative. Their interests are aligned with those of the Religious Freedom Subclass and they

     have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

     and class action litigation.

             222.    Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

     R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates and

     the prosecution of separate actions by individuals would create a risk of inconsistent and varying

     adjudications, which in turn would establish incompatible standards of conduct for Defendants.

             223.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

     because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

     of the Religious Freedom Subclass are common to and apply generally to all members of the

     Subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

     Religious Freedom Subclass.

             224.    A class action would be the most fair and efficient method of adjudicating the

     subclass members’ claims.



                                           First Claim for Relief
                     42 U.S.C. § 1983 - Fourth, Eighth and Fourteenth Amendments

             225.    All of the foregoing paragraphs are incorporated as though fully set forth here.


                                                         52



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 79 of 189. PageID #: 84
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 53 of 61. PagelD#:53


             226.    The conduct of Defendants, as alleged in the preceding paragraphs, violates the

     rights guaranteed to Plaintiffs and the classes they represent under the Fourth, Eighth, and

     Fourteenth Amendments to the United States Constitution, subjecting them to a substantial risk of

     serious harm, and causing the injuries alleged in this complaint.

             227.     The policies, practices, and customs of the CCCC, as alleged in the preceding

     paragraphs, violate Plaintiffs basic human rights and dignity, and their right to be free from

     unconstitutional conditions of confinement, cruel and unusual punishment, and unreasonable

     searches and seizures under the Fourth, Eighth, and Fourteenth Amendments to the United States

     Constitution.

              228.    These policies, practices, and customs have been and continue to be implemented

     by the Defendants and their agents and employees, under color of law, in their official capacities,

      and are the proximate cause of the ongoing violations of the constitutional rights of Plaintiffs and

     the classes they represent.

              229.    Defendants have been and are aware of the unconstitutional and dangerous

      conditions of the CCCC and have unreasonably instituted and/or condoned such conditions and/or

      been deliberately indifferent to the inhumane conditions and rampant violations of law and the

      substantial risk of serious harm and actual harm to Plaintiffs and the classes they represent.

              230.    Defendants have failed to prevent, caused, and continue to cause Plaintiffs and the

      classes they represent tremendous mental anguish, suffering, and pain, as well as the serious and

      lasting injury they are currently experiencing or are at risk of experiencing. Defendants’ conduct is

      the direct and proximate cause of the constitutional violations and injuries to Plaintiffs and the

      classes they represent as set forth above.

              231.    Plaintiffs have no adequate remedy at law for these violations.




                                                         53



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 80 of 189. PageID #: 85
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 54 of 61. PagelD#:54


                                           Second Claim for Relief
                                     42 U.S.C. § 1983 - First Amendment

             232.    All of the foregoing paragraphs are incorporated as though fully set forth here.

             233.    The conduct of Defendants, as alleged in the preceding paragraphs, violates the

     rights guaranteed to Plaintiffs and the classes they represent under the First Amendment to the

     United States Constitution, subjecting them to a substantial risk of serious harm, and causing the

     injuries alleged in this complaint.

             234.    The policies, practices, and customs of the CCCC, as alleged in the preceding

     paragraphs, violate Plaintiffs’ rights to freely and openly exercise their religious freedom

     guaranteed under the First Amendment to the United States Constitution.

             235.    These policies, practices, and customs have been and continue to be implemented

     by the Defendants and their agents and employees, under color of law, in their official capacities,

     and are the proximate cause of the ongoing violations of the constitutional rights of Plaintiffs and

     the classes they represent.

             236.     Defendants have been put on notice of these constitutional violations and have

     unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

     them by failing to take steps to prevent the harm and/or provide a remedy.

              237.    Defendants have caused and continue to cause Plaintiffs and the classes they

     represent tremendous mental and emotional anguish and suffering and are the direct and proximate

     cause of the constitutional violations and injuries to Plaintiffs and the classes they represent as set

     forth above.

              238.    Plaintiffs have no adequate remedy at law for these violations.

                                            Third Claim for Relief
                                     42 U.S.C. § 1983 - Sixth Amendment

              239.    All of the foregoing paragraphs are incorporated as though fully set forth here.



                                                         54



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 81 of 189. PageID #: 86
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 55 of 61. PagelD #: 55


             240.      The conduct of Defendants, as alleged in the preceding paragraphs, violates the

     rights guaranteed to Plaintiffs and the classes they represent under the Sixth Amendment of the

     United States Constitution, which guarantees the right to effective assistance of counsel and the

     right to confer with one’s lawyer. These violations subject Plaintiffs and the classes they represent

     to a substantial risk of serious harm, and have caused and continue to cause the injuries alleged in

     this complaint.

             241.      These policies, practices, and customs have been and continue to be implemented

     by the Defendants and their agents and employees, under color of law, in their official capacities,

     and are the proximate cause of the ongoing violation of the constitutional rights of Plaintiffs and

     the classes they represent.

              242.     Defendants have been put on notice of these constitutional violations and have

     unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

     them by failing to take steps to prevent the harm and/or provide a remedy.

              243.     Defendants have caused Plaintiffs and the class they represent tremendous mental

      and emotional anguish and suffering and are the direct and proximate cause of the constitutional

      violations and injuries to Plaintiffs and the classes they represent as set forth above.

              244.     Plaintiffs have no adequate remedy at law for these violations.

                                          Fourth Claim for Relief
                                     42 U.S.C. § 1983 - Fifth Amendment

              245.     All of the foregoing paragraphs are incorporated as though fully set forth here.

              246.     The conduct of Defendants, as alleged in the preceding paragraphs, violates the

      rights guaranteed to Plaintiffs and the classes they represent under the Fifth Amendment of the

      United States Constitution, which protects against the denial of liberty without due process of law.




                                                         55



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 82 of 189. PageID #: 87
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 56 of 61. PagelD#:56


     These violations subject Plaintiffs and the classes they represent to a substantial risk of serious

      harm, and have caused and continue to cause the injuries alleged in this complaint.

              247.    Restrictive housing policies and practices, including but not limited to Red Zone,

      without due process have been and continue to be implemented by the Defendants and their agents

      and employees, under color of law, in their official capacities, and are the proximate cause of the

      ongoing violations of the constitutional rights of Plaintiffs and the classes they represent.

              248.    The CCCC’s grievance system is broken, leaving Detainees/Inmates with no

      functional avenue to seek redress of their serious needs and legitimate complaints concerning

      conditions of confinement and rights violations, depriving them of due process.

              249.    Defendants have been put on notice of these constitutional violations and have

      unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

      them by failing to take steps to prevent the harm and/or provide a remedy.

              250.    Defendants have caused Plaintiffs and the classes they represent tremendous mental

      and emotional anguish and suffering and are the direct and proximate cause of the constitutional

      violations and injuries to Plaintiffs and the classes they represent as set forth above.

              251.    Plaintiffs have no adequate remedy at law for these violations.

                                               Prayer for Relief
              Plaintiffs and the class and subclasses they represent have no adequate remedy at law to

      redress the wrongs suffered as set forth in this complaint. Plaintiffs and the class and subclasses

      they represent have suffered and will continue to suffer irreparable injury as a result of the unlawful

      acts, omissions, policies, and practices of Defendants, as alleged herein, unless Plaintiffs and the

      class and subclasses they represent are granted the relief they request. The need for relief is critical

      because the rights at issue are paramount under the United States Constitution and the violations

      of these rights create a present and significant risk of injury, illness, and death.



                                                          56



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 83 of 189. PageID #: 88
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 57 of 61. PagelD#:57


               WHEREFORE, Plaintiffs and the class and subclasses they represent request that the Court

      grant them the following relief:

          a.   Declare that this lawsuit be certified under Federal Rule of Procedure 23 as a Class Action

               on behalf of all present and future inmates of the CCCC;

          b. Adjudge and declare that the acts, omissions, and practices of Defendants and their agents,

               employees, officials, and all persons acting in concert with them, under color of law and

               otherwise, as described herein, are in violation of the rights of Plaintiffs and the class and

               subclasses they represent pursuant to the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

               Amendments to the United States Constitution;

          c.   Preliminarily and permanently enjoin Defendants, their agents, employees, officials, and

               all persons acting in concert with them under color of law, from subjecting Plaintiffs and

               the class and subclasses they represent to the illegal and unconstitutional conditions, acts,

               omissions, policies, practices, and customs set forth above, including the following specific

               relief:

                   1. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                         the classes they represent enjoining the Defendants from operating the CCCC in

                         violation of the minimum standards for full service jails in the State of Ohio,

                         including maintaining population at or below the maximum permitted population

                         and from requiring detainee/inmates to sleep on the floor;

                   2. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                         the classes they represent enjoining Defendants from operating the CCCC in an

                         unsanitary and unsafe manner, including but not limited to enjoining Defendants

                         from housing detainee/inmates without access to safe and clean drinking water,

                         toilets, hygienic conditions, and providing moldy, spoiled, unsafe food;


                                                          57



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 84 of 189. PageID #: 89
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 58 of 61. PagelD #: 58


                  3. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                      the classes they represent enjoining the Defendants from denying detainee/inmates

                      adequate access to necessary medical and mental health care;

                  4. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                      the classes they represent by ordering Defendants to allow ready access to

                      confidential attorney visits and free exercise of religion;

                  5. Appointment of a monitor to create, institute, and oversee a plan to immediately

                      take corrective action to address the constitutional violations and the policies,

                      practices, and customs of the Defendants which proximately cause the

                      constitutional violations set forth above;

          a. Order Defendants and their agents, employees, officials, and all persons acting in concert

              with them under color of state law, to develop and implement, as soon as practicable, a

              plan to eliminate the substantial risk of serious harm suffered by Plaintiffs and the class

              and subclasses they represent as a result of Defendants’ policies, practices, customs, and

              failures to train and supervise correctional and medical staff, as set forth herein. The plan

              should include, at a minimum:

                  1. Population: Policies and procedures for population management so that the

                      number of prisoners is kept at a level that can be safely managed and is not

                      in excess of CCCC facilities’ legal capacity;

                  2. Staffing: Policies and procedures to increase the number of trained

                      correctional and medical staff to ensure the safety and security of the

                      Detainee/Inmate population;

                  3. Environmental Conditions: Policies, procedures, and training to improve

                      basic sanitary conditions that do not promote the spread or exacerbation of


                                                         58



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 85 of 189. PageID #: 90
            Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 59 of 61. PagelD #: 59


                     diseases or infections, including but not limited to immediately reducing

                     overcrowding, a deep clean of the facilities, bed bug extermination, and

                     remedying plumbing problems and access to clean drinking water;

                 4. Classification and Housing: Policies, procedures, and training to classify

                     and house prisoners to ensure their safety and security;

                 5. Screening: Policies, procedures, and training for thorough screening for

                     medical, dental, and mental health conditions that require treatment, and for

                     communication of medical, dental, and mental health needs to medical,

                     dental, and mental health care providers;

                 6. Health Care Access: Policies, procedures, and training that provide

                     prisoners with timely access to health care;

                 7. Health Care Staffing: Policies and procedures to provide prisoners with

                     timely access to sufficient numbers of qualified and competent clinicians

                     who can provide routine, urgent, emergency, and specialty health care, and

                     who do not withhold care for punitive purposes;

                 8. Emergency Response: Policies, procedures, and training for timely and

                     competent responses to medical and mental health emergencies;

                 9. Medication and Supplies: Policies, procedures, and training for timely,

                     secure, and accurate prescription and distribution of medications and

                      supplies necessary for medically adequate care;

                  10. Chronic Care: Policies, procedures, and training for timely access to

                      competent care for chronic conditions;

                  11. Mental Health Treatment: Policies, procedures, and training for: timely

                      access to necessary treatment by qualified staff for serious mental health


                                                         59



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 86 of 189. PageID #: 91
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 60 of 61. PagelD#:60


                      needs,   including   medication,     therapy,   inpatient treatment,   suicide

                      prevention, and suicide watch; access to hospitalization and inpatient care;

                      prohibitions or limitations on the use of seclusion and restraints;

                      disciplinary policies and practices regarding persons with psychiatric

                      disabilities that appropriately consider their disabilities; and training of

                      corrections and health care staff to recognize and treat prisoners’ psychiatric

                      and/or psychological disabilities;

                   12. Quality Assurance: Policies and procedures for a regular assessment of

                      health care staff, services, procedures, and activities designed to improve

                      outcomes, and to identify and correct errors or systemic deficiencies;

                   13. Restrictive Housing: Policies and procedures prohibiting confinement of

                      Detainees/Inmates in conditions of social isolation and restrictive

                      movement that put prisoners at substantial risk of serious physical and

                      mental harm;

                   14. Grievances: Policies, procedures, and training for an effective, accessible,

                      and well-administered grievance process;

         b.    Order the implementation of meaningful due process rights for inmates who are accused

               of rule infractions, which includes notification, a hearing by impartial staff, the ability to

               call witnesses, and the ability to question the accuser;

         c.    Order the implementation of reasonable system for determining sanctions for inmates

               found to have committed rule infractions, to be identified in the inmate handbook, setting

               forth the specific punishment for various institutional offenses, and eliminating unfettered

               discretion in punishment and removal of privileges;




                                                           60



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 87 of 189. PageID #: 92
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 61 of 61. PagelD#:61


         d.   Order Defendants to allow access to religious services and to cease and desist from

              infringing upon religious freedom;

         e.   Order Defendants to provide Detainees/Inmates with open, unrestricted, private, contact

              visits with their attorneys;

         f.   Order the appointment of an independent Ombudsman to hear Detainee/Inmate complaints

              at CCCC;

         g.   Order Defendant to create and honor a Detainee/Inmate Bill of Rights;

         h.   An award of costs and reasonable attorneys’ fees to Plaintiffs counsel in an amount to be

              determined by the Court;

         i.   All such other relief to which Plaintiff is entitled and/or this Court deems equitable.



               TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED.


      /s/ Sarah Gelsomino
      Sarah Gelsomino (0084340)                               J. Philip Calabrese (0072709)
      Jacqueline Greene (0092733)                             Porter Wright Morris & Arthur LLP
      Terry Gilbert (0021948)                                 950 Main Avenue, Suite 500
      Friedman & Gilbert                                      Cleveland, Ohio 44113
      55 Public Square, Suite 1055                            T: (216) 443-9000
      Cleveland, Ohio 44113                                   F: (216) 443-9011
      T: (216) 241-1430                                       pcalabrese@porterwright.com
      F: (216) 621-0427
      sgelsomino@f-glaw.com                                   Caroline H. Gentry (0066138)
      jgreene@f-glaw.com                                      Porter Wright Morris & Arthur LLP
      tgilbert@f-glaw.com                                     One South Main Street, Suite 1600
                                                              Dayton, OH 45402
      James L. Hardiman (0031043)                             T: (937) 449-6748
      Cleveland Branch NAACP                                  F: (937) 449-682
      3615 Superior Avenue                                    cgentry@porterwright..com
      Cleveland, Ohio 44114
      T: (216) 431-7811
      F: (216) 431-7644
      attyjhard@aol.com


                                                                                       Counselfor Plaintiffs
                                                                                  Dated: December 20,2018


                                                         61



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
                   Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 88 of 189. PageID #: 93
                    Case: l:18-cv-02929-SO Doc #: 1-1 Filed: 12/20/18 1 of 3. PagelD #: 62


   Ohio                          Department of
                                 Rehabilitation & Correction
                                 John R. Kasich, Governor
                                 Gary C. Mohr, Director


03/15/2018
Sheriff Clifford Pinkney
Cuyahoga County Correction Center
1215 West 3rd Street
Cleveland, OH 44113



RE: 2017 Annual Jail Inspection

Dear Sheriff Clifford Pinkney:

In accordance with Section 5120.10 of the Ohio Revised Code and Executive Order 92-03 of the Department of
Rehabilitation and Correction, the Cuyahoga County Correction Center, a full service jail, was inspected on 11/14/2017.
The inspection was restricted to assessing compliance with a group of standards, selected from the Standards for
Jails in Ohio promulgated by the Department of Rehabilitation and Correction. The group of standards being inspected
focused on Reception & Release, Classification, Security, Housing, Sanitation and Environmental Conditions,
Communication, Visitation, Medical and Mental Health Services, Food Service, Recreation and Programming, Inmate
Discipline, Administrative Segregation, Grievance, Staffing, and Staff Training. The inspection consisted of this
Inspector receiving and/or reviewing requested documentation and/or materials, touring selected areas of the jail, and
having discussions with various jail staff.

The total actual general housing capacity for the Cuyahoga County Correction Center is 1765. On the date of the jail
inspection, there were 2281 inmates incarcerated in the Cuyahoga County Correction Center. The Ohio Department of
Rehabilitation and Correction recommended housing capacity for the jail is 1765, which is based upon total available
living space and other requirements. Officials should maintain prisoner counts within the Department's recommended
capacity figure.

The Cuyahoga County Correction Center (Full Service Jail) is in compliance with 108 standards, 53 "Essential", and 55
"Important".


5120:1-8-01 (A)(1); -01 (A)(3); -01 (A)(4); -01 (A)(7); -01 (A)(9); -01 (A)(12); -02 (B)(1); -02 (B)(2); -02 (B)(4); -02 (D);
-03 (A)(1); -03 (A)(3); -03 (A)(4); -03 (A)(5); -03 (A)(6); -03 (A)(7); -03 (B)(2); -03 (B)(4); -03 (B)(5); -03 (B)(6); -03 (B)
(7); -03 (B)(8); -03 (B)(9); -03 (B)(10)(a); -03 (B)(10)(b); -03 (B)(10)(c); -03 (B)(10)(d); -03 (B)(11)(b); -03 (B)(11)(c);
-03 (B)(12); -03 (B)(15); -03 (B)(16); -03 (B)(17); -04 (C); -04 (D); -04 (E); -04 (H); -04 (K); -05 (A); -05 (B); -05 (C);
-05 (E); -05 (G)(1); -05 (G)(2); -05 (H)(3); -05 (I); -05 (J); -05 (K); -05 (L); -05 (M); -05 (N); -05 (O); -05 (P); -05 (Q); -06
(B) ; -06 (C); -06 (G); -07 (A); -07 (D); -07 (E); -07 (H); -07 (I); -09 (A); -09 (B); -09 (C); -09 (D); -09 (E); -09 (F); -09 (G);
-09 (H); -09 (J); -09 (K); -09 (M); -09 (N); -09 (P); -09 (Q); -09 (R); -09 (U); -09 (V); -09 (W); -09 (X); -10 (A); -10 (B); -10
(C) ; -10 (D); -10 (E); -10 (F); -10 (G)(1); -10 (G)(2); -11 (B); -11 (E); -12 (B); -12 (C); -12 (F); -12 (G); -12 (H); -15 (B);
-15 (D); -15 (E); -16 (A); -17 (D); -17 (E); -17 (F); -17 (G); -18 (A); -18 (B); -18 (C); -18 (E);


The Cuyahoga County Correction Center did not comply with 6 standards, 0 “Essential", and 6 "Important". This letter
is intended to serve as a basis for developing plans of action for bringing the facility into compliance with the
deficiencies noted during the inspection.


5120:1-8-04 (A) (4) Full service jails shall provide inmates with sufficient space. The jail shall maintain documentation

                                 Operation Support Center • 770 W. Broad Street ■ Columbus, Ohio 43222
                                                            www.drc.ohio.gov

     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
                  Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 89 of 189. PageID #: 94
regarding square f6o^^:alic?i^^)fn9?iR^u^c^Grfs fe’r'all^^ng^/^R^i'cfti^f^a?; aftFS^lR$rij?)$with the
following minimum requirements: Dayspace: (Important) Thirty-five square feet per number of occupants occupying
the dayspace at one time. Minimum size of one hundred five square feet.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of day space for each inmate.


5120:1-8-04 (B) (Important)) Seating shall be provided in holding areas, holding cells, housing cells, dormitories,
dayrooms and eating areas for each inmate.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of seating for each inmate


5120:1-8-04 (F) (Important) Toilet facilities at a minimum of one operable toilet for every twelve occupants.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of toilets for this standard.


5120:1-8-04 (G) (Important) Shower facilities at a minimum of one operable shower for every twelve occupants. Water
temperatures shall be controlled thermostatically in a range from one hundred five to one hundred twenty degrees
Farenheit.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of showers for this standard.


5120:1-8-04 (J) (Important) Natural light shall be provided in housing units, dorms, cells and/or dayspaces.

Comments: The age and layout of the existing jail facility does not provide natural light for Housing Unit 4 North, not
meeting the requirements for this standard.


5120:1-8-11 (A) (Important) Exercise and/or equipment for inmates shall be provided and the jail shall ensure that
inmates are offered at least five hours per week.

Comments: The jails current policy, procedures and practices need reinforced to reflect standard and components
specified. Additionally, the jail's supporting documentation did not evidence compliance for this standard regarding
recreation access for the Inmate Population in Jail 1.


The Cuyahoga County Correction Center is in compliance with 100% of the Essential Standards and at least 90% of
the Important Standards meeting the requirements of a “Compliant Jail”. It should be noted however; the jail did not
comply with 6 of the Important Standards upon which the facility was inspected. This letter is intended to serve as a
basis for developing plans of action for bringing the facility back into compliance with the remaining deficiencies noted
during the inspection.

The Bureau of Adult Detention encourages the jail to correct the remaining deficiencies noted in the inspection report
prior to the next annual jail inspection. Plan of Action forms are enclosed and can be submitted through the Ohio Jail
Management System (OHJMS) atwww.OHJMS.lntelligrants.com. Feel free to contact the Bureau if you need
assistance or clarification in this effort. The Bureau remains available to discuss the aspects of this report and to
provide reference materials or assistance as desired.


Sincerely,




                              Operation Support Center • 770 W. Broad Street • Columbus, Ohio 43222
                                                                                                                 EXHIBIT 1
                                                         www.drc.ohio.gov

     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
                 Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 90 of 189. PageID #: 95
                 Case: l:18-cv-02929-SO Doc #: 1-1 Filed: 12/20/18 3 of 3. PagelD #: 64




Joel Commins, State Jail Inspector
Bureau of Adult Detention
615 Superior Ave
Cleveland, Ohio 44113
Phone: (216) 787-4902
Email: joel.commins@odrc.state.oh.us




                            Operation Support Center • 770 W. Broad Street • Columbus, Ohio 43222
                                                       www.drc.ohio.gov                             EXHIBIT t


    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 91 of 189. PageID #: 96
              Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 lof52. PagelD#:65




                                                                                             EXHIBIT 2


Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 92 of 189. PageID #: 97
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 2 of 52. PagelD#:66
     CUYAHOGA                              Oct 30-Nov 1,2018                     Quality Assurance Report
     COUNTY
     CORRECTIONAL
     CENTER




                                                Table of Contents

        Executive Summary................................................ 2
        Facility Review Team............................................... 3
        USMS Personnel.................................................. 3
        Facility Information................................................. 5
        Staffing By Functional Areas............................................ 6
        Functional Area Ratings.............................................. 6
        Overall Performance Ratings........................................... 7
        Deficient Areas................................................... 8
        Capacity...................................................... 24
     General Overview by Functional Area........................... 25
        A - Administration and Management....................................... 25
        B - Health Care.................................................. 28
        C - Security and Control............................................. 33
        D - Food Service................................................. 36
        G - Services and Programs.........                                                                  45

      Detailed Findings by Functional Area........................... 48
        A - Administration and Management....................................... 48
        B - Health Care.................................................. 49
        C - Security and Control............................................. 49
        D - Food Service................................................. 50
        E - Restrictive Housing.............................................. 50
        F - Safety and Sanitation............................................. 51
        G - Services and Programs............................................ 51




                                                                                                  Oct 30-Nov 1,2018
                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                        EXHIBIT 2

                                          Si/nsitivi: Limi >•) Dis irhh tion                                          1
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 93 of 189. PageID #: 98
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 3 of 52. PagelD #: 67
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1,2018         Facility Review Report




     Executive Summary
     The purpose of this Facility Review is to provide the United States Marshals Service (USMS), Prisoner
     Operations Division (POD) a comprehensive overview of operations at the Cuyahoga County
     Correctional Center (CCCC) located in Cleveland, Ohio. The Facility Review uses the Federal
     Performance-Based Detention Standards (FPBDS) for non-federal detention facilities. The FPBDS are
     designed to ensure the safe, secure, and humane confinement of federal detainees and provide a
     document to indicate the facility’s level of performance. The overall facility operation received a rating
     of “Unsatisfactory/.!t-Risk”.

     The Facility Review was conducted by a team of contract correctional subject matter experts (SMEs)
     from the Correctional Management and Communications Group, LLC. CCCC co-houses USMS
     detainees in the same housing units (USMS detainees are not separated out, identified or defined by any
     distinguished or unique identifying factor, or housed in USMS only pods or housing units) with other
     county inmates, therefore the focus of this review is on the conditions of confinement for the entire
     population and references both USMS detainees and CCCC inmates. During the three-day onsite visit,
     the team toured and observed operations of all CCCC facilities including the Cuyahoga County Jail I
     Annex in Bedford and the Cuyahoga County Jail II Annex, in Euclid. The Facility Review included
     review of all relevant policies, procedures, and other supporting documentation. Facility Review team
     staff conducted numerous interviews with facility staff, contractors, USMS detainees and Cuyahoga
     County inmates.

      Facility staff and contractors were professional and responsive to the Facility Review team members’
      requests for information, documentation and access throughout all facilities. Some staff members
      approached Facility Review team SME’s willingly shared information beyond the interview questions
      while others were guarded in their responses.

      Facility Review team members interviewed a sampling (200+) of the detainee/inmate populations to
      determine their perception of personal treatment, health care, food service, sanitation and overall facility
      operations. 80% of the detainees/inmates interviewed expressed concern with health care, food service,
      sanitation, and 100% of the detainees/inmates feared retaliation by or from the Security Response Team
      (SRT) staff or other Correctional Officer staff members for speaking with Facility Review team
      members. More than 20 anonymous notes or letters were passed to Facility Review team members
      directly by detainees/inmates confined to the Restrictive Housing Unit, expressing fear of brutal
      retaliation and in some cases fear for their life.

      Non-compliances with the FPBDS were identified in all functional areas. Overall, Administration and
      Management, Food Service, Restrictive Housing and Safety and Sanitation were determined to be
      “Unsatisfactory/At-Risk”, Security and Control and Health Care are “Marginal”, and Services and
      Programs is “Satisfactory”.

      The “Unsatisfactory/At-Risk” designation indicates performance of the functional area does not meet
      most contractual requirements and recovery is not likely in a timely manner. Additionally the
      performance of the function is so defective or deficient, it actually presents a risk to the safety of staff and
      detainees; the risk include life and safety concerns as well as inhumane conditions of confinement, which
      violate safe, secure, humane conditions and/or violate detainee/inmate Constitutional Rights.



                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov
                                                     Sensitivi- Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 94 of 189. PageID #: 99
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 4 of 52. PagelD #: 68
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




     Attributing to the overall “Unsatisfactory/At-Risk” rating is significant “At-Risk” findings and
     behaviors associated is:

          > An inadequate medical program, unexplained causes of two detainee deaths which occulted
            while the inmates were in CCCC custody, failure to perform post mortem mortality reviews, and
            insufficient and unclear answers regarding six recent inmate deaths (which includes the two
            previous unexplained deaths). There is no documentation available for review in absence of
            Mortality Reviews to identify life safety issues or to verify or discredit CCCC contributory
            factors;

          > The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
            Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily
            nutritional caloric intake standards, is not varied and does not meet needs of detainees/inmates
            housed in the RHU who also present with medical conditions which require dietary variety and
            consideration;

          > Denial of detainees/inmates to perform hygiene, detainees/inmates are not allowed access to
            showers, telephones and recreation due to CCCC’s implementation of a lockdown system known
            as “Red Zone”. The “Red Zone” RHU detainees/inmates management system is used as a means
            to address insufficient staff and staffing shortages. Detainees/inmates housed in the “Red Zone”
            RHU are locked down for periods of 27 or more hours in their cells, additionally interviews with
            detainees/inmates in the “Red Zone” RHU are lockdown, along with inspection of their cells
            reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or
            barbering;

          > Refusal to install shower curtains for detainees/inmates housed in the “Red Zone” RHU,
            detainees/inmates are afforded not privacy when they are eventually allowed to take a shower;
            during showering detainees are in full view of any staff, or detainees in the shower area, as well
            as visible through narrow oblong windows which look directly into the showering area from the
            common access hallway;

          > The co-locating ofjuvenile detainees with adult offenders in the RHU; detainees are not sight and
            sound separated, are not receiving the enhanced developmental nutritional intake requirements
            and are provided not educational or brain development programming. Juveniles are subjected to
            the same harsh “Red Zone” RHU conditions as the adult offenders in every fashion from hygiene
            to recreations and out of cell time;

          > Detainee/inmates assigned to “No Contact Housing” (Special confinement restrictions ordered by
            the court which include no access to mail, telephones, or general population) are denied general
            housing privileges to which they are entitled, as they are not confined for disciplinary reasons.
            Detainee/inmates assigned to “No Contact Housing” confinement are up to 27 hours, are not
            allowed daily access to showers, and recreation and are subjected to the same “Red Zone”
            lockdown system as RHU detainee/inmates. Additionally, interviews with detainees/inmates in




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov ^^8,

                                                     S i :n.siti vi Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 95 of 189. PageID #: 100
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 5 of 52. PagelD#:69
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




             the “No Contact Housing” who are lockdown, along with inspection of their cells reveal the
             absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering;

         > CCCC is not Prison Rape Elimination Act (PREA) compliant despite undergoing a voluntary
           pre-PREA AUD1T 2015. The voluntary pre-PREA Audit identified 119 deficiencies or non­
           compliance findings; further inquiry and review of documentation reveal not one of the identified
           119 deficiencies or non-compliance findings since 2015 has been corrected;

          > CCCC fire emergency drills are not being performed and facility staff could not demonstrate they
            can safely evacuate detainees/inmates from the facility;

          > The CCCC is currently operating over the American Correctional Associations rated capacity, as
            such detainees/inmates must regularly sleep on mattresses on the floor; during the review two
            pregnant females were found to be sleeping on mattresses on the floor;

          > Detainee/inmate court meals were not properly refrigerated or stored and were found placed in an
            unused office area which reeked of dead vermin; and

          > Detainees/inmates are placed in cells awaiting court which are not equipped with functioning
            toilets or have access to running water, are stripped of all furnishing to include a place to sit, and
            were found to house up to 12 detainees/inmates, in an cell who’s design capacity is for only up to
            2 persons. Additionally, these detainees are left unsupervised and locked in these cells for
            periods greater than 10 hours.

     A closeout briefing was conducted on Thursday, November 1,2018. Those present included: Theo
     Anderson, Chief, Detention Standards and Compliance, POD, USMS; Rickye Rice, Assistant Chief,
     Detention Standards and Compliance, POD, USMS; Heather Bonsell, Chief, MMB, USMS; Laura
     Gardner, Detention Contract Administrator, Northeast Ohio, USMS; Peter Elliott, US Marshal, Northern
     District of Ohio, Troy Mizel, Northern District of Ohio, USMS, Anne Murphy, Northern District of
     Ohio, USMS; Lisa Kaplan, CV, Special Agent, Civil Rights, FBI, Preetham Rao, Special Agent, Federal
     Bureau of Investigations (FBI); Sicily Woods, Deputy Inspector General, Agency of Inspector General,
     Cuyahoga County; and members of the Review Team.


      Facility Review Team
            Facility Name                                                            Title
      Cuyahoga                      Flora Brooks Boyd               Lead Reviewer, Administration and
      County                                                        Management and Services and
      Correctional                                                  Programs SME
      Center                        Francisca Terrero-Leibel        Health Care SME
                                    Marcus Baldwin                  Security and Control SME:
                                    Bernard Higgins                 Restrictive Housing SME:
                                    Rene Garcia                     Food Service SME
                                    Ezell Jackson                   Safety and Sanitation SME
                                    Jeffery Foster                  Lead Reviewer Trainee




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 96 of 189. PageID #: 101
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 6 of 52. PageID#:70
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                       Oct 30-Nov 1,2018         Facility Review Report




     USMS Personnel
                Name                                                     Title
     Theo Anderson                       Chief, Detention Standards and Compliance, POD, USMS
     Rickye Rice                         Assistant Chief, Detention Standards and Compliance, POD, USMS
     Heather Bonsell                     Chief, Medical Management Branch, POD, USMS
     Laura Gardner                       Detention Contract Administrator, POD, (Northeast Ohio) USMS

     Accompanying Review Personnel
             Name                                             Title
     Anne Murphy           (A) Assistant Chief Deputy, Northern District of Ohio, USMS
     Troy Mizel            Supervising Deputy, Northern District of Ohio, USMS
     Lisa Kaplan           Federal Bureau of Investigations, Fraud and Economics Unit, Cleveland
     Preetham Rao          Special Agent, Federal Bureau of Investigations, Cleveland
     Sicily Woods          Deputy Inspector General, Office of the Inspector General, Cuyahoga
                           County

     Facility Information

     The CCCC is located in downtown Cleveland, Ohio, CCCC is owned by Cuyahoga County and operated by
     the Cuyahoga County Sheriff’s Department. CCCC consists of two high rise buildings (Jail I and Jail II) and
     two satellite locations (Bedford Heights Comprehensive Re-entry Programming Center and Euclid Jail
     Annex). The facility houses all levels of security statuses, from maximum security to weekenders.

     The current contract agreement (60-10-0049) between the USMS and CCCC allows for housing 15 male
     USMS detainees. The contract became effective September 30,2010 and indicates a fixed rate of $81 per
     day for housing USMS detainees. Sheriff’s Deputies provide court transportation for USMS detainees to the
     federal courthouse which is approximately a half a mile from the facility. The contract requires detainees to
     be housed in a manner consistent with federal law and the Federal Performance-Based Detention Standards

     The facility’s rated capacity is 1765 (1455 males and 310 females). On the first day of the Facility Review,
     there were a total of2420 inmates (2360) and detainees (60). The average length of stay is 29 days.

     Jail I consist of seven floors (3rd-10th) with a total of 45 pods. Jail II has seven floors (2nd, 3rd, 4th, 5th, 7th, 9th
     and 11th) with a total of 29 pods. Nine pods in Jail II are dedicated to house the Cleveland City inmates.
     Bedford Heights’ total capacity is 83 males and Euclid Jail Annex total capacity is 179 (176 males and 3
     females). CCCC’s organizational structure includes: a Director of Regional Corrections who reports to the
     Cuyahoga County Sheriff and oversees administrative and program functional areas for the CCCC and its
     Annex Jail I and Jail II facilities: a Medical Director who also reports to the Sheriff and manages health care
     services for the CCCC and its Annex Jail I and Jail II facilities; and a Warden, who is responsible for
     managing and supervising the Sergeants who oversee the day-to-day operations of the CCCC and its Annex
     Jail I and Jail II facilities. The total authorized correctional officer custody staff compliment is 677 however,
     at the time of the Facility Review there are approximately 96 vacancies.

      CCCC has no national accreditations. The Department of Justice Prison Rate Elimination Act (PREA) field
      auditors’ training program conducted a PREA audit in 2015 and the Interim report dated January 2016




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov

                                                       Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 97 of 189. PageID #: 102
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 7 of 52. PagelD#:71
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




     identified 119 deficient findings or areas of non-compliance which required corrective actions. The 119
     findings require addressing and correcting prior to the CCCC being prepared for a formal PREA
     Compliance Audit; review of the CCCCs PREA corrective action plan reveal no corrective action has been
     taken. The facility is unable to provide information regarding the number of non-English-speaking
     detainees/inmates nor is the number of staff who speak languages other than English available. CCCC does
     not track the languages staff speak or attempt to determine how the Spanish population is accommodated.
     The detainee/inmate handbook is only available in English. The facility is not under any court orders or
     pending litigation.

     Staffing by Functional Areas
     Functional Area             # of Authorized        # of Staff on   # of Authorized           # of Subcontract
                                                        Board           Subcontract Staff         Staff
     A - Administration and                                                                   0                 0
         Management
     B - Health Care                             67              55                          23               14
     C - Security and Control                   673             577                           0                0
     D - Food Service                            12              11                           0                0
     E - Restrictive Housing                     28              28                           0                0
     F - Safety and Sanitation                  14              14                            0                0
     G - Services and Programs                   9               6                            0                0
                           Total               810             698                           23               14

     Contingency/Emergency Sites: None

     Functional Area Ratings

     Exceptional - The level of performance exceeds the requirements of the FPBDS with exceptional
     internal controls. Policies and procedures for achieving the program standards are documented and
     specific to the mission of the facility; the policies and procedures are communicated to the staff; fully
     implemented; and the desired outcome is achieved. Findings and Deficiencies are non-existent.

      Very Good - The level of performance exceeds the requirements of the FPBDS. Internal controls limit
      Findings and Deficiencies. Policies and procedures for achieving the program standards are
      documented and specific to the mission of the facility, the policies and procedures are communicated to
      the staff, implemented and the desired outcome is achieved. Findings and or Deficiencies are minimal
      and do not affect the performance of the facility.

      Satisfactory - The program is meeting the requirements of the FPBDS. Lapses in internal controls are
      minimal. Findings and Deficiencies do not affect the performance of the facility.

      Marginal - The program is unable to meet the requirements of any one of the 6 Functional Areas or one
      or more of the 47 Standards. Deficiencies are the result of weak internal controls in one or more areas.
      The facility is meeting the minimal requirements of the performance standards.

      Unsatisfactory - Operation of the program is impaired to the point that the facility is unable to




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                    Si:\sn i\ i-. Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 98 of 189. PageID #: 103
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 8 of 52. PagelD#:72
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                               Oct 30-Nov 1,2018             Facility Review Report




      accomplish its mission. The program is unable to meet the requirements of the FPBDS and is unlikely to
      meet those requirements without immediate corrective action to ensure the safety and security of both
      staff and detainees.

      Overall Performance Ratings

            Rating           Contract Requirements                       Problems                          Corrective Actions
         Exceptional            Exceeds Many - Gov't Benefit                Few Minor                             Highly Effective

          Very Good             Exceeds Some - Gov't Benefits              Some Minor                                 Effective

         Satisfactory                     Meets All                        Some Minor                               Satisfactory

           Marginal           Does Not Meet Some - Gov't Impact   Serious: Recovery Still Possible   Marginally Effective; Not Fully Implemented

        Unsatisfactory        Does Not Meet Most - Gov't Impact    Serious: Recovery Not Likely                      Ineffective



      Exceptional - Performance meets contractual requirements and exceeds many to the Government's
      benefit. The contractual performance of the element or sub-element being evaluated was accomplished
      with few minor problems for which corrective actions taken by the contractor were highly effective. To
      justify an Exceptional rating, identify multiple significant events and state how they were of benefit to
      the Government. A singular benefit, however, could be of such magnitude that it alone constitutes an
      Exceptional rating. Also, there should have been NO significant weaknesses identified.

      Very Good - Performance meets contractual requirements and exceeds some to the Government's
      benefit. The contractual performance of the element or sub-element being evaluated was accomplished
      with some minor problems for which corrective actions taken by the contractor was effective. To justify
      a Very Good rating, identify a significant event and state how it was a benefit to the Government. There
      should have been no significant weaknesses identified.

      Satisfactory - Performance meets contractual requirements. The contractual performance of the
      element or sub-element contains some minor problems for which corrective actions taken by the
      contractor appear or were satisfactory. To justify a Satisfactory rating, there should have been only
      minor problems, or major problems the contractor recovered from without impact to the contract/order.
      There should have been NO significant weaknesses identified. A fundamental principle of assigning
      ratings is that contractors will not be evaluated with a rating lower than Satisfactory solely for not
      performing beyond the requirements of the contract/order.

      Marginal - Performance does not meet some contractual requirements. The contractual performance of
      the element or sub-element being evaluated reflects a serious problem for which the contractor has not
      yet identified corrective actions. The contractor's proposed actions appear only marginally effective or
      were not fully implemented. To justify Marginal performance, identify a significant event in each
      category that the contractor had trouble overcoming and state how it impacted the Government. A
      Marginal rating should be supported by referencing the management tool that notified the contractor of
      the contractual deficiency (e.g., management, quality, safety, or environmental deficiency report or
      letter).

      Unsatisfactory - Performance does not meet most contractual requirements and recovery is not likely in
      a timely manner. The contractual performance of the element or sub-element contains a serious




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                             Oct 30-Nov
                                                     Si-Nsri ivi: l.iMi ri-.i) 1 )isiKiuri ion
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 99 of 189. PageID #: 104
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 9 of 52. PagelD #: 73
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




      problem(s) for which the contractor's corrective actions appear or were ineffective. To justify an
      unsatisfactory rating, identify multiple significant events in each category that the contractor had trouble
      overcoming and state how it impacted the Government. A singular problem, however, could be of such
      serious magnitude that it alone constitutes an unsatisfactory rating. An Unsatisfactory rating should be
      supported by referencing the management tools used to notify the contractor of the contractual
      deficiencies (e.g., management, quality, safety, or environmental deficiency reports, or letters).
      Compliance with FBPD Standards - By Functional Area

      Functional Area            Exceptional        Very' Good       Satisfactory     Marginal     Unsatisfactory'
      A - Administration and
                                                                             3               5             4
          Management
      B - Health Care                                                        2               4
      C - Security and Control                                               4               2             4
      D - Food Service                                                       1               1             3
      E - Restrictive Housing                                                1                             7
      F - Safety and Sanitation                                              3                             2
      G - Services and Programs                                              7                             2
      J-PREA
                           Total        0                   0               21               12           22

      Deficient Areas.

      Administration and Management

      (A.1.1) The facility director ensures that written policies and procedures describe all facets of facility
      operation, maintenance, and administration.4- ALDF-7D-06

      (A.1.3) Detainees can obtain copies of facility policies and procedures unless security concerns justly
      limit access. 4-ALDF-7D-06


      (A.1.4) Policies and procedures are reviewed and updated on an annual basis.
      4-ALDF-7D-06

      (A.2.1) An internal quality control plan requires an annual review of the facility operations to ensure
      compliance with facility policies and procedures. Corrective measures are identified and completed. 4-
      ALDF-7D-09

      (A.2.2) At a minimum, the internal quality control plan addresses the following areas:
      (A.2.2.a) Detainee Health Care
      (A.2.2.b) Security and Control
      (A.2.2.c) Safety and Sanitation
      (A.2.2.d) Food Service
      (A.2.2.e) Detainee Grievance Program
      (A.2.2.F) Staff Training/Professional Certifications



                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 100 of 189. PageID #: 105
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 10 of 52. PagelD #: 74
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     (A.2.3) The review of the detainee grievance program not only ensures the viability of the grievance
     program but identifies grievance trends pertaining to facility functions and staff.


     (A.2.4) Documentation of the previous quality control review and the corrective action measures are
     kept on file.


     (A.2.5) The facility administrator or assistant facility administrator, and designated department heads
     visit the facility’s living and activity areas at least weekly to encourage information contact with staff
     and detainees and to encourage informal contact with staff and detainees and to informally observe
     living and working conditions. 4-ALDF-2A-06

     (A.3.1) The facility maintains custody records on all detainees committed or assigned to the facility

     (A.3.2) Each detainee custody record will include the following:
     (A.3.2.a) Intake/booking information
     (A.3.2.b) Cash and property receipts
     (A.3.2.c) Reports of disciplinary actions, grievances, incidents, or crimes(s) committed while in
     custody
     (A.3.2.d) Frequency and cumulative length of restrictive housing placements DOJ-Restrictive
     Housing Report
     (A.3.2.e) Records of program participation
      (A.3.2.f) Work assignments
     (A.3.2.g) Classification records

      (A.3.3) The contents of detainee records are identified and separated according to a format approved
      by the facility director. 4-ALDF 7D-20

     (A.4.1) The admission process for newly admitted detainees includes but is not limited to: 4-ALDF
     2A-21
     (A.4.1.c) Medical, dental, and mental health screenings

     (A.4.5) Prior to being placed in the general population, each detainee is provided with an orientation to
     the facility, which includes at a minimum
     (4-ALDF-2A-27; 4-ALDF-4D-22):
     (A.4.5.C) Explanation of transportation options for visitors
      (A.4.5.d) Explanation of grievance procedures
      (A.4.5.1) The handbook is translated into those languages spoken by significant numbers of detainees

      (A.4.7) Detainees verify, by signature, the receipt of their initial orientation and of the detainee
      handbook and written orientation materials. Signed acknowledgement of the handbook is maintained
      in the detainee’s file.
      4-ALDF-2A-28




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 101 of 189. PageID #: 106
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 11 of 52. PagelD #: 75
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018      Facility Review Report




     (A.4.8) If a detainee cannot read orientation materials then they are read to the detainee by a staff
     member or are provided through the use of an audio or video tape. For detainees who do not speak
     English, interpretive services are provided. 4-ALDF-2A-28

     (A.5.2) Space is provided for storing the personal property of detainee’s safety and securely.
     4-ALDF 2A-24

     (A.6.3) Absent a compelling reason, detainees are not released directly from restrictive housing to the
     community. DOJ-Restrictive Housing Report

     (A.7.3) Program and service areas are accessible to detainees with disabilities housed at the facility. 4-
     ALDF-6B-04

     (A.8.1) There is no discrimination regarding administrative decisions or program access based on a
     detainee’s race, religion, national origin, gender, sexual orientation, or disability. 4-ALDF-6B-02

      (A.9.1) A comprehensive staffing analysis is conducted annually. Essential posts and positions, as
      identified in the staffing plan, are consistently filled with qualified personnel. 4-ALDF 2A-14

      (A.9.3) Background investigations include:
      (A.9.3.c) Credit history

      (A.9.4) A pre-employment physical examination is conducted for all potential Security personnel. 4-
      ALDF-7B-04

      (A.9.6) The facility conducts re-investigations of employees, contractors, and volunteers.


      (A.9.7) Compliance with restrictive housing policies is reflected in the employee- evaluations of staff
      assigned to restrictive housing units. DOJ-Restrictive Housing Report

      (A.10.3) All new professional and support employees, including contractors, who have regular or daily
      detainee contact receive training during their first year of employment. Forty hours are completed
      prior to being independently assigned to a particular job. An additional 40 hours of training is provided
      each subsequent year of employment. At a minimum, this training covers the following areas:
      (A.10.3.a) Security procedures and regulations
      (A.10.3.b) Supervision of detainees
      (A.10.3.c) Signs of suicide risk
      (A.10.3.d) Suicide precautions
      (A.10.3.e) Use-of-force regulations and tactics
      (A.10.3.f) Report writing
      (A.10.3.g) Detainee rules and regulations
      (A.10.3.H) Key control




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                    Sknsitivi: Limi i i i > Dis i rum stion
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 102 of 189. PageID #: 107
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 12 of 52. PagelD #: 76
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




      (A.10.3.1) Rights and responsibilities of detainees
      (A.10.3.J) Safety procedures
      (A.10.3.1) Social/cultural lifestyles of the detainee population
      (A.10.3.m) Cultural diversity
      (A.10.3.n) Communication skills
      (A.10.3.p) Counseling techniques

      (A.10.5) All new correctional officers receive 160 hours of training during their first year of
      employment. At least 40 of these hours are completed prior to being independently assigned to any
      post. At a minimum, this training covers the following areas (4-ALDF-7B-10):
      (A.IO.S.o) Correctional implications of young adult (age 18-24) brain development and associated de­
      escalation tactics. DOJ- Restrictive Housing Report

      (A. 10.6) Written policy, procedure, and practice provide that all correctional officers receive at least
      40 hours of annual training. This training shall include at a minimum the following areas (4-ALDF-
      7B-10-1):
      (A.10.6.a) Standards of conduct/ethics
      (A.10.6.b) Security/safety/fire/medical/emergency procedures
      (A.10.6.c) Supervision of offenders including training on sexual abuse and assault
      (A.10.6.d) Use offeree

      (A.10.7) Facility management and supervisory staff receive at least 40 hours of management and
      supervision training during their first year and at least 24 hours of management training each year
      thereafter. 4-ALDF-7B-11

      (A.11.1) There is a plan that specifies the procedures to be followed in situations that threaten facility
      security. Such situations include but are not limited to:
      (A.ll.l.c) Disturbances

      (A.11.2) The facility has written agreements securing the provision of emergency assistance as
      identified by the emergency plans.


      (A.11.3) A plan provides for continuing operations in the event of a staff work stoppage or other job
      action. Copies of this plan are available to appropriate supervisory personnel. 4-ALDF-1C-06

      (A.12.1) The facility director ensures the immediate notification to the agency of jurisdiction of
      serious incidents including, but not limited to:
      (A.12.1.a) Deaths;
      (A.12.1.b) Suicide attempts;
      (A.12.1.c) Hunger Strikes;
      (A.12.1.d) Emergency medical trips;
      (A.12.1.e) Escapes;
      (A.12.1.f) Use of Force;



                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                    Sensitive Limi ted Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 103 of 189. PageID #: 108
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 13 of 52. PagelD#:77
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




     (A.12.1.g) Full or partial facility lockdowns;
     (A.12.1.h) Incidents impacting facility operations (Riots, Disturbances, Food Strikes, Fires, Natural
     Disasters);
     (A.12.1.i) Assaults on staff or detainees requiring medical attention;
     (A.12.1.J) Detainee transportation incidents;
     (A.12.1.k) Incidents attracting unusual interest or publicity.

     Health Care

     (B.1.2) The responsibilities of the health authority include: 4-D-ALDF-4D-01
     (B.1.2b) Developing a facility’s operational health policy and procedures.
     (B.1.2e) Developing a quality management program

     (B.1.5) Health care services are provided by qualified healthcare personnel whose duties and
     responsibilities are governed by job descriptions that include qualifications and specific duties and
     responsibilities. 4-ALDF-4D-03

     (B.1.7) All professional staff comply with applicable state and federal licensure, certifications, or
     registration requirements. Verification of current credentials are on file in the facility.
     4D-ALDF-4D-05

     (B.1.13) An automatic defibrillator is available for use at the facility. 4-ALDF-4D-09

     (B.1.14) Correctional and health care personnel are trained to respond to health-related situations
     within a four-minute response time. The training program is conducted on an annual basis and is
     established by the responsible heath authority in cooperation with the facility or program administrator
     and includes instruction on the following: 4-ALDF-4D-08
     (B.1.14a) Recognition of signs and symptoms and knowledge of action that is required in potential
     emergency situations.
     (B.1.14b) Administration of basic first aid.
     (B.1.14c) Certification in CPR.
     (B.1.14d) Method of obtaining assistance.
     (B.1.14e) Signs and symptoms of mental illness, violent behavior, and acute chemical intoxication and
     withdrawal.
     (B.1.14f) Procedures for patient transfers to appropriate medical facilities or health care providers

     (B.1.15) Individual health emergency (man-down) drill are conducted once a year on each shift where
     health staff are assigned. Each drill is evaluated. NCCHC J-A-07

      (B.2.5) Medical screenings result in one of the following dispositions: Cleared for general population;
      Cleared for general population with prompt referral to appropriate health care service; or Referral to
      appropriate health care service for emergency treatment. 4-ALD-4C-22




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov

                                                   Sensitive Limited Dis i ribi   i k >n
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 104 of 189. PageID #: 109
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 14 of 52. PagelD#:78
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




     (B.3.1) A comprehensive health appraisal for each detainee is completed health care professional
     within 14-days after arrival at the facility. If there is documented evidence of a health appraisal within
     the previous 90-days, a new health appraisal is not required except as determined by the designation
     health authority. 4-ALDF-4C-24

     (B.3.2) Health appraisals include the following: 4-ALDF-4C-24
     (B.3.2h) Development and implementation of treatment plan including recommendations concerning
     housing, job assignment, and program participation, when appropriate.

      (B.3.6) An oral screening by dentist or qualified health care professional trained by a dentist is
      performed within 14-days of admission. 4-ALDF-4C-20

      (B.4.1) All detainees are informed about how to access health services during the intake/admission
      process in a manner understood by the detainee to include translation into languages spoken by a
      significant number of detainees, or verbally communicated to the detainee if literacy is an issue.
      NCCHC 4C-01

      (B.4.7) Detainees who require health care beyond the capacity of the facility as determined by the
      responsible physician are transferred under appropriate security to a facility where such care is
      available. (All non-emergency outside are of USMS detainees shall require pre-authorization of the
      USMS to ensure consistency with the USMS detainee Heath Care Standards.)
      NCCHC 4C-05

      (B.5.2) Patients with chronic diseases are identified and enrolled in a chronic disease program to
      decrease the frequency and severity of symptoms, prevent disease progression and complication, and
      foster improved function. Chronic diseases include, but are not limited to: asthma, diabetes, high blood
      cholesterol, HIV, hypertension, seizure disorder, tuberculosis, and major mental illnesses. NCCHC J-
      G-01

      (B.5.4) The health authority maintains a list of chronic care patients. NCCHC J-G-01

      (B.5.5) A proactive program exists that provides care for special needs patients who require medical
      supervision or multidisciplinary care. Special needs patients include, but are not limited to
      developmentally disabled individuals, frail/elderly, physical impairments which impair mobility, and
      patients with serious mental health needs. NCCHC J-G-02

      (B.5.6) The health authority maintains a list of special needs patients. NCCHC J-G-02

      (B.5.13) Management of bio-hazardous waste and decontamination of medical and dental equipment
      complies with applicable local, state, and federal regulations. 4-ALDF-4C-18 (Mandatory)




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                    Sensitive Limi ted Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 105 of 189. PageID #: 110
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 15of 52. PagelD#:79
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




     (B.5.17) Management of pharmaceuticals includes: 4-ALDF-4C-38; NCCHC J-D-01; NCCHC J-D-
     02
     (B.5.17d) Secure storage and perpetual inventory of all controlled substances, syringes, and needles.
     (B.5.17e) Administration of medication is by persons properly trained and under the supervision of the
     health authority and facility administrator or designee.
     (B.5.17f) Providing a 7-day supply of prescribed medication to detainees transferring/releasing from
     the facility.

     (B.5.21) Dental care includes the following: 4-ALDF-4C-20; NCCHC J-E-06
     (B.5.21e) Detainees in USMS custody for more than 12 months receive an oral examination

     (B.6.1) Detainee Suicides
     (B.6.1h) Suicide review debriefings include administration, health services, and security
     representatives.

     (B.6.5) Detainee Death
     (B.6.5a) As part of an overall protocol that describes the actions to be taken in the event of a
     detainee’s death, the facility will immediately notify the agency of jurisdiction. 4-ALDF-4D-23
     (B.6.5b) All deaths are reviewed to determine the appropriateness of clinical care; to ascertain whether
     changes to policies, procedures, or practices are warranted; and to identify issues that require further
     study. This process will ensure: NCCHC J-A-10
     (B.6.5b.l) All deaths are reviewed within 30 days
     (B.6.5b.2) A death review consists:
     (B.6.5b.2.1) An administrative review
     (B.6.5b.2.2) A clinical mortality review
     (B.6.5b.2.3) A psychological autopsy if death is by suicide
     (B.6.5b.3) Treating staff are informed of the clinical mortality review and administrative review
     findings.

     (B.6.6) Restrictive Housing
     (B.6.6b) If a detainee with serious mental illness is paced in restrictive housing: DOJ-Restrictive
     Housing Report
     (B.6.6b.2) The detainee receives intensive, clinically appropriate mental health treatment for the
     entirety of the detainee’s placement in restrictive housing;
     (B.6.6b.3) At least once per week, a qualified mental health practitioner, assigned to supervise mental
     health treatment in the restrictive housing unit, conducts a face-to-face clinical contact with the
     detainee, to monitor the detainee’s mental health status and identify sign of deterioration.

     Security and Control

     (C.1.1) Space is provided for a 24-hour secure control center for monitoring and coordinating the
     facility’s security, life safety, and communications systems. 4-ALDF-2A-01




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                   Sensitive Limi ted Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 106 of 189. PageID #: 111
           Case: 1.18-CV-02929-SO Doc#: 1-2 Filed: 12/20/18 16 of 52. PagelD#:80
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     (C.1.9) Correctional supervisors review permanent logs on each shift to provide responsible
     department heads/shift supervisors with relevant information. These reviews are documented. 4-
     ALDF-2A-11

     (C.1.10) Supervisory staff conduct a daily patrol, including holidays and weekends, of all areas
     occupied by detainees. Unoccupied areas are to be inspected at least weekly. Patrols and inspections
     are documented. 4-ALDF-2A-12

     (C.1.11) A qualified person conducts at least weekly inspections of all security devices, identifying
     those needing repair or maintenance. Results of the weekly security inspections are reported in
     writing. 4-ALDF-2A-13

     (C.4.8) The agency ofjurisdiction is immediately notified of any Use of Force Incident or Non­
     Routine Application of Restraints.

     (C.4.9) All Use of Force incidents are reviewed by the facility director to ensure compliance with the
     facility’s Use of Force policy.

     (C.6.1) The use of keys is controlled and inventoried. 4-ALDF-2D-01

     (C.6.2d) Emergency key usage is documented.

     (C.6.4) In the event detainee workers are assigned to work details involving the use of tools, facility
     policy identifies what tools may be used by detainees and identifies the level of required staff
     supervision.

     (C.6.5) Medical and dental instruments, equipment, and supplies (syringes, needles, and other sharps)
     are controlled and inventoried. 4-ALDF-2D-03

     (C.7.1) There are current written orders for every correctional officer post, which clearly outline
     duties, responsibilities, and expectations of that post. 4-ALDF-2A-04

     (C.7.3) Officers assigned to those posts acknowledge in writing that they have read and understand the
     orders and record the date. 4-ALDF-2A-04

      (C.7.4) The facility administrator or designee reviews post orders annually and updates them as
      needed. 4-ALDF-2A-04

      (C.8.2) Disciplinary Segregation, as a penalty for committing a prohibited act, is reserved for offenses
      involving violence, escape or posting a threat to institutional safety by encouraging others to engage in
      such conduct. DOJ-Restrictive Housing Report

      (C.8.17) Disciplinary decisions are based solely on information obtained in the hearing process,
      including staff reports, the statements of the inmate charged, and the evidence derived from witnesses
      and documents. 4-ALDF-6C-14

      (C.8.20) Disciplinary sentences for offenses resulting from the same incident are served concurrently.
      DOJ-Restrictive Housing Report




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                    Si•nsitivi; L.iMm.i) Disikihi iiox
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 107 of 189. PageID #: 112
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 17 of 52. PagelD #: 81
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018      Facility Review Report




     Food Service

     (D.1.2) The Food Service Administrator or designee conducts daily inspections of all food service areas,
     including dining and food preparation areas and equipment. 4-ALDF-4A-15

     (D.2.1) Volunteer, detainee food service workers receive a pre-assignment medical examination and
     periodic reexamination to ensure freedom from diarrhea, skin infections, and other illnesses transmissible by
     food or utensils. 4-ALDF-4A-13

     (D.2.5) Food service employees/workers are required to wear clean outer clothing to prevent contamination
     of food, equipment, utensils, linens, and single-service and single-use articles. 2013 U.S. Food Code: 2­
     304.11

     (D.2.6) Food service employees/workers are required to wear hair restraints such as hats, hair coverings or
     nets, beard restraints, and clothing to keep their hair from contacting exposed food; clean equipment,
     utensils and linens. 2013 U.S. Food Code: 2-402.11

     (D.3.1) Refrigerated, potentially hazardous food deliveries are checked on delivery to ensure
     compliance with Food Code. 2013 U.S. Food Code: 3-202.11, 3-202.15

     (D.3.2) Food is stored in a manner compliant with Food Code. 2013U.S. Food Code: 3-3

     (D.3.3) Food is protected from contamination from equipment, utensils, and linens in a manner
     compliant with Food Code. 2013 U.S. Food Code: 3-305.11,3-305.12

     (D.4.2) Ware washing (dishwashing) machines are operating within designed specifications and/or in a
     manner compliant with Food Code. 2013 U.S. Food Code: 4-204.113, 4-204-114, 4-204.115, 4­
     204.117,4-204.118, 4-204.119,4-501.110,4-501.112,4-501.113, 4-501-114, 4-501.116

     (D.4.9) Food service equipment shall be cleaned, maintained in good repair and in a manner compliant
     with Food Code. 2013 Food Code: 4-501.11,4-501.12, 4-501.14

     (D.4.13) Equipment, Food-Contact Surfaces, and Utensils shall be clean to sight and touch.
     2013 U.S. Food Code: 4-601.11a

     (D.4.14) The food-contact surfaces of cooking equipment and pans shall be kept free of encrusted
     grease deposits and other soil accumulations. 2013 U.S. Food Code: 4.601.11b

     (D.4.15) Nonfood-contact surfaces of equipment shall be kept free of an accumulation of dust, dirt,
     food residue, and other debris. 2013 U.S. Food Code: 4.601.11c

     (D.4.16) Equipment, food-contact surfaces, utensils, cooking equipment, baking equipment, non-food
     contact surfaces, and linens, shall be cleaned in frequency and method compliant with Food Code.
     2013 U.S. Food Code: 4-602.11, 4-602.12, 4-602.13,4-603.11, 4-603.12, 4-603.13, 4-603.14, 4-




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov
                                                   SENSITIVE LlMI'l ED DlS i lUBt I ION
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 108 of 189. PageID #: 113
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 18 of 52. PagelD #: 82
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018       Facility Review Report




     603.15, 4-603.16,4-603.17, 4-701.10,4-702.11,4-703.11, 4-801.11, 4-802.11,4-803.11,4-803.12, 4­
     803.13

     (D.4.19) Food Service equipment, utensils, linens, and single service and single use articles are stored
     in a manner compliant with Food Code. 2013 U.S. Food Code: 4-903.11,4-903.12, 4-904.11, 4­
     904.12,4-904.13

     (D.5.1) Detainee meal menus and religious diets are reviewed annually by a qualified nutritionist or
     dietician to ensure that they meet the nationally recommended dietary allowances for basic nutrition
     for appropriate age groups. 4-ALDF-4A-07

     (D.5.4) Menu evaluations are conducted at least quarterly by food service supervisory staff to verify
     adherence to the established basic daily servings. 4-ALDF-4A-07

     (D.5.6) Three meals, including at least two hot meals, are provided at regular times during each 24­
     hour period, with no more than 14-hours between the evening meal and breakfast. Variations may be
     allowed based on weekend and holiday food service demands provided basic nutritional goals are met.
     4-ALDF-4A-18

     (D.5.7) Therapeutic diets are provided as prescribed by appropriate clinicians. 4-ALDF-4A-09

     (D.5.9) Special diets are provided for detainees whose religious beliefs require the adherence to
     religious dietary laws when approved by the facility chaplain. 4-ALDF-4A-10

     Restrictive Housing

     (E.1.1) Frequency and cumulative length of restrictive housing placement. DOJ-Restrictive Housing
     Report

      (E.2.1) Absent a compelling reason, detainees are not released directly from restrictive housing to the
      community. DOJ-Restrictive Housing Report

      (E.3.1) Compliance with restrictive housing policies is reflected in the employee-evaluations of staff
      assigned to restrictive housing units. DOJ-Restrictive Housing Report

      (E.4.1) Correctional implications of young adult (age (18-24) brain development and associated de­
      escalation tactics. DOJ-Restrictive Housing Report

      (E.5.2) If a detainee with serious mental illness is placed in restrictive housing: DOJ-Restrictive Housing
      Report
      (E.5.2b) The detainee receives intensive, clinically appropriate mental health treatment for the entirety of
      the detainee’s placement in restrictive housing.
       (E.5.2c) At least once per week, a qualified mental health practitioner, assigned to supervise mental health
      treatment in the restrictive housing unit, conducts face- to- face clinical contact with the detainee, to monitor
      signs of deterioration.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 109 of 189. PageID #: 114
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 19 of 52. PagelD #: 83
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018         Facility Review Report




     (E.6.1) Disciplinary Segregation, as a penalty for committing a prohibited act, is reserved for offenses
     involving violence, escape, or posing a threat to institutional safety by encouraging others to engage in such
     conduct. DOJ-Restrictive Housing Report

      (E.6.7) Disciplinary sentences for offenses resulting from the same incident are served concurrently. DOJ-
     Restrictive Housing Report

     (E.7.2) Policy identifies the conditions in which a detainee may be placed in restrictive housing in response
     to an alleged disciplinary violation. Such placement are limited to an investigation into those offenses for
     disciplinary segregation is an approved sanction. (Offenses involving violence, escape, or a threat to
     institutional safety by encouraging others to engage in such misconduct.) DOJ-Restrictive Housing
     Report

     (E.7.3) Policy prohibits the placement ofjuveniles in restrictive housing. DOJ-Restrictive Housing Report

     (E.7.5) Detainees are not placed in restrictive housing unless correctional officials conclude, based on
     evidence, that no other form of housing will ensure the detainee’s safety and the safety of staff, other
     detainees and the public. DOJ-Restrictive Housing Report

     (E.7.9) Detainees with serious mental illness are not placed in restrictive housing, unless:
      DOJ-Restrictive Housing Report

     (E.7.9b) In disciplinary circumstances, the detainee’s lack of responsibility due to mental illness or
     mitigating factors related to the mental illness should also preclude the detainee’s placement in restrictive
     housing.

     (E.7.10) If the detainee with serious mental illness is placed in restrictive housing:
     DOJ-Restrictive Housing Report

      (E.7.10c) The detainees receive enhanced opportunities for in-cell and out-of- cell therapeutic activities and
      additional unstructured out-of-cell time, to the extent such activities can be conducted while ensuring the
      safety of the detainee, staff, other detainees and the public.

      (E.7.11) Unless medical attention is needed more frequently, all detainees in restrictive housing receives a
      daily visit from a qualified health care provider. The presence of a health care provider in restrictive housing
      is announced and recorded.

      (E.7.13) After 30 days in restrictive housing, and every 30 days thereafter, all detainees in restrictive
      housing receives a face-to-face psychological review by mental health staff. DOJ-Restrictive Housing
      Report

      (E.7.14) A detainee’s initial and ongoing placement in restrictive housing is reviewed every seven days by a
      multi-disciplinary staff committee, which includes facility leadership and medical and mental health
      professional. DOJ-Restrictive Housing Report




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov
                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 110 of 189. PageID #: 115
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 20 of 52. PagelD #: 84
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018       Facility Review Report




     (E.7.16) For every detainee in restrictive housing correctional staff develop a clear plan for returning the
     detainee to less restrictive conditions as promptly as possible. This plan is shared with the detainee, unless
     doing so would jeopardize the safety of the detainee, staff, other detainees, or the public.
     DOJ-Restrictive Housing Report

     (E.7.17) Detainees placed in restrictive housing for preventative purposes are provided an opportunity to
     participate in a step-down program to allow them to progress to less restrictive housing.
     DOJ-Restrictive Housing Report

      (E.7.20) Restrictive housing units provide living conditions that approximate those of the general detainee
      population. All exceptions are clearly documented. 4-ALDF-2A-51

      (E.7.23) Detainees in restrictive housing receive daily visits from the facility administrator or designee, and
      weekly visits from members of the program staff.

      (E.7.24) Staff assigned, on a regular basis, to work directly with detainees in restrictive housing are selected
      based on criteria that includes:

      (E.7.24c) Suitability for the population
      (E.7.24d) Specialized training which includes: (1) a review of restrictive housing policy and procedures, and
      (2) identifying and reporting signs of mental health decomposition of detainees in restrictive housing. DOJ-
      Restrictive Housing Report

      (E7.26) Staff operating restrictive housing units maintain a permanent log that contains at a minimum the
      following for each detainee admitted to restrictive housing:

      (E.7.261): Tentative/actual transition date

      (E.7.29) Written policy, procedure, and practice that all detainees in restrictive housing are provided suitable
      clothing, and access to basic personal items for use in their cell unless there is imminent danger that a
      detainee or any other detainee(s) will destroy an item or induce self-injury. 4-ALDF-2A-56-1

      (E.7.30) Detainees in restrictive housing unit have the opportunity to shave and shower at least three times
      per week. Detainees in restrictive housing units receive and exchange clothing, bedding, and linen on the
      same basis as detainees in general population, exceptions are permitted only when determined to be
      necessary. Any exception is recorded in the unit log and justified in writing. 4ALDF-2A-58

      (E.7.31) When a detainee in restrictive housing is deprived of any usual authorized item or activity, a report
      of the action is made and forwarded to the facility administrator or designee. 4-ALDF-2A-58

      (E.7.32) If a detainee uses food or food service equipment in a manner that hazardous to self, staff, or other
      detainees, alternative meal service may be provided. Alternative meal service is on an individual basis, is
      based on health or safety considerations only, meets basic nutritional requirements, and occurs with the




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                    Sensitive Limited Distribu tion
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 111 of 189. PageID #: 116
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 21 of 52. PagelD #: 85
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018        Facility Review Report




     written approval of the facility administrator or designee and responsible health authority. The substitution
     does not exceed seven days. 4-ALDF-2A-59

     (E.7.33) Detainees in restrictive housing units can write and receive letters on the same basis as detainees in
     general population. 4-ALDF-2A-60

     (E.7.34) Detainees in restrictive housing units have opportunities for visitation unless there are substantial
     reasons for withholding such privileges. All denials for visitation are documented. 4-ALDF-2A-61

     (E.7.36) Detainees in restrictive housing units have access to reading materials. 4-ALDF-2A-63

     (E.7.37) Detainees in restrictive housing units are offered a minimum of one hour of exercise five days a
     week outside their cells, unless security or safety considerations dictate otherwise. 4-ALDF-2A-64

     (E.7.38) In addition to the minimum of recreation, the multi-disciplinary committee identifies ways to
     increase out-of-cell opportunities for recreation, education, clinically appropriate treatment therapies, skill­
     building, and social interaction with staff and other detainees. DOJ-Restrictive Housing Report

      (E.7.40) Detainees in restrictive housing have access to programs and services that include, but are not
      limited to the following:

      (E.7.40a) Educational services
      (E.7.40b) Commissary services
      (E.7.40c) Library services
      (E.7.40e) Religious guidance
      (E.7.40g) Telephone access

      (E.7.41) Data is available about several aspects of restrictive housing units. This data includes:
      DOJ-Restrictive Housing Report

      (E.7.41a) Total number of each type of restrictive housing placement
      (E.7.41b) Restrictive housing recidivism rates
      (E.7.41c) Average length of restrictive housing placement
      (E.7.41d) Demographic information of detainees placed in restrictive housing to include: race, national
      origin, religion, gender identity, sexual orientation, disability, and age.

      Safety and Sanitation

      (F.1.1) The facility conforms to all applicable federal, state, and/or local fire safety codes; in addition
      to those set forth by the National Fire Protection Association (NFPA), and the Occupational Safety
      and Health Administration (OSHA).

      (F.1.2) The facility’s fire prevention regulations and practices ensure the safety of staff, detainees, and
      visitors. These include, but not limited to: 4-ALDF-1C-08
      (F.1.2a) An adequate fire protection service;




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                    Sensitive Limi ted Dis tribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 112 of 189. PageID #: 117
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 22 of 52. PagelD #: 86
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018      Facility Review Report




      (F.1.2b) Availability of fire hoses or extinguishers at appropriate locations throughout the facility.

      (F.1.5) The facility fire safety inspection includes: 4-ALDF-1C-09
      (F.l.Sa) A weekly fire and safety inspection of the facility by a qualified departmental staff member;
      (F.l.Sb) A comprehensive and through monthly inspection of the facility by a qualified fire and safety
      officer for compliance with safety and fire prevention standards.
      (F.l.Sc) An annual inspection by local or state fire officials.

      (F.1.6) Fire safety equipment is tested at least quarterly. 4-ALDF-1C-09

      (F.1.7) Facility furnishings meet fire safety performance requirements. 4-ALDF-1C-10

      (F.1.8) An evacuation plan is used in the event of a fire or major emergency. The plan is approved by
      an independent outside inspector trained in the application of national fire safety codes and is reviewed
      annually, updated if necessary, and reissued to the local fire jurisdiction. The plan includes the
      following: 4-ALDF-1C-02
      (F.l.Sa) The evacuation plan does not identify the location of building/room floor plan.
      (F.l.Sb) The evacuation plan does not identify use of exit signs and directional arrows for flow of
      traffic.
      (F.l.Sc) The evacuation plan does not identify location of publicly posted plan.

       (F.1.10) The facility has exits that are properly positioned, are clear from obstruction, and are
      distinctly and permanently marked to ensure the timely evacuations of detainees and staff in the event
      of fire or other emergency. 4-ALDF-1C-04

      (F.1.11) Fire drills are conducted (NFPA Life Safety Code 101 Section 4.7):

      (F.l.lla) Fire drills conducted monthly or with sufficient frequency that observed fire drills
      demonstrate fire drill procedures are a matter of routine.
      (F.l.llb) Fire drill locations and times are varied and unexpected.
      (F.l.llc) Fire drills are documented and evaluated. '

      (F.1.13) The use and storage of flammable, toxic, and caustic chemicals include:
      (F.l.lSa) Controlled access
      (F.l.lSb) A current inventory
      (F. 1.13c) Material Data Safety Sheets
      (F.1.13d) Personal Protective Equipment
      (F.1.13e) Staff and detainee safety training

      (F.2.1) The facility is kept clean and in good repair. A housekeeping and maintenance plan address all
      facility areas and provides for daily housekeeping and regular maintenance by assigning specific
      duties and responsibilities to staff and detainees. 4-ALDF-1A-04


      (F.2.2) The facility complies with all applicable laws and regulations of the governing jurisdiction, and
      there is documentation by an independent, outside source that any past deficiencies noted in annual
      inspections have been corrected. The following inspections are implemented: 4-ALDF-1A-01



                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     Sensitivi-: Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 113 of 189. PageID #: 118
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 23 of 52. PagelD #: 87
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     (F.2.2a) Weekly sanitation inspection of all facility areas by a qualified department staff member.
     (F.2.2b) Comprehensive and thorough monthly inspection by a safety/sanitation specialist.

     (F.2.4) Vermin and pests are controlled through monthly inspections and treatment by a qualified pest
     control technician. 4-ALDF-4D-04

     (F.2.7) The facility’s potable water source and supply, whether owned and operated by the public
     water department or the facility, is certified at least annually by an independent, outside source to be in
     compliance with jurisdictional laws and regulations. 4-ALDF-1A-07

     (F.2.8) A program exists to monitor environmental conditions of the facility. This program ensures:

      (F.2.8b) A ventilation system supplies at least 15 cubic ft. per minutes of circulated air per occupant
     with a minimum of five cubic ft. per minute of outside air. Toilet rooms, and cells with toilets, have no
     less than four air changes. Air quantities are documented by a qualified technician not less than once
     every three years. 4-ALDF-1A-19
     (F.2.8c) Noise levels in detainee housing do not exceed 70 dBA (A scale) in daytime and 45 dBA (A
     scale) at night. Measurements are documented by a qualified, independent source and checked not less
     than every three years. 4-ALDF-1A-18

      (F.2.10) The number of detainees does not exceed the facility’s rated bed capacity. 4-ALDF-1A-05

      (F.2.11) Detainee sleeping surfaces and mattresses are 12 inches off the floor.

      (F.2.12) Detainees are provided a place to store clothes and personal belongings.

      (F.3.2) Detainees are issued clean well-maintained clothing items in a sufficient quantity of each item,
      or provided an opportunity to exchange or have laundered, each item on a weekly equivalent basis:

       (F.3.2a) Detainees are issued clean well-maintained clothing in a sufficient quantity of each item, or
      provided an opportunity to exchange, or have laundered, each item on a weekly equivalent basis: Two
      outer garments (two shirts and pants, or two jumpsuits).
      (F.3.2b) Seven pairs of underwear.
      (F.3.2c) Seven pairs of socks.

      (F.3.6) Detainees are issued one mattress, not to include a mattress with integrated pillow.

      4-ALDF-4B-02

      (F.4.1) Detainees have access to toilets and washbasins with temperature controlled hot and cold
      running water 24 hours per day and are able to use toilet facilities without staff assistance when they
      are confined in their cells/sleeping areas. 4-ALDF-4B-08

      (F.4.2) Detainees have access to operable showers with temperature controlled hot and cold running
      water. 4-ALDF-4B-09

      (F.4.5) Detainees have access to hair care services. Hair care tools and equipment are cleaned and
      disinfected. 4-ALDF-4B-07




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 114 of 189. PageID #: 119
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 24 of 52. PagelD #: 88
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     Services and Programs

     (G.2.2) Detainee access to counsel is ensured. Detainees are assisted in making confidential contact
     with attorneys and their authorized representatives. Such contact includes, but is not limited to (4-
     ALDF-6A-02):
     (G.2.2.a) Telephone communications

      (G.3.5) Excluding weekends and holidays or emergency situations, incoming and outgoing letters are
      held for no more than 24-hours, and packages are held for not more than 48-hours. 4-ALDF-5B-10

      (G.5.2) There is a chaplain with the minimum qualifications of clinical pastoral education or
      equivalent specialized training, and endorsement by the appropriate religious-certifying body. The
      chaplain assures equal status and protection for all religions. 4-ALDF-5C-19

      (G.5.5) When a religious leader of a detainee’s faith is not represented through the chaplaincy staff or
      volunteers, the religious coordinator and chaplain assist the detainee in contacting such a person. That
      person must have the appropriate credentials from the faith’s judiciary and may minister to the
      detainee under the supervision of the religious coordinator or chaplain.
      4-ALDF-5C-22

      (G.6.1) Detainees have access to exercise opportunities and equipment, including at least one-hour
      daily of physical exercise outside the cell and outdoors, when weather permits. (Access to the housing
      unit’s dayroom does not satisfy the standard’s requirement.) 4-ALDF-5C-01

      (G.6.2) Detainees have opportunities to participate in leisure-time activities outside their respective
      cell or living room on a daily basis. 4-ALDF-5C-02

      (G.8.7) Detainees are compensated for work performed. 4-ALDF-5C-12

      (G.9.1) A grievance procedure is made available to all detainees and includes at least one level of
      appeal. 4-ALDF-6B-01

      (G.9.2) Grievance forms are readily available and easily accessible to detainees.

      (G.9.4) Detainee’s grievance forms provide the opportunity for detainees to retain a copy of the
      grievance filed.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Dis tri bi jtion
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 115 of 189. PageID #: 120
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 25 of 52. PagelD #: 89
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




     Incidents
                                                                           Grand Total       Total with a
                                                                                               Weapon
     Number of inmate assaults on staff in past 12 months:                       14               0
     Number of inmate assaults on other inmates in the past 12 month             11               3
     Number of staff assaults on inmates in the past 12 months:                   1               0
     Number of assaults on visitors in the past 12 months:                       0                 0
     Number of attempted suicides in the past 12 months:                         55                0
     Number of completed suicides in the past 12 months:                          3                0
     Number of attempted escapes in the past 12 months:                          16                0
     Number of completed escapes in the past 12 months:                          0                 0
     Number of detainee PREA incident in the past 12 months:                     52                0

     Capacity
                 Capacity Metrics: Facility
     Total Capacity:                                                               1765
     Adult Male Capacity:                                                          1455
     Adult Female Capacity:                                                        310
     Total Juvenile Capacity:                                                       26
     Juvenile Male Capacity:                                                        21
     Juvenile Female Capacity:                                                       5
     Disabled Capacity:                                                             88
     Description for Disabled Capacity:                                Hospital beds and low bunks

               Capacity Metrics: USMS                      Maximum                    Minimum
      Total Capacity:                                                                    75
      Adult Male Capacity:                                                               60
      Adult Female Capacity:                                                             10
      Total Juvenile Capacity;                                                            0
      Juvenile Male Capacity:                                                             0
      Juvenile Female Capacity:                                                           0
      Disabled Capacity:                                                                 10
      Description for Disabled Capacity:          Hospital beds and low bunks

                Capacity Metrics: ICE                      Maximum                    Minimum
      Total Capacity:                                                                    0
      Adult Male Capacity:                                                               0
      Adult Female Capacity:                                                             0
      Total Juvenile Capacity:                                                           0
      Juvenile Male Capacity:                                                            0
      Juvenile Female Capacity:                                                          0
      Disabled Capacity:                                                                 0
      Description for Disabled Capacity:          N/A




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 116 of 189. PageID #: 121
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 26 of 52. PagelD #: 90
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018      Facility Review Report




     General Overview by Functional Area

     A - Administration and Management                                    Unsatisfactory (“At-Risk”)

     Review of Administration and Management is based on review of policies, procedures, supporting
     documentation, direct observation, and interviews with staff and detainees/inmates. All facilities operate
     under CCCC’s limited policies and procedures and there are no site-specific procedures for the facility’s
     management of USMS detainees. All facets of the operation are not addressed in policy as required by
     FPBDS. Examples include: no written policy and procedure for policy development, annual policy
     review/updates, and employees’ and detainees’/inmates’ access to policies and procedures; the “Red Zone”
     system or the temporary lockdown of detainees/inmates when security staffing levels are insufficient to
     ensure detainees/inmates safety and required supervision of the population; and grievance procedures
     described in the detainees’/inmates’ handbook is completely inconsistent with facility’s policy.

     Policies and procedures are accessible to staff through hard copy manuals available in each control room and
     electronically on the My Human Resources (MY HR) website. Policies and procedures which do not present
     security concerns have not been identified and are not available to detainees/inmates. No convincing
     documentation was made available to verify or prove the CCCCs annual policies and procedures are
     reviewed/updated annually as needed or required.

     There is no internal quality control plan in place to provide an annual review of CCCCs operations to
     ensure compliance with CCCCs policies and procedures. CCCC is inspected annually by the Ohio
     Department of Rehabilitation and Corrections’ Bureau of Adult Detention to determine compliance
     with the Ohio’s Minimum Standards for Adult Detention Centers. The last inspection was conducted
     on November 14,2017; review of the November 14,2017 previous inspection documentation reveal
     CCCCs staff did not comply, address or provide corrective actions for identified deficiencies which
     included; exceeding rated capacity, lack of natural lighting in housing units, and detainees/inmates not
     being provided with five hours a week of exercise. A corrective action plan to address the
     aforementioned identified deficiencies was not provided for review.

       A review of housing unit logs and detainee interviews reveal the Warden and Associate Wardens do not
      consistently make weekly visits to housing units and visits are not documented.

      There is no centrally located detainees/inmates record; detainees/inmates records are maintained in
      various locations. The facility only maintains electronic booking and screening information entered in the
      Jail Management System (JMS) during intake. Detainees/inmates legal documents or criminal files are
      maintained in the Sheriff’s Records department. Documents such as cash receipts, disciplinary actions,
      grievances, and program participation are maintained in other areas by various staff members. The
      contents of detainees/inmates records is not separated or maintained in a standardized format as required
      by CCCCs facility policy. The frequency and cumulative length of RHU placement is not included or
      documented in any files. Detainees’/inmates criminal records are located in a secure area with no public
      access.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 117 of 189. PageID #: 122
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 27 of 52. PagelD #: 91
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




     Intake staff interviews confirm staff review arrest documents including the USM-129 Individual
     Custody Detention Report and USM-130 Prison Custody Alert Notice, enters basic personal
     information and completes intake screening interviews. During the intake process detainees/inmates
     are escorted to medical department’s intake screening area where medical staff conduct medical, dental,
     mental health and suicide assessments. Medical staff is responsible for conducting the history of sexual
     aggression and risk of sexual victimization vulnerabilities within 24-hours of a detainees/inmates
     arrival.

     Detainees/inmates, except for the Cleveland City inmates, upon intake are searched, provided an
     opportunity to a shower, issued clothing, linens and hygiene items, shown a PREA video and issued
     a CCCC handbook. Due to the short stay of Cleveland City inmates, they remain in their person
     clothing and are housed separate from other detainees/inmates. Handbooks describing facility rules
     and sanctions are only provided in English, the CCCC detainees/inmates handbook is not available
     in Spanish; detainees/inmates acknowledge receipt of the handbook in writing. The CCCC
     detainees/inmates handbooks issued at Jail I (Bedford) and Jail II (Euclid) are dated June 2017, and
     is outdated and does not contain all pertinent information detainees need to successfully adjust to
     the facility. The information provided on how to file a grievance is not consistent with the current
     policy. The handbook issued at the Euclid Jail Annex, are dated January 2016. Prior to placement
     in general population housing, detainees/inmates are temporarily housed in an Orientation unit until
     medically cleared. Intake policy and procedures review along with staff and detainees/inmates
     interviews reveal detainees/inmates are not provided a detailed orientation while in the Orientation
     unit. There is no policy requiring staff to read or explain the handbook to detainees/inmates who
     cannot read or understand English.

      Detainees’/inmate’s personal property and monies is inventoried upon intake, and a copy of the itemized
      inventory is given to the detainee/inmate. Due to insufficient detainees/inmates personal property storage
      space, detainees/inmates’ personal property is stored in three separate locations. Non-clothing personal
      property items and small items are stored in one property room while clothing items, footwear and other
      larger items are stored in another property room. A third property room contained soiled clothing in
      plastic bags awaiting cleaning. Personal property storage areas were observed and found to be disorderly,
      and the tracking system is complicated and not easy to follow. The current multiple storage areas do not
      ensure the safety and security of detainees’/inmates’ personal property.

      Direct observation and staff interviews reveal CCCC custody staff do not release USMS detainees. Once
      staff confirm a USMS detainees’ identification and perform a search of the detainees in Intake, detainees
      are released directly to the USMS. Upon verifying inmates’ release documents, staff confirm positive
      identification and inmates are released. Detainees/inmates are released directly from RHU to the
      community.


      Detainees/inmates with disabilities are generally housed in the medical housing area which can
      accommodate wheel chairs. Interviews with detainees/inmates with disabilities and staff reveal programs
      and service areas such as outside recreation is not accessible to detainees/inmates with limited mobility or
      disabilities.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                   Sensitive Limi ted Distribu tion
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 118 of 189. PageID #: 123
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 28 of 52. PagelD#:92
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018    Facility Review Report




     Programs and work opportunities for female detainees/inmates are comparable to male detainees
     however USMS detainees are not afforded the opportunity to participate in the CCCCs work programs.
     Inmates are not monetarily compensated for work.
     Staff receive pre-service training on cultural and ethnic sensitivity.

     Review of the CCCCs annual staffing analysis reveal essential posts and positions are not identified;
     currently, there are 96 correctional officer vacancies. As a result of a high vacancy rate and excessive
     staff call outs, the CCCCs daily operation is greatly impacted regarding providing for detainees’/inmate’s
     basic needs. To address staffing shortages and call outs CCCC implemented a “Red Zone” system
     whereby detainees/inmates are confined to their cells for periods of 27+ hours and not let out during
     times they normally have access to dayrooms, showers, telephones and outside recreation areas. A
     housing unit log book and detainee/inmate interviews indicate the “Red Zone” system was in effect in
     one housing unit for 12 days in a row. CCCC does not have a policy or written directive outlining
     specific procedures for the “Red Zone” system.

     An interview with the Cuyahoga County Sheriffs Human Resource staff and a review of several
     personnel documents confirm background investigations are conducted for all employees and
     contractors. Background checks include: employment reference checks; verification of citizenship; pre­
     employment interviews; and drug screenings. Credit history checks, re-investigations and pre­
     employment physicals are not conducted. A review of the performance evaluations for Special Response
     Team (SRT) members who work exclusively in the RHUs, do not reflect compliance with restrictive
     housing policies as required for staff assigned to RHU.

      New employee receive an orientation prior to assuming their duties. Orientation training includes all
      topics required by FPBDS. During orientation training, staff sign and acknowledge receipt of the code of
      ethics which describes ethical rules, prohibited acts, disciplinary sanctions and staff requirements. The
      Cuyahoga County Sheriffs Office provides a hotline for employees to confidentially report misconduct
      by other staff and/or detainees.

      The Training Manager has received specialized training including an 80-hour Instructional Skills training
      course. Newly hired Correctional Officers receive at total 143 training hours of basic classroom training
      and 80 hours of field training during their first year of employment for a total of226 hours. However,
      correctional implications of young adults (18-24) brain development and associated de-escalation tactics
      are not included in the curriculum for staff assigned to RHU. CCCC facilities base their staff training
      requirements on the Ohio Rehabilitation and Corrections Bureau of Adult Detention’s Minimum Adult
      Detention Standards which only require eight hours of in-service training annually instead of 40 hours as
      required by FPBDS. As a result. Correctional Officers do not receive annual training on the following
      topics: security/safety/fire/medical emergency procedures; and supervision of offenders including training
      on sexual abuse and assault.

      Sheriffs Deputies provide transportation and outside escort for detainees/inmates. Therefore, Correctional
      Officers do not carry firearms, nor do they receive specialized firearms training. Staff authorized to use
      chemical agents receive required training. A review of management and supervisory staff training files
      reveal management and supervisory staff receive 40 hours of management and supervisory training
      during their first year and only 8 hours annually as required by the Ohio Minimum Adult Detention




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                    Sensitive Limited Dis tribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 119 of 189. PageID #: 124
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 29 of 52. PagelD#:93
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018       Facility Review Report




     Standards. FPBDS requires management and supervisory staff receive an initial 40 hours training the first
     year and 24 hours thereafter.

     New professional staff and support employees receive 40 hours of training prior to being independently
     assigned to a particular job however, they only receive two hours of annual training. FPBDS requires 40
     hours of annual in-service training to include: security procedures and regulations; supervision of
     detainees/inmates; signs of suicide risks; suicide precautions; use of force regulations and tactics; report
     writing; detainees’/inmates’ rules and regulations; key control; rights and responsibilities of
     detainees/inmates; safety precautions; and social cultural life styles of the detainee/inmate population.

     Review of emergency plans confirm specific plans for emergency situations are in place except for
     disturbances. CCCC does not have written support agreements with external entities to provide
     emergency assistance as identified in the CCCC emergency plans.

     There is no policy in place requiring notification to the agency ofjurisdiction of serious incidents involving
     detainees/inmates. Additionally, no documentation was provided for review to support the practice of external
     agency notifications.

     Interviews with staff reveal numerous staff at all levels express concerns for their safety and security due
     to staffing shortages; concerns were also expressed regarding morale and sense of inability to make
     changes or voice concerns to leadership or management.




     B - Health Care                                                                  Marginal (“At-Risk”)

      Review of health care at CCCC is based on review of facility’s policies and procedures, supplied
      relevant documents, staff interviews, review of electronic health records (EHRs), direct observation
      and tracing methodology. There are 65 allocated positions in the Medical department. These
      positions are staffed by county employees and MetroHealth (MH) contract staff. MetroHealth also
      supplies telemedicine services for psychiatry and other specialties.

      As of September 2018, a temporary staffing company, EduCare Medical Staffing, provides staff for
      vacant clinical positions, as needed. The healthcare positions include an Administrative Director, a
      Clinical Director, a Health Service Administrator, a Director of Nursing, a Physician, a Behavioral
      Health Physician, a Physician’s Assistant, Mental Health Nurse Practitioners, two Clinical Nurse
      Practitioners, twenty-one Nurses, fourteen Licensed Practical Nurses, six Medical Technical
      Assistants, a Radiology Technician, an Ultrasound Technician, an Paramedic, a Dentist, a Dental
      Hygienist, a Dental Assistant, a Pharmacist, two Pharmacy Technicians, three Medical Records
      Representatives and two Clerks. Physical Therapy is provided through a personal contract.
      Optometry is provided by MetroHealth off site.

      The Administrative Director is the designated health authority. The Clinical Director has sole
      province of the clinical decisions. An interview with the health authority and the HSA and review
      of available files, reveal not all files are maintained in the Medical department, nor were provided




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 120 of 189. PageID #: 125
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 30 of 52. PagelD #: 94
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018        Facility Review Report




     to reviewer. There are no job descriptions for the Pharmacy staff, Physical Therapist or the Mental
     Health Nurse Practitioner. Files presented for review contained personnel documentation such as
     disciplinary actions and personal leave. In October 2018, ten new nurses were hired and are
     receiving on the job training. None of the newly hired nurse’s files or of the files of the Pharmacy
     staff were available for review. The files made available for review reveal: 1 medical staff had
     expired CPR certifications; four have expired licenses; one Licensed Practical Nurse has no license
     on file; one Medical Technical Assistant did not have a diploma; two EduCare nurses had partial
     CPR certifications; and one Licensed Practical Nurse and one Nurse Practitioner have board actions
     on their verification but no documentation of the disposition. A National Practitioner Data Bank
     query is not used for health care professional disciplinary or sanctions inquiries

     The CCCC’ Medical department is staffed 24/7 and includes the satellite jail facilities of Bedford
     and Euclid. A physician, psychiatrist, mental health practitioner and dentist are available on call.
     Male and female detainees/inmates are seen in the dispensary on the 6th floor at the main CCCC
     facility. The satellite Bedford and Euclid facilities only have male detainees/inmates,
     detainees/inmates in these facilities are seen in each facilities respective medical offices. The
     dispensary has several holding cells, exam rooms, radiology, treatment room and dental office.
     There is also a female dispensary next to the female housing unit on the 6th floor which was not
     open at the time of the review. Moreover, a mental health dispensary is located on the 7th floor;
     Sanitation on the 7th floor mental health dispensary was minimally acceptable.

      Examination of the policies and procedures reveal they are not updated and there is no documentation of
      an annual review. According to the health authority, policies and procedures are available to staff on
      line. Hardcopies of policies and procedures are not available in case of computer failure. The quality
      management program or Continuous Quality Improvement (CQ1) Program, has not had a meeting in the
      past year. There is no documentation of monitored health care aspects nor corrective actions of problems
      identified by staff'and Pharmacy and Therapeutic (P&T) meetings. Review ofthe past three quarterly
      P&T meeting minutes identified problems with medication delivery and duplication of orders by
      providers. The annual training program confirm medical staff is trained to respond to health-related
      situations within four-minutes. Correctional staff receive respond to health-related situation training
      every two years.

      There are four designated sealed first aid kits in the facility and one in each satellite facility (Bedford and
      Euclid). The Medical department has an automated External Defibrillator (AED) with their emergency
      equipment at the facility and three at Bedford. The AED at Bedford is not checked daily or its operability
      status documented. Man-down drills are not conducted annually on each shift. Documentation presented
      contained only clinical tabletop exercises with no response action or evaluation. Direct observation of the
      fire drill/man down drill conducted during the review reveal first responding staff, the Safety Manager
      and a nurse, arrived within four minutes. The nurse did not attempt to assess the victim and start CPR.
      The Safety Manager started CPR. On the suspicion of an overdose, the Safety Manager administered
      Narcan. The nurse did not respond to this suspicion however, nurses do not carry Narcan on their person.
      Subsequent medical staff arrived within five minutes with a gurney, oxygen, AED and emergency bag.
      One of the nurses took charge and the victim was prepared for evacuation.




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                     Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 121 of 189. PageID #: 126
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 31 of 52. PagelD #: 95
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




     In 2015 the CCCC began using electronic health records (EHR); a system called EPIC, which was
     implemented by MetroHealth. Through observation and interviews with staff, it was revealed
     detainees/inmates chronic care and/or urgent care rosters cannot be generated: chronic care clinics cannot
     be flagged and EHR has no ability to print documents. There is no alternate plan if the system is down or
     if the contract with MH is terminated. Confidentiality of medical information is maintained.

     Medical staff complete intake screenings within 24 hours of detainee’s/inmate’s admission to the facility.
     The screening probes into past medical history, chronic illness, mental status and present condition,
     history of sexual aggression and risk of sexual victimization. The screenings reviewed did not
     indicate disposition if a detainee/inmate is cleared for general population housing however a nurse
     interviewed stated ’‘it’s assumed”.

      Inmates admitted and held for the City of Cleveland on the 3rd floor, are not afforded the process of
     screening by medical. Medical is made aware of an inmate’s health need only when the need, issue or
     situation digresses to urgent or emergency, such as a diabetic inmate who has not had his/her insulin for
     four days, or others who become symptomatic due to not having hypertensive or psychotropic
     medications.

     Medical staff stated a language line, through Metro Health, is used for non-English speaking
     detainee/inmate interviews. The detainees/inmates handbook is available only in English, there is
     no there is no written material available for limited English speaking or non-English speaking
     detainees/inmates to explain how to access medical care and services or the procedures at the
     facility.

     A Mental Health screening and Tuberculosis (TB) screening and testing is performed within 72
     hours of the detainee’s/inmate’s admission.

      Comprehensive medical and mental health appraisals are not conducted within 14 calendar days of
      detainee’s/inmate’s arrival. A review of the EHR of 25 detainees from the facility roster
      demonstrated eight were not completed within 14 calendar days. Recommendations for job
      assignments, housing or program participation are not noted. Only detainees/inmates with referrals
      to the physician or mental health practitioner are documented in the EHR. Appraisals with positive
      findings and medication are signed off by the CD/physician. Detainees/inmates on medication are
      provided with current prescriptions. The dentist or qualified dental staff do not conduct 14 calendar
      day oral screenings. When a detainee/inmate requests dental services, an oral exam is done which
      includes examination of teeth, gums and dental hygiene instructions.

      Detainees/inmates request medical/dental care by submitting a request form known as “Kite”. The
      detainee/inmate deposits the “Kite” request in a box. Clerical staff collect the “Kites” daily, sorts
      them and leave the “Kites” for medical staff to pick up in the 4th floor control room. Medical staff
      review the medical request “Kites” and process them accordingly (i.e. sick call appointment or
      medication renewal). The “Kite” is then scanned into the EHR. Presently, there is a back log of
      “Kites” to be scanned and entered in the EHR. Information in the detainees/inmates handbook
      explaining how to access health service, is not available in Spanish; however, Spanish is spoken by
      a significant number of detainees/inmates. The co-payment fee at CCCC was abolished in 2017, yet



                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 122 of 189. PageID #: 127
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 32 of 52. PagelD#:96
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




     service fee signs are still posted throughout the facility. Interview with the health authority
     confirmed the USMS is not contacted for pre-authorization of detainees’ non-emergency outside
     care.
     CCCC does not have an infirmary. Detainees needing this type of monitoring are sent to Metro
     Health. Random detainee/inmate chart review reveal chronic care clinics are not flagged nor
     identified in the EHR. A roster of chronic care clinics cannot be generated. The health authority
     does not maintain a list of chronic care patients and could not produce one. There is no proactive
     program to discuss and implement an individually tailored plan for special needs patients which
     include, but are not limited to: developmentally disabled individuals, frail/elderly, physical
     impairments and serious mental health needs. Furthermore, adolescents fall into this category
     because during this period they require special attention to diet, exercise and nutrition. A list of
     special needs patients could not be produced. Juvenile detainees/inmates are not receiving special
     attention to diet, exercise and nutrition; and a request for an increased caloric diet for juvenile
     detainees/inmates in not sent to the Food Service department by medical, even when medical staff
     is aware the detainee/inmate is a juvenile.

      CCCC does not have an on-site Obstetric/Gynecologist (OB/GYN) physician. The county’s
      OB/GYN physician resigned in June 2018. Females are seen for prenatal at Metro Health. Women
      needing gynecological services beyond the medical staff capacity are sent to Metro Health. Female
      charts reviewed reflected gynecological exams comparable to community standards. Two known
      pregnant females were interviewed. One is 32 weeks pregnant and the other one is five months
      pregnant and sleeps on the floor. It was confirmed both have seen the OB/GYN appropriate times.
      Interview with the health authority reveal pregnant females receive pre-natal vitamins and a request
      for an increased caloric diet is sent to the Food Service department.

      The infectious disease program tests for communicable diseases such as tuberculosis, MRSA,
      sexually transmitted diseases like gonorrhea and chlamydia, hepatitis and HIV. Interview with
      medical staff and chart review reveal a compliant infectious disease program. The list for annual
      tuberculosis testing is created manually by reviewing the electronic charts since there is no method
      of creating an electronic list in EPIC. This increases the risk of missing a detainee/inmate for
      testing. The facility has a negative pressure room however, it is not operational.

      Biohazard waste or infectious waste (IW) is processed by the company Advantra. IW is collected
      from the medical department by a custody staff and taken to the 5th floor mechanical room for
      packaging and storage until pick up. Pick up is scheduled twice a month. The IW bags and full
      sharp containers are placed directly in a carton box and stored in an open area. This violates local,
      state and federal regulations which requires all IW to be stored in a manner which maintains the
      integrity of the package, i.e. off the floor, and the storage area must be clearly marked IW and
      locked. CCCC’s IW is not properly packaged for off-site transport; for IW to be transported off­
      site it must be placed inside a second sealed plastic bag or one single bag within a fully enclosed,
      rigid, sturdy container.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 123 of 189. PageID #: 128
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 33 of 52. PagelD #: 97
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     Detainees identified as needing detoxification or chemical dependency treatment, manageable at the
     facility, are monitored and treated per Substance Abuse and Mental Health Services Administration
     (SAMHSA).

     Pharmacy service is provided by an onsite pharmacist. Medications are obtained through Metro
     Health. Tour of the pharmacy reveal a non-formulary procedure and a procedure for providing
     medication orders. The pharmacy has an automated dispensing machine, Pyxis, for all controlled
     substances. Main stock and Pyxis count of various controlled substances was correct. Needles and
     syringes are not overseen by the pharmacy staff. The supply clerk orders needles and syringes
     electronically through a Metro Health Store Room inventory program to restock. When the clerk
     receives the order, the clerk places it in the locked cabinet in the dispensary. Medical staff withdraw
     needles and syringes as needed but do not sign them out on a log. A review of the syringe and
     hypodermic needle log reveal syringe and hypodermic needles are restocked however, no balance is
     indicated. The lack of a perpetual inventory makes it impossible to detect if needles or syringes are
     missing and poses a custody violation.

     Three of the Medication Administration Records (MAR) reviewed contained numbers in lieu of
     initials. The nurse conducting the medication administration explained the numbers are codes for
     detainee/inmate missed medication; however, the nurse was not able to indicate where a legend for
     these codes could be located. Also, when detainees/inmates who are scheduled for court or change
     housing, their medication is not consistently processed. Training for medication administration is
     not thorough and consistent. Staff interviewed reveal training for medication administration is
     passed on. The release list of detainee/inmates indicate only detainees/inmates transferring to
     another facility are ordered a 7-day supply of medication. Experiments and investigational or
     experimental drugs, devices and procedures are not allowed.

      All facility staff receive Suicide Prevention and Prison Rape Elimination Act (PREA) training. In
      addition, medical staff receive hunger strikes, medical restraints, seclusion and detainee deaths
      training. There have been no hunger strikes or medical restraints used for the past year. Ten PREA
      investigative cases were reviewed and found compliant with sexual assault procedures.

      The CCCCs suicide prevention program outlines the identification of suicidal detainees/inmates,
      intake/admission and housing procedures. CCCC had six deaths from June to October in 2016. One
      death was confirmed as a suicide. Debriefing reports or mortality reviews are not conducted.
      Required documentation, minutes of debriefing, medical summary, timeline of incarceration,
      notifications, autopsy reports were not available in the medical department; despite CCCC policy
      which requires aforementioned documentation be maintained in the medical department.
      Additionally, no information regarding the 6 inmates death was available or maintained in the
      Warden’s office either.

      Review of 15 Restrictive Housing (RH) charts reveal medical conducts a medical assessment of a
      detainee/inmate before they are placed in RH. Interview with the Mental Health practitioner reveal
      a detainee/inmate with a stable serious mental illness can be placed in RH for a rule violation. If
      the detainee/inmate is stable intensive, clinically mental health treatment is not provided for the




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limi ted Dis tribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 124 of 189. PageID #: 129
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 34 of 52. PagelD #: 98
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




     entirety of the detainee/inmates stay in RH, nor is a face-to-face conducted at least once a week.
     Review also denoted detainees/inmates are not kept in RH past 30 days.


      C - Security and Control                                                     Marginal (“At-Risk”)

      The Security and Control review is based on staff and detainee interviews, review of policies and
      procedures, post orders, and direct observation.

      Main Control is staffed on a 24-hour basis with a sally port to control access. The Main Control
      Room contains video surveillance monitoring, electronic locking systems, emergency keys, fire
      annunciator panels, perimeter alarms, radio communications, an intercom system, and tinting on
      windows. Observations of the sally port usage during the Facility Review reveal the Main Control
      officer ©Derates
                                                                        . Several times during the review
       rocess,

      Additionally, Main Control’s
                                                                        This creates a concern if the control
      center staff become incapacitated.

      Correctional Officer posts are located immediately adjacent to detainee living quarters ensuring
      continued observation of detainee activities and allows staff to quickly respond to emergencies.
      Officer’s stations is centrally located in each housing unit to provide observation of detainee/inmate
      activity.

      Detainees/inmates are escorted by correctional staff when moving about the facility, pat searched
      and screened with a magnetometer upon entering and exiting the housing unit.HBBHHHHHI


      A permanent log is maintained at each correctional post, ensuring staff record all routine
      information, emergencies, and unusual incidents. However, when reviewing logs for information
      regarding recent suicides no information was reflected. Investigative staff stated the logs were
      immediately confiscated and taken into evidence and replaced with new ones. However, the new
      log did not mention the reason for replacement.

      Weekly security inspections of all areas of the facility is not being conducted and staff do not
      perform daily security inspections upon assuming a post. According to staff, areas in need of repair
      are called into Main Control and Main Control staff then notify county maintenance personnel. A
      record of such calls or incidents could not be provided. Additionally, correctional supervisors are
      not signing permanent logs on each shift indicating they have visited the area. There is no
      documentation of weekly rounds made by the Warden and other facility managers.

      A population management system includes records on admissions, processing, and releases of
      detainees in the Intake area and Main Control via the IMACS system. The facility has a system of
      physically counting detainees, which also includes counting detainees outside of their assigned
      living areas. Nevertheless, there are no written procedures to specify how outcounts should be




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 125 of 189. PageID #: 130
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 35 of 52. PagelD#:99
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     conducted. CCCC conducts three formal counts within each 24-hour period (i.e., 0445, 1200, and
     2200). There are no standing or face to photo (Bed Book) counts conducted.

     Review of Use of Force (UOF) incidents determined staff are not utilizing all tools and techniques
     generally accepted as best practices for UOF teams to ensure staff and detainee safety (i.e.,
     confrontation avoidance, UOF team concept, team briefings and debriefings, removing staff
     involved at the on-set of the incident from the immediate area, and a review of all UOF incidents by
     the agency administrator or designee, and medical assessment of all involved). Additionally, video
     tapes involving UOF are not tagged and labeled as evidence. Written reports are not required from




      Over 100 detainee/inmate interviews reveal strong and consistent allegation of brutality, UOF
      punishment, and cruel treatment at the hands of the Security Response Team (SRT), whom the
      detainee/inmates refer to as “The Men in Black”, based on their black para-military uniforms.

      During the review, review team members observed SRT members verbally abusing and
      demonstrating aggressive behavior towards detainees/inmates; review of multiple UOF and SRT
      body-cam video reveal and contain aggressive conduct and behavior as well as abusive, explicit
      language used by SRT members direct at detainees/inmates.

      SRT members who were escorting detainee/inmates to be interviewed by Facility Review Team
      members were referring to requested detainee/inmates as “Snitches”, as they escorted them to and
      from the interview location. The threatening, intimidating and aggressive behavior demonstrated
      and witnessed by the Facility Review Team resulted in the request to remove up to 10
      detainee/inmates from the CCCC, for fear of SRT members retaliation, and the legitimate fear of
      detainee/inmate safety.

      CCCC does not use or maintain firearms however, the facility does use and maintain less-than-
      lethal equipment and chemical agents. Chemical agents are properly controlled and stored as
      required. The facility does not use electrical disablers Storage space is provided for secure storage
      of less than lethal devices and security equipment in the Special Response Team (SRT) area located
      on the 5th floor.

      Facility keys are not controlled, as indicated through observation by the team during the week. The



                                 dditionally, a daily accounting of facility keys is not conducted to ensure
      keys haven’t been lost or stolen. Emergency keys are contained in a main control and other
      locations throughout the facility; however, there are no formal procedures in place to ensure strict
      accountability is maintained.

      Security equipment in the SRT area is inventoried each shift to determine condition and expiration
      dates. Tools are not maintained in the facility. Tools are brought in by county maintenance
      crewman to repair various items within the facility, as needed. However, an inventory process is not
      in place to ensure accountability of those tools brought into the facility. Culinary tools and




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 126 of 189. PageID #: 131
          Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 36 of 52. PagelD#:100
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




     equipment are stored and maintained in the Food Service department and inventoried as required.
     Detainee/inmate workers are issued tools to prepare meals however, there are no written procedures
     on the issuance of tools and equipment. Furthermore, inventories of medical and dental instruments,
     equipment, and supplies (syringes, needles, and other sharps) are not conducted to ensure these
     items are not removed by unauthorized persons.

     Review of the detainee/inmate handbook reveal rules of detainee conduct specify acts prohibited
     within the facility and penalties which can be imposed. Disciplinary hearings are normally
     conducted within 7 days of the detainee/inmate being notified of the charges against them. An
     investigation is held within 24 hours of the time the violation is reported.

     A secure area is provided in Intake for the processing, transferring, searching and applying and
     removing restraints. Detainees are fully restrained during transportation, unless medically exempt.
     CCCC does not maintain a transportation fleet, as all transportation is conducted by the Cuyahoga
     County Sheriffs Department.

     On Wednesday during the Facility Review, the entire team arrived in the “Bull Pen” area at
     approximately 6:00 a.m. to observe the processing and supervision of inmates. Upon arrival,
     approximately three correctional officers were assigned to this floor to provide supervision of the
     impending population. The routine staffing assignments for this location is four correctional
     officers (3 males and 1 female); however, a female officer called in and staff indicated when this
     occurs, tr
     searches.
                                                                                    Additionally, all inmates
     escorted to the “Bull Pen” area are escorted restraint free. Staff indicate they are often not aware of
     separation concerns. Detainee/inmate names are called and upon an affirmative reply are moved
     from the corridor, to an assigned holding cell.

     Detainees/inmates are not required to recite their register numbers, nor are they confirmed with a
     photo card. Some detainees/inmates were observed not in possession of any identification and staff
     had no clear or consistent response to the question “How do you verify the identity of
     detainees/inmates who have the same last name”. This question was provoked, as the processes
     was being observed and staff called out a common Hispanic last name, to which there was more
     than one detainee/inmate present with the last name; on this occasion the detainees/inmates said
     “which one”, and allowed the detainees/inmates to confirm (without positive verification) who the
     officer was allegedly calling for. Based on the physical footprint of the area, four officers are not
     enough to provide adequate security in this area.

      Staff and detainee/inmate interviews reveal the lighting in the court call staging hallway had only
      been repaired Tuesday, evening, and prior to this, there was only one operable hallway light.

      Detainees/inmates are placed in cells awaiting court which are not equipped with functioning toilets or
      have access to running water, are stripped of all furnishing to include a place to sit, and were found to
      house up to 12 detainees/inmates, in an cell who’s design capacity is for only up to 2 persons.
      Additionally, these detainees are left unsupervised and locked in these cells for periods greater than 10
      hours.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 127 of 189. PageID #: 132
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 37 of 52. PagelD#:101
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




      Detainees/inmates interviews on Wednesday reveal detainees were fed 2 doughnuts and a carton of
      milk for breakfast prior to being placed in the holding cell. The breakfast received was woefully
      inadequate and met no medical or nutritional guidelines or standards. Inspection of detainee/inmate
      court meals which were brought down to be fed to the detainee/inmates in the holding cells reveal
      baloney sandwiches were not individually wrapped, but rather 20 to 30 sandwiches packed in one bread
      loaf bag, the sandwiches not properly refrigerated or stored and were located in an unused office area
      which reeked of dead vermin.

      An inmate was observed getting a haircut before going to court in the corridor prior to entering the
      Bull Pen area. Interview with the staff and detainee/inmate receiving the haircut reveal,
      detainee/inmates have no access to barbering and haircare in their living areas and as a last minute
      fix, detainees are provided a hasty pre-court appearance haircut in the hallway. The hallway is not
      an appropriate area to ensure safety and sanitation for the barbering process.


     ■■■■■■■■■■■■■■■The keys were never affixed to the employee’s person to reduce the
     possibility of them being compromised.


      D - Food Service                                                          Unsatisfactory (“At-Risk”)

      A review of the CCCC Food Service department is based on staff and detainee/inmate interviews,
      food service policies and procedures, and direct observation of operations. Policies and procedures
      are minimal and policies and procedures are not reviewed and updated annually.

      The Food Service department staff consists of a Sergeant who manages the food service operation,
      a Corporal who serves as assistant manager, and eight civilian staff who supervise approximately
      60 male detainee/inmate workers. Correctional Officers assigned to the department handle the
      security duties within the department. Food service staff working in the department have completed
      ServSafe certification in their respective areas including food service supervision, food preparation,
      safety and sanitation.

      Policies and cleaning schedules have not been developed and posted to ensure sanitation of
      equipment and to ensure areas are cleaned in a frequent and consistent manner. Direct observation
      and food service operation inspection reveal lack of documentation, and no daily sanitation
      inspections are not conducted by the supervisory staff of the department.

      All sheet pans are heavily encrusted with grease deposits and soil accumulation. Equipment and
      walls throughout the department have accumulated dirt and food debris. Food-contact surfaces of
      cooking equipment, serving pans and sheet pans inspection reveal baked-on food and encrusted
      grease on all pans. Sanitation buckets are not used to keep areas clean and sanitized. Several pieces
      of equipment are non-operational. Vent hoods, filters and surrounding ceiling areas have




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 128 of 189. PageID #: 133
          Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 38 of 52. PagelD#:102
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     accumulated grease and dirt. Mice/vermin are present and were observed running in various
     throughout the foodservice areas.

     The dish washing machine temperatures is not properly documented. The dishwashing machine was
     found with the wash tank temperature at 180 degrees which is above the manufacturer’s
     requirement of 163 degrees. Food trays are not checked for cracks after being washed and many
     trays have water seeping inside the trays and causing unsanitary conditions. Insulated food trays are
     cracked, heavily stained, leaking molded and dirty water from cracks in the food tray perforated
     seal and is contributing to contamination of food product plated in unserviceable trays.

     No gauges are visible on the pot and pan ware washing machine to verify required wash and rinse
     temperatures. Test strips are available if the need arises for the low temperature sanitation solution
     to be used. The State of Ohio, City of Cleveland-Department of Public Health conducted an
     inspection on August 17, 2018. The three violations identified were corrected on site during the
     inspection.

     Food Service civilian staff are medical cleared to work in food service. However, there are no
     procedures or documentation in place indicating detainees receive a pre-assignment medical
     examination to work in food service. Staff and detainees/inmates are monitored daily for health and
     cleanliness. Staff and detainees/inmates are trained in hand washing procedures and are required to
     wash their hands upon entering the food service area, or when changing tasks during the work
     period.

     Observation of staff and detainee/inmate workers reveals not all were appropriately wearing hair
     covering and beard guards. Additionally, detainee/inmate workers are not wearing proper foot wear
     for a food service environment. All detainee/inmate workers are wearing orange clog type footwear
     and some without socks.

      Observation reveals that staff and detainees/inmates in areas outside of food service where food is
      served are not wearing gloves when handling food delivered.

      Review of training documentation for Food Service staff and detainees/inmates reveal training is
      conducted and documented.

      Observation of dry storage rooms and refrigerated and freezer areas reveal required food code
      temperatures are being maintained. However, all dry and refrigerated storage areas are cluttered and
      not organized. One of the freezer units has a frozen water leak on the condensing unit with food
      being stored underneath the leaking unit, creating cross contamination. Perishable food deliveries
      are not checked for proper temperature requirements by the vendor and there is no documentation to
      adequately document temperatures.

      The facility utilizes a satellite tray feeding operation. Prior to meal service, hot foods are placed in
      pans and held in hot holding cabinets. Cold foods are placed in pans and placed in the cooler. Meals
      are then plated on insulated food trays and Correctional Officers deliver these trays within the
      required time frame to the various housing units. Approved menus are followed and ensures proper




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
            ;                                      Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 129 of 189. PageID #: 134
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 39 of 52. PagelD#:103
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     food portioning is controlled. Observation of meal service reveal portion sizes are adequate and
     food temperatures are maintained and within the required ranges.

     A two-week cycle menu is used for meal rotation. A complete menu analysis of regular and
     religious diets is not conducted annually or certified to be nutritionally adequate by a registered
     dietitian. The general population menu provide for an average daily caloric intake of approximately
     2800 calories. Substitutions to the menu are made in accordance with dietitian approved guidelines.
     Production worksheets document all meals served, recorded temperatures and special requirements.

     The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
     Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily nutritional
     caloric intake standards, is not varied and does not meet needs of detainees/inmates housed in the RHU
     who also present with medical conditions which require dietary variety and consideration. There are no
     juvenile meal request for an increased caloric diet on file for juveniles housed in the facility in the
     Food Service department.




      Detainees voiced concerns regarding the repetitious nature of the menu and the lack of variety and
      sufficiency of meals. Meals are not well received by the detained population and no meal surveys
      are conducted to solicit the input and feedback from the detainees/inmates population regarding
      meals.

      Taste tests of the meals reveal food is seasoned, and served at the appropriate temperature. Three
      meals are served daily; at least two of the meals are hot. Food service is not providing medical
      diets. Diet orders required but not being provided include the type of diet prescribed, duration of the
      diet and any special instructions. There was no religious diet menu available for those whose
      dietary requirements cannot be met via the common fare menu.

      The facility uses the same two-week cycle menu for regular trays and religious and or medical
      trays. A nutritional analysis is on file for the two-week cycle menu but current credentials for the
      dietician could not be found. There are no diet menus developed to follow medical diet
      requirements. Therefore, medical diet trays are not consistent and have no nutritional analysis on
      file for items served to the detainees/inmates on a medical diet requirement.

      Religious diets are not being adhered to as there is no Religious Diet menu to follow to meet the
      religious dietary laws. Additionally, as there is no religious diet menu to follow nor a nutritional
      analysis on file for items served to the detainees/inmates on a religious diet.

      Observation reveal Food Service staff do most of the preparation of the meals and serve the
      detainee/inmate population. Detainee/inmate food service workers are mainly utilized for sanitation
      duties and assist in the preparation of trays served to the detainee population. Detainees/inmates are
      observed to be under proper supervision at all times. Correctional officers pick up meals and are
      responsible for handing out meals to the detainees/inmates in a timely and orderly fashion in each




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov
                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 130 of 189. PageID #: 135
          Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 40 of 52. PagelD #: 104
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018        Facility Review Report




     housing unit. Appropriate hair and beard restraints and disposable gloves are not used to handle
     food trays during satellite feeding.



     E - Restrictive Housing                                                       Unsatisfactory (“At-Risk”)

     A review of CCCC’s RHU management is based on staff, detainee/inmate interviews, review of policy
     and procedures, and direct observation. The results reveal CCCC has not updated policies and procedures
     to reflect the United States Department of Justice restrictive housing requirements. There are no specific
     procedures for the operation and management of the CCCC’s RHU.

     CCCC’s policy on detainees’/inmates’ records does not describe or contain procedures for maintaining
     detainee/inmate RHU file upon release from RHU. Jail-1 has four RHU’s on the 10th floor for male
     detainees/inmates, and Jail-2 have one RHU on the 2nd floor for female detainees/inmates with a Control
     Pod. The Control Pod manages staff and detainee/inmate access into the unit.

     Review of detainees’/inmates’ records reveal the frequency and cumulative length of placement in
     Administrative Segregation or Disciplinary Isolation (RHU) is not documented. Interview with Intake
     staff reveal detainees/inmates are release from RHU to the community. Review of human resource file
     for employees assigned to RHU reveal employees assigned to RHU are not evaluated on compliance
     with RHU policies and procedures as required by FPBDS. The facility does not provide correctional
     implications of young adult (age (18-24) brain development and associated de-escalation tactics training
     for assigned RHU staff.

     CCCC medical staff conduct a pre-admission to restrictive housing medical evaluation prior to
     detainees’/inmates’ placement in RHU. Detainees/inmates with serious mental illness are housed on the
     7th floor mental health pods and dormitory. An interview with mental health staff reveal stable
     detainees/inmates with mental health issues are place in RHU for rule violations. However, when a
     detainee/inmate with mental health issues becomes disruptive, mental health staff report to RHU to
     assess the detainee/inmate and determine the appropriate course of action.

     There is no documentation confirming mental health staff visit RHU and conduct face-to-face clinical
     contact with mental health detainees/inmates as required by FPBDS. The facility has not developed
     enhanced opportunities for in-cell and out- of- cell therapeutic activities and additional unstructured out-
     of-cell time for detainees/inmates with mental health issues in RHU.

     Review of the list of infractions subject to disciplinary isolation, reveal not all infractions listed meet the
     standard (i.e. refusing a direct order from staff, refusing to work, stealing or possession of stolen
     property). Additionally, upon completion of a rule violation investigation for Major or Serious Rule
     Violations, the designated facility Investigator forwards the disciplinary packet to the Warden for review.
     The Warden, upon review of the disciplinary packet imposes up to 30 days in disciplinary isolation
     without a disciplinary hearing; violating detainees/inmates 5th and 14th Amendment Rights under the
     United States Constitution as they relate to Due-Process.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 131 of 189. PageID #: 136
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 41 of 52. PagelD#:105
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018         Facility Review Report




     Disciplinary Board Hearings are initiated when a detainee/inmate commit a rule violation which will
     likely result in disciplinary isolation over 30 days. Moreover, detainees/inmates may appeal disciplinary
     actions to the Warden who imposed the sanction. Because the Warden is the imposing and appeal
     authority, detainees/inmates have no access to an impartial disciplinary hearing process. Review of
     several completed detainees’/inmates’ disciplinary records and interview with the chair person on the
     Disciplinary Board, confirms rules violation resulting from the same incident are served consecutively
     and not concurrently as required by FPBDS.

     During the Facility Review two juveniles were found to be housed in the adult RHU for rule violation;
     the juveniles were not separated by sight and sound from adult detainees/inmates as required by facility
     policy.
     The co-locating ofjuvenile detainees with adult offenders in the RHU is a direct violation of FPBDS for
     juvenile detainees/inmates. The juvenile detainee/inmates are not sight and sound separated, are not
     receiving enhanced developmental nutritional intake requirements and are provided not educational or
     brain development programming. Juveniles are subjected to the same harsh “Red Zone” RHU conditions
     as the adult offenders in every fashion from hygiene to recreations and out of cell time;




     A review of detainees’/inmates’ disciplinary isolation status reveal rule violations committed by
     detainees/inmates do not meet requirements of the FPBDS for disciplinary isolation. CCCC Inmate
     Discipline policy and procedures and detainee/inmate handbook’s description of CCCCs rules and
     sanctions subject to disciplinary isolation are not in compliance with the FPBDS. Specifically, the
     FPBDS indicate rule violations approved for disciplinary isolation should involve violence, escape or a
     threat to institution safety.

      Detainees/inmates were issued rule violation reports and appeared before the Disciplinary Board for
      possession of narcotics and given sixty days in disciplinary isolation. However, interview with
      chairperson and a review of the disciplinary records reveal the unknown substance was sent to the
      Sherriff Office for testing and the results have not been confirmed. In another case, a Correctional Officer
      failed to secure the entrance door of the pod and a detainee/inmate ran out of the pod. The
      detainee/inmate was charged and received a rule violation for escape and disciplinary isolation without
      any evidence of an escape plan. Additionally, a detainee/inmate received a rule violation of escape and
      attempted escape for possession of a cell phone and there was no evidence of an escape plan. The
      detainee was sanctioned to disciplinary isolation by the Disciplinary Board.

      Review of Health Services policy and procedures confirm medical staff are required to visit
      detainees/inmates in RHU for two or more days three times a week; however, detainee/inmates in RHU
      receive no daily visit from medical staff. Observation of medical entering the RHU reveal medical staff
      enter RHU for medication distribution and did not announced their presence. Interview with management
      staff and observation of the multidisciplinary committee's weekly meeting reveal medical and mental
      health staff do not attend the meeting. Those in attendance include the Warden, Investigators, and other
      Correctional Supervisors. The facility has not developed a program for returning detainee/inmates to less
      restrictive conditions as promptly as possible, nor implemented a step-down program for
      detainees/inmates in RHU for preventative purposes to less restrictive housing.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov ^§^8,

                                                   Sensitive Limi ted Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 132 of 189. PageID #: 137
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 42 of 52. PagelD#:106
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     CCCC detainees/inmates on disciplinary isolation status and administrative segregation pending
     investigation are given oatmeal, a piece of bread, and milk for breakfast and a bologna sandwich, a piece
     of fruit and milk for lunch. Detainees/inmates interviewed complained the bologna is rotten and the food
     trays smell. However, detainee/inmates in general population are provided a different meal. There are no
     policy and procedures regarding serving detainees/inmates alternative meal that meet basic nutritional
     requirements when detainee/inmates use food or food tray in a manner to harm staff. Interviews with
     RHU staff reveal meal restriction is imposed upon inmates by the Warden as punishment. Additionally,
     detainees/inmates are not provided with cleaning solution or equipment to clean their cells the same as
     detainees/inmates in general population.

     Many RHU were cells were cold, and despite numerous request by detainees/inmates for a second
     blanket, the request was denied. When asked for CCCCs policy and or procedures regarding issuance of
     as second blanket, especially during winter; RHU SRT supervisory staff responded, “There is no policy,
     it’s up to us if they get a second blanket or not”. Continued interview with RHU SRT supervisor and
     custody staff reveal SRT members use prejudice and unofficial authority to dictate and control
     detainees/inmates behavior while housed in the RHU, this includes the withholding or denial of personal
     hygiene items, and deliberate indifference to humane needs such as blankets when it’s cold.

      Review of RHU watch log and direct observation confirm Correctional Officers observe each
      detainee/inmate in RHU every 10-minutes on an irregular schedule. However, Correctional Officers
      indicated the 10-minute observation of each detainee/inmate was implemented by the Warden due to the
      recent suicides at the facility. There are no policy and procedures requiring all detainees/inmates in RHU
      are personally observed every 10-minutes. However, a memorandum dated October 17,2018 was
      posted on the bulletin board in the Special Response Team (SRT) office regarding the revised procedures
      when conducting security rounds on all detainees/inmates in RHU.

      Review of RHU log books reveal the Warden, Assistant Wardens, Shift Sergeant do not visit RHU's as
      required by FPBDS. Interviews with detainees/inmates in RHU and observation of the SRT officers who
      work in RHU reveal considerable tension between the two. SRT officers are dressed in black tactical
      uniforms and wear stab resistance vests and the focus of their training is tactical deployment.
      Detainees/inmates are intimidated, and express having difficulty obtaining basic personal needs such as
      toothpaste, and toilet paper from SRT officers. According to a detainee/inmate, a SRT member told him
      toilet paper is given out on Wednesdays and the detainee/inmate was given some paper towels to use.
      Additionally, detainees/inmates advised reviewers SRT officers use excessive force during cell
      extractions.

      The CCCC’s staff training curriculum does not consist of RHU policy review and identifying and
      reporting signs of detainee/inmate mental health decomposition in RHU. Review of Privileges and
      Rights of Inmates in Disciplinary Isolation form reveal several detainees/inmates did not receive this
      form and were unaware of their release date from isolation. Moreover, staff do not post the
      detainees/inmates form on their door as required by CCCC policy.

      Just as detainees/inmates in RHU indicate their cells are extremely cold and request a second blanket
      from the SRT Officers; Detainee/inmates assigned to “No Contact Housing” (Special confinement




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 133 of 189. PageID #: 138
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 43 of 52. PagelD#:107
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018       Facility Review Report




     restrictions ordered by the court which include no access to mail, telephones, or general population)
     make the request to SRT Officers and they too are refused a second blanket. Detainees/inmates in both
     the RHU and No Contact Housing are not afforded the opportunity to shave and there is no policy or
     procedures to document when a detainee/inmate is deprived of any authorized item or activity.

     Detainee/inmates assigned to “No Contact Housing” are denied general housing privileges to which they
     are entitled, as they are not confined for disciplinary reasons. Detainee/inmates assigned to “No Contact
     Housing” confinement are up to 27 hours, are not allowed daily access to showers, and recreation and are
     subjected to the same “Red Zone” lockdown system as RHU detainee/inmates. Additionally, interviews
     with detainees/inmates in the “No Contact Housing” who are lockdown, along with inspection of their
     cells reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering.

      Detainees/inmates in the RHU reported using articles of clothing and towels or rags for toilet paper,
      when they are not issued or denied toilet paper by SRT staff.

      Detainees/inmates in disciplinary isolation status can write letters to family and friends however, they
      cannot receive letters as detainees/inmates in the general population, nor can they have social visitation,
      access to reading materials, telephone and recreation. These privileges are suspended by the Warden. The
      multidisciplinary committee has not identified programs, in addition to the minimum period of
      recreation, to increase out-of-cell opportunities for recreation, clinically appropriate treatment therapies,
      skill-building, and social interaction with staff and other detainees/inmates as required by FPBDS.

      Detainees/inmates on disciplinary isolation status do not have access to education services, basic
      commissary services and library services. Additionally, the facility does not have an Imam for Muslim
      detainees/inmates.

      CCCC has not developed a data base which includes the following: race, national origin, religion, gender
      identity, sexual orientation, disability, and age as required by FPBDS. CCCC’s policy and procedures
      identify the most common reasons detainees/inmates request protective housing (e.g. with prior
      cooperation with law enforcement, a conviction for a sex offense, gang affiliation, and sex or gender
      identification) and identify procedures for safely housing these detainees/inmates outside of RHU.



      F - Safety and Sanitation                                                           Unsatisfactory

      The Safety and Sanitation review consists of staff and detainee/inmate interviews, review of the
      facility’s policies and procedures and direct observation of the daily operations. The facility does
      not conform to all applicable federal, state, and local fire safety codes; to those set forth by the
      National Fire Protection Association (NFPA); and the Occupational Safety and Health
      Administration (OSHA).

      The facility is not fully covered with an automatic sprinkler system. Jail I has the deluge wet
      sprinkler system which is manually operated by the pod officer while Jail II has an automatic
      sprinkler system. There is no visual and audible signaling devices in the detainees’/inmates’
      housing pods. Fire detection and alarm system is tested quarterly.




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 134 of 189. PageID #: 139
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 44of 52. PagelD#:108
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     Standpipe and hose systems, fire extinguishers and self-contained breathing apparatuses is available
     at appropriate locations throughout the facility; however, monthly inspections documentation is not
     available. Additionally, training and medical clearance documentations for staff to use self­
     contained breathing apparatuses is not available.

     Daily pods sanitation/physical security inspections are conducted by the pod officer/supervisor
     using the monthly facility inspection form; however, the Safety Sergeant does not conduct monthly
     comprehensive safety and sanitation inspections.

     An annual fire inspection was conducted by the Cleveland, Ohio Fire Department on October 26,
     2018, however there is no documentation available. The Fire Response/Evacuation plan has not
     been approved by an independent outside inspector. Additionally, the plan does not identify the
     location of the facility building/room floor plans, the use of exit signs and directional arrows for
     flow of traffic and location of publicly posted plan.

      Fire evacuation plan diagrams are not posted in ample locations for staff, detainees/inmates, and
      visitors to find the information they need in the event of an emergency. Two exit signs are damaged
      and unserviceable.

      There is no fire rating documentation for detainees’ mattresses, shower curtains and trash
      receptacles in the housing pods to ensure they are fire-resistant, non-toxic, and non-hazardous.
      There is no documentation available for the current inspection and testing of the Food Service
      department’s fire detection and suppression hood system.

      Fire drills are not conducted every three months on each shift as required by the facility’s Fire
      Safety Plan. Drills are not being documented and evaluated. Staff confirm fire drill are simulated
      training drills. Direct observation of a fire/man down evacuation exercise conducted in the
      Restrictive Housing Pod (cell A24/25/26) reveal the need for staff to practice more live evacuation
      drills. RHU detainees/inmates were released from their cells without restraints at one time.
      Responding staff did not bring emergency keys and fire extinguishers and there is no emergency
      visual and audible signaling devices in the detainees/inmates housing pods. The first responding
      staff; the Safety Manager, a unit officer and nurse, arrived within a minute. The nurse did not carry
      any emergency equipment and failed to immediately assess the victim while the Safety Manager
      proceeded to assess and start CPR.

      No direction or assistance was provided to the staff performing CPR. The nurse did not exhibit a
      sense of urgency when calling for back up and emergency equipment. The victim was moved out of
      the cell within four minutes of the man-down call. On the suspicion of an overdose, the Safety
      Manager responded by administering nasal Narcan he carried in his belt pouch. Nurses do not carry
      Narcan. Within five minutes from the start of the man-down drill, three additional nurses responded
      with a gurney, AED, oxygen and emergency bag. One of the nurses took the lead, assessed the
      victim and gave direction to stabilize victim and place on the gurney for transport. All responding
      staff had primary personal protection equipment (PPE - gloves). The medical staff demonstrated
      competency with the use of the emergency equipment. Many of the responding staff appeared to
      lack a sense of urgency appropriate to the exercise.



                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 135 of 189. PageID #: 140
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 45 of 52. PagelD#:109
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     Direct observation reveal inappropriate storage, use and accountability of flammable, toxic, and
     caustic materials in accordance with OSHA regulations in the following areas; in the Food Service
     department, Maintenance department, sanitation chemicals storage area, housing pods and roving
     barber’s carts. Several unlabeled bottles with chemicals inside, were found throughout the facility.
     Also, there is no written documentation of safety training for detainees handling chemicals.

     The facility’s housekeeping plan/sanitation policy and procedures for cleaning and maintaining the
     facility is not being enforced. Sanitation levels throughout the facility including the housing pods
     and cells are poor. Multiple housing pods contained no cleaning chemicals for detainees/inmates to
     clean their cells. Detainees’/inmates’ clothing storage areas are cluttered and unsanitary. In several
     pods, detainees/inmates are using cardboard boxes as trash receptacles and/or property storage
     containers.

      On the 5th floor of the facility is an area referred to as the “Bull Pen” which at one time was a
      housing unit with double and single occupancy cells. At some point, the housing unit was
      repurposed to holding cells for inmates being held for appearance in county court. On the first day
      of the Facility Review, a facility staff member suggested to this reviewer to visit the “Bull Pen”
      area. While touring the area, several inmates in one holding cell standing or seating on the floor
      because there are no benches or other suitable seating for up to eleven inmates per cell who remain
      in these conditions for approximately 8 to 10 hours. Some inmates were observed eating with no
      area to place food items other than on the floor. Numerous inmates complained they were thirsty or
      needed to use the restroom. Observation revealed toilets/washbasins were unserviceable due to the
      water being turned off by staff.

      Two showers located in the male booking area are dirty and unserviceable.

      Detainees/inmates in other pods have access to toilets and washbasins with temperature controlled
      hot and cold running water 24-hours a day. Additionally, detainees/inmates can use toilets without
      staff assistance when confined to their cells and housing pods. Access to operable and clean
      showers with temperature controlled hot and cold water is available.

      The City of Cleveland, Department of Public Health conducted an annual health inspection on
      August 17, 2018 with three deficiencies in the Food Service department which were corrected
      during the inspection. Vermin and pests are controlled through inspections and treatments by Orkin
      Pest Control Company. However, in 10C housing pod showers, there are flying bugs on the ceiling
      and walls. During the review, mice were seen in the food service dry storage warehouse.

      The facility’s water supply is regulated by the Cuyahoga County Department of Public Works.
      However, the facility’s potable water source and supply is not certified annually by an independent
      outside source.

      A ventilation system survey was conducted by Johnson Controls Company however there is no date
      when the survey was conducted nor signature of the person conducting the survey. Noise levels
      measurements in detainees’/inmates’ housing pods are being documented. Lighting throughout the




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 136 of 189. PageID #: 141
          Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 46 of 52. PagelD#:110
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




     facility meets FPBDS. Lighting levels in detainees’/inmates’ cells are at least 20 ft. candles in
     grooming and writing areas.

     The number of detainees/inmates exceed the facility’s rated bed capacity. The rated bed capacity is
     1,765 detainees/inmates however during the Facility Review the detainees/inmates count was 2,420.
     In several housing pods detainees/inmates sleep with mattresses on the floor. In several housing
     pods detainees/inmates are not provided a place to store their clothes and personal belongings.

     Detainees/inmates have access to hygiene items through the commissary. Indigent
     detainees/inmates may receive necessity items from the pod officer weekly without cost.

     Observation of the admission process confirm detainees/inmates are issued one set of clothing. All
     detainees/inmates booked into the facility and have their own personal underclothing and socks will
     be allowed to keep them. Detainees/inmates who are proven to be indigent at the time of their
     booking and or not possessing underclothing will receive county issued underclothing. If they
     receive monies at a later date, they are required to purchase underclothing from the commissary and
     return county issued underclothing to the laundry. Detainees/inmates are issued one mattress in the
     housing pods. Several housing pods cells have worn and damaged mattresses. Mattresses are not
     being cleaned monthly or after use according to the facility’s sanitation policy.

      The detainee/inmate hair care policy and program is not effective. Detainees/inmates are not
      afforded an opportunity for hair care services on a regularly scheduled basis. Barbering equipment
      is maintained on two roving barber carts, which are not cleaned and disinfected regularly. There are
      two unlabeled chemical spray bottles and two unlabeled containers with a dirty/hairy chemical
      solution for disinfecting the hair combs and clipper guides. Neck strips are not available. An
      inventory of barbering tools and equipment is not available. The schedule for haircuts is not posted
      in the housing pods.

      Essential lighting and life sustaining functions is maintained inside the facility and can operate in an
      emergency. Power generators are inspected weekly and load tested quarterly. CCCC is a tobacco-
      free facility.


      G - Services and Programs                                                                Satisfactory

      The review of Services and Programs is based on a review of policies and procedures, direct observation
      and interviews with staff and detainees/inmates. CCCC has a formal classification process and plan
      which begins at admissions for managing and separating detainees. The policy states and the Intake
      Sergeant confirms, the classification process ensures detainees/inmates are housed in the least restrictive
      setting necessary to ensure the safety of detainees and staff. The classification system identifies the most
      common reasons detainees/inmates request protective housing.

      Detainee/inmate housing assignments are determined by gender, age, legal status, custody level and
      special needs. Jail I and II detainees/inmates housing plan consists of the following designations: ages




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov 0^2

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 137 of 189. PageID #: 142
           Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 47 of 52. PagelD#:lll
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




     45+, 40+, 30 +, and 26+; gang affiliation; vulnerable; special needs; step down; veterans; diabetic;
     Cleveland City; juveniles; and females.

     Detainees have access to courts, legal counsel and legal materials however according to staff,
     detainees/inmates must go through another agency, the Department of Social Services to obtain an
     unmonitored telephone call with his/her attorney. Attomey/client visiting rooms are available. Detainees
     may request access to computers with Lexus Nexus software for legal material.

      Detainees can send and receive uncensored correspondence from federal, state, and county courts,
      executive and legislative branch officials of the United States, county and state officials and officers,
      attorneys and the media. Legal mail to and from attorneys must be properly marked as legal.

      The detainee handbook and direct observation confirms detainees’ outgoing mail is sealed and not
      inspected. Indigent detainees/inmates may receive two envelops and writing paper weekly.
      Detainees/inmates in RHUs disciplinary isolation status can send letters to family and friends however,
      they cannot receive letters, nor can they have social visitation, access to reading materials, telephone and
      recreation. The detainee handbook provides a list of authorized and unauthorized items detainees/inmates
      may be received in packages.

      CCCC policy and direct observation verifies general population detainees/inmates have access to smart
      touch telephones in their pod dayrooms. A Telecommunications Device for the Deaf (TDD) telephone is
      available in the Sergeant’s office on the 4th floor for detainees who are hearing impaired. Security staff
      are required to check detainee telephones to ensure they are operable and request repairs as needed.

      There are three full-time and one part time Chaplains for CCCC facilities. The Administrative Chaplain
      is responsible for coordinating religious programs for the detainee/inmate population. The Chaplains’
      endorsements by their appropriate religious certifying bodies were not available for review as requested.
      Chaplains have physical access to all areas of the facility and rotate weekly to visit detainees in their
      housing pods. Muslim detainees/inmates complained about not having access to an Imam. According to
      the Administrative Chaplain, he has made several attempts to recruit an Imam to come into the facilities
      on a regular basis however he has not documented his attempts. Various other faith group volunteers
      provide programs and services weekly.

      Leisure activities and outside physical activity programs are not consistently provided as stated in the
      CCCC’s policy due primarily to the implementation of the previously described “Red Zone” system.

      Visitation is available for detainees/inmates to maintain community and family ties. Social visits are
      non-contact and limited to two fifteen-minute visits per week. Visitors are required to make an
      appointment to visit detainees/inmates based upon their housing unit’s assigned visiting days. Special
      visits may be requested for visitors traveling from out of town.

      A review of the facility’s work program policy and staff interviews reveal USMS detainees are not
      allowed to participate in the facilities’ volunteer work program. Institutional inmate positions include:
      Food Service Workers, Laundry Room Workers, and General Maintenance Workers; detainees/inmates
      workers are not compensated for the work they perform.




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 138 of 189. PageID #: 143
           Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 48 of 52. PagelD #: 112
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




     The Grievance Program is managed by the Sergeant who is also responsible for handling
     detainee/inmate hearings, staff rosters and other operational duties. The facility policy addressing the
     grievance process totally contradicts information provided in the detainee/inmate handbook.

     The handbook instructs detainees/inmates to initiate grievances, other than those medical related, by
     writing to the Cuyahoga County Sheriff (at his business street address), while the CCCC policy
     indicates informal and formal grievance options. The facility provides detainees/inmates with two-ply
     carbonless request forms or Kites which can also be used to file grievances however, detainees/inmates
     are required to draw in a box and check it for non-medical grievance issues.

      Detainees/inmates are not allowed to retain a copy of the form. They must submit both copies to ensure
      a response is received. A request to review the grievance logs for the past six months was unfulfilled
      due to the computer system’s inability to print the logs by the month. The Grievance Sergeant receives
      all grievances, logs them in and forwards them to appropriate staff member for response. According to
      the reviewer’s examination of the grievance log on the computer screen, timelines, basis for grievances
      and dispositions were vague and difficult to determine. Grievance trends are not tracked.




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 139 of 189. PageID #: 144
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 49 of 52. PagelD #: 113
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




      Detailed Findings by Functional Area

      A - Administration and Management

                      Standard                                               Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
      A.l             Policies and Procedures                                Unsatisfactory
      A.2             Quality Control                                        Unsatisfactory
      A.3             Detainee Records                                       Unsatisfactory
      A.4             Facility Admission and Orientation Program             Marginal
      A.5             Detainee Property                                      Marginal
      A.6             Detainee Transfers and Releases                        Satisfactory
      A.7             Detainees with Disabilities                            Satisfactory
      A.8             Discrimination Prevention                              Marginal
      A.9             Staffing                                               Satisfactory
      A.10            StaffTraining                                          Marginal
      A.ll            Emergency Plans                                        Marginal
      A.12            External Agency Notifications                          Unsatisfactory

      Additional Comments




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov
                                                    Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 140 of 189. PageID #: 145
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 50 of 52. PagelD #: 114
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




     B - Health Care

                      Standard                                              Finding Options

                                                                            - Exceptional
                                                                            - Very Good
                                                                            - Satisfactory
                                                                            - Marginal
                                                                            - Unsatisfactory
     B.l              Health Care Administration                            Marginal
     B.2              Intake Health Screening                               Satisfactory
     B.3              Medical, Mental Health, and Dental Appraisals         Marginal
     B.4              Access to Health Care                                 Satisfactory
     B.5              Provision of Health Care                              Marginal
     B.6              Incident Health Care                                  Marginal

     Additional Comments




      C - Security and Control

                       Standard                                              Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
      C.l              Correctional Supervision                              Unsatisfactory
      C.2              Detainee Accountability                               Satisfactory
      C.3              Control of Contraband                                 Satisfactory
      C.4              Use of Force/Non-Routine Application of               Marginal
                       Restraints
      C.5              Weapons Control                                       Satisfactory
      C.6              Keys, Tools, and Medical Equipment Control            Unsatisfactory
      C.7      .       Post Orders                                           Unsatisfactory
      C.8              Detainee Discipline                                   Marginal
      C.9              Restrictive Housing                                   Unsatisfactory
      C.10             Detainee Transportation                               Satisfactory

      Additional Comments




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov ^^8,

                                                   Sensitive Limited Distriisution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 141 of 189. PageID #: 146
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 51 of 52. PagelD #: 115
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     D - Food Service

                      Standard                                              Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
     D.l              Food Service Administration                            Satisfactory
     D.2              Food Service Etnployee/Worker Health                   Marginal
     D.3              Food Storage and Preparation                           Unsatisfactory
     D.4              Equipment, Utensils, and Linens                        Unsatisfactory
     D.5              Detainee Meals and Special Diets                       Unsatisfactory

      Additional Comments




      E - Restrictive Housing

                      Standard                                               Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
      E.l             Detainee Records                                       Unsatisfactory
      E.2             Detainee Transfers and Releases                        Unsatisfactory
      E.3             Staffing                                               Unsatisfactory
      E.4             Staff Training                                         Unsatisfactory
      E.5             Incident Health Care                                   Unsatisfactory
      E.6             Detainee Discipline                                    Unsatisfactory
      E.7             Administrative/Disciplinary Segregation                Unsatisfactory
      E.8             Classification and Housing                             Satisfactory

      Additional Comments




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                   Sensitive Limited Distribution
Electronically Filed 06/12/2019 17:52 / I CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 142 of 189. PageID #: 147
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 52 of 52. PagelD #: 116
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




     F - Safety and Sanitation

                      Standard                                               Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
      F.l             Fire Safety and Chemical Control                       Unsatisfactory
      F.2             Sanitation and Environmental Control                   Unsatisfactory
      F.3             Clothing and Bedding                                   Satisfactory
      F.4             Detainee Hygiene                                       Satisfactory
      F.5             Emergency Power and Communications                     Satisfactory

      Additional Comments




      G - Services and Programs

                      Standard                                               Finding Options

                                                                             - Exceptional
                                                                             - Very Good
                                                                             - Satisfactory
                                                                             - Marginal
                                                                             - Unsatisfactory
      G.l             Classification and Housing                             Satisfactory
      G.2             Access to the Courts and Legal Materials               Satisfactory
      G.3             Mail                                                   Satisfactory
      G.4             Telephones                                             Satisfactory
      G.5             Religious Programs                                     Satisfactory
      G.6             Recreation                                             Unsatisfactory
      G.7             Visitation                                             Satisfactory
      G.8             Work Programs                                          Satisfactory
      G.9             Grievance Program                                      Unsatisfactory

      Additional Comments




                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                    Sensitive Limitcd Distribution
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
     Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 143 of 189. PageID #: 148
                                                                                                          EXHIBIT




                                   IN THE COURT OF COMMON PLEAS
                                       CUYAHOGA COUNTY, OHIO



Gary Brack, R.N.
15523 Clifton Blvd.
Lakewood OH 44107                                         Case No.

                    Plaintiff,
                                                          Judge
     vs.
ARMOND BUDISH,           in his official and individual
capacities.



KEN MILLS,       in his individual capacity,



Cuyahoga County
c/o its Department of Law
2079 E. 9th Street
Cleveland, OH 44115

The MetroHealth System
2500 MetroHealth Drive
Cleveland, OH 44109

AKRAM Boutros,           in his official and individual
capacities.



     and

JANE FLATTEN, in her official and individual




                       Defendants.



                                        Complaint with Jury Demand


                                               Nature of the Action
1.         Plaintiff Gary Brack, R.N., was a caring nursing director who was fired for speaking up at a

                                                                  ^wllty&ewutCpJKlat the Cuyahoga
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 144 of 189. PageID #: 149




       County jail. His candid answers to County legislators triggered malfeasance investigations, a string of


       public-corruption indictments, and renewed cries for County reform.

       2.         But his courage had a cost The County has a culture of retaliation. So he was punished for


       his protected speech, and others fear to speak, lest they be made examples, too.

       3.         Defendant Armond Budish won his office by promising transparent County governance, but

       his administration demanded silence. “Stay in your lane, nurse Brack,” sneered Defendant Ken Mills,

       Budish’s homophobic, since-indicted, and now-former Director of Corrections, when Nurse Brack

       raised early concerns about jail-safety issues. “I run the jail,” said Mills.

        4.        Mills’s orders came straight from the top. He faithfully executed Budish’s mandate to cut

        costs at any cost and conceal the deadly consequences from the public. He obstructed nurse hiring

        at the jail, understaffed the officers who protect them, and parachuted into monthly meetings about

        MetroHealth’s healthcare contract, which was supposed to be managed by the County sheriff. Mills

        spurned their expertise—he scorned the “faggots in medical” and Sheriff Pinkney alike—and

        ignored repeated warnings with impunity.

        5.        So on May 22, 2018, when the Council summoned Mills to explain the “life and death”

        healthcare crisis in County jails, Mills perjured himself. He denied any involvement in medical-care

        issues and his obstruction of MetroHealth’s nurse-hiring processes. He did so to hide his

        malfeasance and protect Budish, whose privatization agenda was well-known, and advanced by

        turmoil in die medical care Nurse Brack managed. And Mills’s loyalty was rewarded by his powerful


        patron.

        6.        Budish didn’t fire Mills for his lies.

        7.        Mills resigned six months later, just before the U.S. Marshals Service released a report about

        the inhumane conditions he concealed that have resulted in nine inmate deaths in the past year.

        8.        But at Budish’s command, Nurse Brack was fired for his truth.
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 145 of 189. PageID #: 150




       9.        Nurse Brack was present at the May 22 hearing, but MetroHealth, Nurse Brack’s employer,

       ordered him not to speak without permission or criticize its lucrative client. The Council, however,

       wanted information from someone with personal knowledge.

        10.      So after Defendant Flatten, MetroHealth’s chief of staff, repeatedly diverted questions about

       Mills’s role in medical-care issues, the Council asked Nurse Brack for his opinion about relations

       with the County, and its role in the healthcare crisis.

        11.      Nursing is Nurse Brack’s vocation because compassion is his nature, as nurses who knew

        him wrote in a moving “Letter of Support” they sent to Budish protesting his removal. And Mills

        had spurned repeated warnings about medical-care issues Nurse Brack raised internally.1 So Nurse

        Brack did not limit his speech to the role MetroHealth designated for him. Instead, he spoke as a

        compassionate and concerned citizen, and answered the Council’s questions from personal

        knowledge.

        12.      Nurse Brack’s testimony exposed Mills’s persistent interference with and disdain for vital

        matters of inmate health and nurse safety that threatened lives under Nurse Brack’s care. His

        testimony was explicitly personal and remarkably restrained, as his colleagues emphasized when they

        erupted in protest at his removal. Nurse Brack had a moral and ethical obligation to report problems

        that interfered with patient care, but he did not complain about Mills’s homophobic abuse. Instead,

        he focused on the issue the Council probed: what was the relationship like between County and

        MetroHealth partners, and did it interfere with medical care? As he testified, based on his personal

        opinion, healthcare services were impaired by Mills’s flagrant disrespect for Sheriff Pinkney, who




        1 Those internal reports were also protected speech. Chappel v. Mon/gomety Cty. Fire Pro/. Dis/. No. /, 131 F.3d
        564, 578-79 (6th Cir. 1997); see also    v. Shawnee Tup., 192 F. Supp. 3d 867, 879 (N.D. Ohio 2016) (“an
        employee’s choice to communicate privately with an employer does not strip the concern of its public
ElectroniCa'IiyFiied 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 146 of 189. PageID #: 151




        had been a helpful partner in ameliorating the consequences of Mills’s obstruction, and was

        supposed to be in charge of the MetroHealth relationship.

        13.       But Mills was Budish’s designee, so Budish was outraged. Rather than address Mills’s

        conduct at the jail, or any of the serious issues Nurse Brack aired, Budish retaliated for exposing his

        lieutenant’s malfeasance and embarrassing his administration.

        14.       The next day, Budish and Budish’s his chief of staff Earl Leiken drove to MetroHealth to

        meet with Defendant Boutros, MetroHealth’s CEO, and demanded Brack be removed from the jail.

         15.      County sources would only confirm this trip anonymously due to fear of reprisal, but as

        public records memorialize, MetroHealth immediately complied. Then, after summoning Nurse

        Brack to a meeting, castigating him for speaking beyond his designated role, and drafting a

        memorandum of Nurse Brack’s supposed “violations” to assure Budish that his unconstitutional

        demand for Nurse Brack’s removal had been met, MetroHealth terminated Nurse Brack.

        16.      When Nurse Brack asked who ordered his removal, MetroHealth’s in-house labor-relations

        lawyer Emily Fiftal refused to answer. But MetroHealth’s CEO Boutros confirmed Budish’s demand

        and Nurse Brack’s removal by email to Budish, hoping to preserve MetroHealth’s profitable jail


        contract.

         17.      And Budish, for his part, would do it all again. Even as he contracts out County functions,

        he claims a nonexistent right to suspend First Amendment rights through those very contracts.2

         18.      Nurse Brack’s protected speech cost him his job, but the example made of him harms the

        public. Criminal indictments have picked off a string of County administrators, but jail employees

        remain afraid to explain how the Cuyahoga County jail became one of the worst in the nation,

        because—after Nurse Brack’s ousting—they fear retaliation.




        2 Benison v. Ross, 765 F.3d 649,663-64 (6th Cir. 2014) (contractual rights do not immunize state actors for
ElectronfcSlfyPilF®tfbm®‘2®l91t73920r/sCV<i9.916707 / Confirmation Nbr. 1736141 / CLJK1
      Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 147 of 189. PageID #: 152




19.       Nurse Brack brings this lawsuit so that others need not risk their livelihoods to exercise their

First Amendment rights, or risk their lives while matters of public concern remain suppressed. The

choice is perverse and'unconstitutional, for “the First Amendment should never countenance the

gamble that informed scrutiny of the workings of government will be left to wither on the vine” by

“those who bring, often at some personal risk, its operations into public view.”3

20.       To protect the nurses, officers, and inmates for whom he still cares, cure a culture of

retaliation that hides malfeasance from the public, and vindicate his constitutional rights, Nurse

Brack brings this civil-rights action for First Amendment retaliation and prior restraint under 42

U.S.C. § 1983, civil liability for criminal acts, and conspiracy to violate his constitutional and

statutory rights.


                                                  Parties

21.       Plaintiff Gary Brack, R.N., resides in Cuyahoga County, Ohio, and was MetroHealth’s

interim director of ambulatory care at the County jail until his removal in retaliation for his protected

speech.                                                                                                  ■

22.       Defendant Cuyahoga County is a political subdivision and unit of local government,

organized under the laws of the State of Ohio, and acting under color of law. The County is a

“person” under 42 U.S.C. § 1983 and was at all relevant times the employer and principal of

Defendants Budish and Mills. The County operates the Cuyahoga County Corrections Center

(“Corrections Center”), where it is liable for acts and omissions taken under its customs, policies, or

practices, and responsible for training and supervising its employees.




3 Andrav t>. Clark, 561 F3d 261,273 (4th Cir. 2009) (Wilkinson, J., concurring) (emphasizing the vital
importance of unfettered public-employee speech about “the actual workings—not just the speeches and
                               PPW h99167Q7 / Confirmation Nbr. 1736141 I CLJK1                          ■
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 148 of 189. PageID #: 153




       23.     Defendant Budish remains, and was at all relevant times, the County Executive for


       Cuyahoga County, exercising supervisory and policy-making authority for the County, and acting

       under color of state law. He is sued in his personal and official capacities.

       24.      Defendant Mills was hired in 2014 as the County’s Director of Corrections to take charge of

       Budish’s plan to regionalize the jails in the county. He resigned in November 2018, days before the

       U.S. Marshals Service released a report that detailed deplorable conditions inside the Corrections

       Center, where seven inmates had died since Nurse Brack’s removal. Mills acted at all relevant times

       under color of state law. He is sued in his personal and official capacities.

       25.      Defendant MetroHealth was and “is a county hospital operating under Chapter 339 of the

       Ohio Revised Code,” and “subject to the mandates of the Constitution and 42 U.S.C. § 1983.”4 It is

       responsible and liable for acts and omissions taken under its customs, policies, or practices, and is

       responsible for training and supervising its employees.

       26.      Defendant Akram Boutros was and is the Chief Executive Officer of MetroHealth, and

       exercises supervisory and policymaking authority under color of state law. He is responsible for

       employment actions, including hiring, suspension, reassignment, discipline, and termination. He is

       sued in his personal and official capacities.

       27.      Defendant Jane Flatten was and is MetroHealth’s chief of staff, exercising supervisory and

       policymaking authority under color of state law. She is sued in her personal and official capacities.


                                             Jurisdiction and Venue
       28.      The Court has jurisdiction because the acts giving rise to the claims occurred in this county

       and the amount in controversy exceeds $15,000.

       29.      The Court has personal jurisdiction over Defendants.




ElectronitaifyFited00/l2/a0i9^s3;a2<, 5CP.3<9 Bffi7Q732COnfrmitiOnNI9®$736141 ICLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 149 of 189. PageID #: 154




        30.      Venue is proper here because the events giving rise to Nurse Brack’s claims took place


       within this jurisdiction, and all parties reside, work, worked, or are located in this county.


                                               Factual Background

                     Nurse Brack was an effective and well-respected Director of Nursing.

        31.      Nurse Brack is a registered nurse and medical-services administrator with 20 years’

        experience. He teaches advanced critical-care nursing at Cuyahoga Community College.

        32.      MetroHealth hired Nurse Brack in 2015 to manage its nursing operations for the County. He

        was hired as Nursing Supervisor because the County refused to create a senior-level management

        position, but was required to assume director-level responsibilities because there was no one else to

        perform those tasks.

        33.      In December 2017, MetroHealth promoted Nurse Brack to interim director of ambulatory

        care for the Corrections Center after the County’s own director of nursing services had enough of

        Defendant Mills’s virulent homophobia and resigned.

        34.      Throughout his tenure at MetroHealth, Nurse Brack was responsible for managing nursing

        services at the Corrections Center. His primary responsibilities included making nursing schedules,

        managing daily staff assignments, arranging training and educational in-services for staff,

        administering staff evaluations and corrective-action plans, handling inmate and family concerns,

        conducting quality-improvement audits on nursing-medication delivery, conducting inmate­

        grievance meetings and disciplinary investigations for nursing staff, interviewing and selecting new

        nursing staff, and coordinating with jail administrators.

        35.      Nurse Brack’s ordinary job duties did not include making official statements on behalf of the

        County, the Corrections Center, or MetroHealth. Nor did they include reporting malfeasance,

        retaliation, or workplace discrimination to the County Council or the public.



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
       Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 150 of 189. PageID #: 155




 36.      Until he spoke at the County Council’s May 22, 2018 public hearing, Nurse Brack was never

 disciplined by MetroHealth, and was praised for his effective management He was widely respected

 by those with whom he worked, as one County employee recalled in an interview with Cleveland

 Scene’s Vince Grzegorek:

          Corrections officers loved him. Nurses loved him. He was a leader, which is different
          than being a boss. He put the burden of stress on himself, and he went to council and
          he spoke and he thought he was going to be protected. If they were short staffed, he
          had no shame in doing the low-level jobs of his nurses. If they needed someone to do
          med cart, he was on med cart. If they were short in the dispensary, he was there. If
          you look at our leaders, they sit at their desks, they watch their employees on camera.
          When we’re short, they don't help or assist.              <

 37.      Defendant Mills, by contrast, was considered “the worst” “Everyone really disliked him,” a

. corrections officer explained, because he “never listened to their concerns.” Mills “viewed those

 concerns as complaining, and he refused many times to take their safety concerns seriously.”

 38.      Mills’s mandate was well-known: “the county wanted so badly to be the regional jail and they

 kept biting off more without thinking about housing and staffing and conditions.” But Defendant

 Budish, who gave Mills his orders, kept his distance from the jail, and his political hands clean. As

 one corrections officer anonymously disclosed to Scene".                                       ■

          I’ve never seen Armond Budish in the building. This guy’s a county leader, and I’ve
          never seen him in the jail. You’re running a business, and you’re getting called to the
          carpet, wouldn’t you say, Tm going to go over there. I want full access. I want to see
          for myself what’s going on. I want to know the truth.”

 39.      By May 22,2018, the County Council wanted the truth. But truth was inconvenient—

 personally, commercially, and politically—for Defendants, and they wielded power of state

 law. So when Nurse Brack spoke truth, they abused their power and retaliated against him—

 solely, as their own writings confirm, for the content of his protected speech.

                Nurse Brack endures homophobic discrimination in the workplace.

 40.      Nurse Brack’s ordeal began long before his removal. As MetroHealth’s Nursing Supervisor,

                                                 tSonfirmatiOffltNterHSafe141NCLJK1 shared an office
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 151 of 189. PageID #: 156




        and had an effective working relationship. But Nurse Harris resigned in 2017 because Defendant


        Mills is notoriously homophobic, and Nurse Harris is gay,

        41.       Mills frequently made homophobic comments in the workplace about Nurse Brack. In one

        instance, Mills asked Sheriffs Department Fiscal Officer Donna Kaleal if Nurse Brack and Nurse

        Harris were lovers. When she stared at him in confusion. Mills elaborated: “They’re fucking

        faggots.”                                                                                            '

        42.       On another instance, Mills stated “I hate those fucking faggots up in medical.”

        43.       Mills’s homophobic bigotry was "widespread,” as the County’s Agency of Inspector General

         ("AIG”) concluded after “interviewing seventeen witnesses and reviewing numerous documents.”

        The AIG found “sufficient evidence to indicate Mills likely made discriminatory comments

         regarding Marcus Harris’[s] and Gary Brack’s perceived sexual orientation; and was not

         sufficiently compliant with the County’s continuing commitment to diversity.”5

         44.      Even after Nurse Harris resigned and retained an attorney. Nurse Brack remained, fighting

         an uphill, one-man battle to protect the nurses, officers, and inmates in his care.

                            Nurse Brack endures Mills’s interference with medical care.

         45.       Defendant Mills had no formal role in administering the County’s medical-services contract

         with MetroHealth, but his mandate from Budish prevented pushback when he interfered. As Mills

        was wont to declare, unchallenged, “I run the jail.” Mills issued operational directives and attended

         monthly sheriffs’ meetings, where he bragged about how the Corrections Center was underbudget.

         46.      As Nurse Brack repeatedly warned, those savings were achieved by dangerous staff cuts that

         left nurses unprotected. By understaffing corrections officers, Mills created “red zones” on floors

        where inmates had to remain locked in their cells for up to 27 hours at a time. The noun became a

       11 . . . Il               . .....                                                       <
       5 County Inspector General’s Report of Investigation (Dec. 31,2018) (“AIG Report”) (attached as Ex. 1) at 1
        (boldface italics in original). Mills refused to cooperate with the investigation. Id (“Despite numerous requests
Electronic^                               W CV 19 W^GWrCOnthmAtiiOih NBls HSBfiddddrClsdK).
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 152 of 189. PageID #: 157




       verb: to be “red-zoned” was a feature of County incarceration, and inmates invented complaints to

        get to Nurse Brack’s clinic, telling nurses that they “just wanted to get out of that cell.”

        47.      One night, when Nurse Brack was working late, his night nurses received 30 complaints of

        “chest pain” from inmates on the same floor—an understaffed “red zone” where inmates had been

        confined to their cells for nearly 24 hours. Nurse Brack raised these concerns with Mills—it was

        then that Mills told “Nurse Brack” to stay in his “lane," and out of Mills’s domain.

        48.      Nurse Brack had also reported to Mills deficiencies in mental-health treatment. In 2017,

        Mills excluded medical staff from participating in “administrative segregation” rounds to a special

        Corrections Center floor for inmates suffering from mental illness. As Nurse Brack explained, he

        maintains continuing-education certifications in correctional healthcare, and best practices require

        adequate medical staffing to address behavioral issues. But Mills smirked. Mills had never attended

        any of the correctional-healthcare conferences, but again, as he reiterated, “I run the jail.”

        49.      Budish’s mandate gave Mills virtual impunity, and Mills disregarded with contempt concerns.

        raised by County and MetroHealth officials alike. In one instance, an inmate had smuggled an extra

        bologna sandwich to his cell, and, when apprehended, threw the sandwich at an officer. The officers’

        response to the indignity was savage. After cuffing the inmate, officers smashed his face so violently

        into the ground that his front teeth came out his nose, placed him in a restraint chair, and jammed a

        mask over his broken face to conceal their assault.

        50.      Mills’s officers refused to let nursing staff remove the mask to assess the inmate’s injuries,

        but a night nurse saw the masked man and requested medical evaluation. Mills’s security supervisor

        refused: “he wants to try and hit one of my officers—he can sit the fuck there for hours.”

        51.      So the night-shift nurse called Nurse Brack at home, reporting a serious medical emergency.

        Nurse Brack called the staff sergeant in charge and demanded a medical evaluation, but the County



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 153 of 189. PageID #: 158




        ■waited another half-hour before transporting the man to medical. The mask was lifted, EMS was


        called, and MetroHealth had to reconstruct a face.

        52.     Mills’s coverup began immediately. A monthly sheriffs’ meeting was scheduled for the next

        day, at which Mills was, as usual, in attendance. So were Nurse Brack and MetroHealth’s Medical

        Director, Dr. Tailman, who expressed concern about the incident. But Mills knew his loyalty to

        Budish earned him protection.

        53.     Mills smiled at die jail’s then-Warden, Eric Ivey, who was later indicted for instructing

        officers to turn body-cameras off, and lied through his teeth about the inmate who had been beaten:

        “I reviewed the situation and the officers used appropriate force to the threat of what the inmate

    ■   was using.” When Dr. Tailman asked to view security footage, Mills refused: “I already reviewed it—

        nothing was done wrong.”

        54.      This concerned Sheriff Pinkney, who said he-would follow up. But when he did, the security

        and body-camera footage had somehow “disappeared.” Mills had pure contempt for the sheriff,

        even on matters as serious as violent misconduct by corrections officers. With Budish’s blessing, and

■       Ivey’s assistance. Mills “ran the jail,” and acted with impunity.

                                   MetroHealth restrains Nurse Brack’s speech.

        55.      By May 2018, healthcare at the County jails was in a state of crisis. Mills had ignored

        repeated warnings from Nurse Brack, and blocked nurse hiring until the situation grew tintenable.

        Mills was forced to issue a “mission-critical request” to the Council for nurse staffing, so the Public

        Safety Committee convened a hearing to address it, summoning Mills and MetroHealth

        administrators to “explain how we had gotten to that point.”

        56.      MetroHealth had designated Dr. Tailman to attend, and though Dr. Tallman declined on the

        basis of a scheduling conflict, he worked with Nurse Brack to prepare testimony. The night before



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 154 of 189. PageID #: 159




        the hearing, they exchanged emails about the hearing, and sent an outline of planned remarks to


        Defendant Flatten.                                        1

        57.      Before the hearing, however, Flatten instructed Nurse Brack not to criticize the County, and

        directed him not to speak without her advance permission. She did so as his supervisor, effecting

        MetroHealth’s policy to prohibit employees from criticizing the County.

        58.      As MetroHealth memorialized in a notice of supposed violations, Flatten “had specified to

        Nurse Brack that it was Flatten’s role to speak on behalf of MetroHealth at the meeting, and Nurse

        Brack’s role was to help with technical operational questions.” She directed Nurse Brack that if he

        did speak at the meeting he needed to do so diplomatically, and forbade him from saying anything

        that would damage MetroHealth’s relationship with Cuyahoga County.

        59.      A reasonable employee in Nurse Brack’s position would have been chilled by Flatten’s

        orders from criticizing County employees, exposing County malfeasance, or otherwise engaging in

        protected speech.

    '   60.      But Nurse Brack was made of stronger stuff.

                                     Nurse Brack engages in protected speech.

        61.      At the May 22 Council hearing, Mills had denied any involvement in nurse-staffing issues.

        He also claimed that the nurse-staffing crisis was purely fiscal—the County needed more money.

        Chairman Michael Gallagher asked Mills why the issue had suddenly become “mission-critical,” and

        asked Mills if there were other causes—if, for example, “the folks that are working in the jail, the

        RNs, the LPMs, medical staff to doctors. Chief Medical Executive, do they have concerns and do

        they express those concerns to you?” But Mills demurred, falsely claiming ignorance. “I’m not

        directly related to this, so they don’t come to me and talk; they go through their chain of command.”

        62.      So Chairman Gallagher pressed the point, asking Mills: “so you think the relationship with

        the staff is OK?” Mills said “Yes.” Gallagher’s skepticism was evident (“If you’re notwilling to
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 155 of 189. PageID #: 160




       answer that’s fine because I’ll find out..'.”) and, noting Dr. Tallman’s absence, he sought someone


       with direct knowledge.

       63.       Defendant Flatten promptly introduced herself and Nurse Brack, but Chairman Gallagher

       skipped her, asking Nurse Brack directly about staff relations. Nurse Brack truthfully explained that

       Mills had obstructed nurse hiring, and that relationships with him were not good. As Chairman

       Gallagher summarized, “you’re saying it’s not necessarily a dollar figure that’s part of the problem?”

       Nurse Brack acknowledged that pay issues were important, but emphasized communication issues

       and prior fruitless attempts to address issues that had been repeatedly reported to Mills.

       64.       Mills, Nurse Brack explained, involved himself in monthly sheriffs meetings about medical

       operations, had received complaints about issues affecting the provision of medical care, and made

       decisions that compromised inmate healthcare without consulting medical staff.

        65.      When Chairman Gallagher asked Mills if he had blocked nurse hiring. Mills denied itAnd

       Flatten, who repeatedly interjected to minimize Mills’s role, promptly backed him up with an empty

       formalism. She didn’t interact with Mills, she said, because “he doesn’t have management over the

       medical staff,” and by contract, the sheriff was responsible for MetroHealth’s provision of medical

       services at the jail.

       66.       Councilwoman Yvonne Conwell pressed Mills, however, on his involvement with medical

       services. Mills claimed, again, that he was uninvolved with medical staffing, but admitted his

        responsibility for jail operations. So Councilwoman Conwell asked Nurse Brack to approach the

       microphone and describe relations with Mills regarding operations and security.

       67.       Nurse Brack reiterated truthfully that relations with Sheriff Pinkney were excellent, but

       Mills’s interference was problematic, and Mills exercised improper authority over medical services

        that compromised health and safety at the jail The problem. Nurse Brack explained, was that Mills

       had no respect for the Sheriffs duly appointed role:
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
      Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 156 of 189. PageID #: 161




         Part of that, and this is my personal opinion, but the level of disrespect I see in these
         meetings by Ken Mills to the sheriff, the eye-rolling, the body language, the body
         movements. I’ve never, in my professional career -witnessed that. I think that there’s
         a total disrespect for the sheriffs position within the correctional center, honesdy.

               The County retaliates against Nurse Brack for his protected speech.

68.      On May 23,2018, the day after the Council hearing. Defendant Budish and his chief of staff

Earl Leiken drove to MetroHealth for an in-person meeting about Nurse Brack. They met with

Defendants Boutros arid Flatten and demanded that Nurse Brack be terminated.

■ 69..   Defendants were motivated to retaliate against Nurse Brack for the content of his protected

speech. As MetroHealth confirmed in writing, the County immediately requested that Nurse Brack

be removed from his role at County Corrections. On May 25, 2018, three days after the hearing.

Defendant Boutros wrote a simpering email to affirm his compliance with Budish’s demand:

          Executive Bodish,

         Thank you for meeting with us this past Wednesday to discuss the jail medical
         program. As we discussed, MetroHealth is committed to our partnership with
         Cuyahoga County in providing the highest quality medical services at the main
         corrections center and it’s [/«] regional facilities....

         As per your request for MetroHealth to immediately remove our Nurse Supervisor              ’
         employee from the jail clinic, we have made the adjustment to our staffing model and
         as of May 28, 2018 the employee will no longer provide services at the jail clinic
         Thank you, Armond. Again, we are committed to our partnership and look forward
         to continuing to work together.

          Regards,
          Akram6

70.      On May 25, 2018, two days after Budish and Mills drove to MetroHealth to demand Nurse

Brack’s removal, MetroHealth complied. Nurse Brack was stripped by that government entity of his

management position and placed on administrative leave.7



 6 Boutros email to Budish, Pinckey, Leiken, and Flatten (May 25,2018) (attached as Ex. 2).
7 MetroHealth demanded that Nurse Brack select one of two demotions before June 2, 2018, but when
informed that Nurse Brack had been requested to provide an FBI interview, abandoned the ultimatum and
                                       19 916707 I Confirmation Nbr. 1736141 I CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 157 of 189. PageID #: 162




        71.       And, the County claimed—falsely, insofar as it ignored the Constitution—that it was

        required to comply with the County’s demand as “a contracted service provider.”8 9 10
                                                                                         MetroHealth

        candidly admitted its motive in targeting Nurse Brack’s protected speech: it had caused “immediate

        damage to MetroHealth’s relationship with Cuyahoga County,” and required “immediate attention

                                                                                                        /
         and renewed commitments from members of MetroHealth’s executive leadership.”

         72.      In a two-page, single-spaced memorandum to supplement Defendant Boutros’s email to

         Budish and assuage MetroHealth’s profitable client, MetroHealth set out in no uncertain terms its

         retaliatory motive for removing Nurse Brack from the jail. Nurse Brack was still on leave, but

         MetroHealth summoned him to a meeting with its labor lawyer, Emily Fiftal, and two other senior

         administrators, and required to sign the putative notice of employment violations (the “Removal

         Memorandum”).’                                                       ■


         73.      The Removal Memorandum opened with a “Description of violation,” and confirmed that

         MetroHealth removed Nurse Brack for his protected speech at the May 22,2018 Council meeting.

         In black letters, it confirmed every element of Nurse Brack’s First Amendment retaliation claim.

         74.      First, the Removal Memorandum confirmed that Nurse Brack spoke in his personal capacity

         and not in the ordinary scope of his duties. “In a scenario that Mr. Brack does not generally

         encounter in the ordinary scope of his duties,” it opened, “Mr. Brack’s very negative comments

         about MetroHealth’s relationship with the County were outside the scope of his role and should

         have been handled through appropriate MetroHealth leadership and media relations.”1®



         8 Removal Memorandum (June 4,2018) (attached as Ex. 3) at 1.
         9 Id.
         10 This resolves any issue under Ganetti v. Ceballos, 547 U.S. 410 (2006) and Lane v. Franks, 134 S.Ct. 2369
         (2014) as to whether Nurse Brack’s speech was protected against retaliation. See Mayhew v. Town of Smyrna,
         Tennessee, 856 F.3d 456,464 (6th Cir. 2017) (“Although Ganetti carves out an exception to First Amendment
         protection for speech that ‘owes its existence to a public employee’s professional responsibilities,’ this
         exception ‘must be read narrowly as speech that an employee made in furtherance of the ordinary
         responsibilities of his employment.’ Or, in Lands words, ‘die critical question under Ganetti is whether the
ElectroniCpBySiherft06/1dtSSariiy CV19 1B167071'                                                     merely concerns
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 158 of 189. PageID #: 163




       75.       Second, it confirmed that Nurse Brack spoke on a matter of public concern—his knowledge

       of mismanagement and obstruction by Mills, and his disrespect for officials charged with vital public

       functions.” “In a public meeting of the Cuyahoga County Council Public Safety and Justice Affairs

       Committee,” it proceeded, “Mr. Brack was asked to describe the relationship between MetroHealth

       and Cuyahoga County regarding the clinical operations at County Corrections.” Criticism of official

       conduct and unauthorized action by public officials, particularly involving matters of health and

        safety, is quintessentially of public concern, and the County Council was specifically interested in the

        subjective character of the relationship between County officials and nursing staff, because it

        affected nurse-hiring, retention, and clinical operations generally. But the Removal Memorandum

        faulted Nurse Brack for providing that very information—for noting that Mills threw his weight

        around in meetings where he lacked proper authority, and for “using highly negative and subjective

        terms” to characterize Mills’s conduct in the discharge of his official responsibilities. And it was

        signed by a lawyer for a public healthcare provider who should have known that ‘‘When an

        institution oversees some aspect of public safety, the correct operation of that institution is a matter

        of public concern,” and “the interest in public safety outweighs the state’s interest in conducting its

        affairs collegiaUy.”12

        76.      Third, the Removal Memorandum confirmed retaliatory motivation, both on the County’s

        part, and on MetroHealth’s. The County’s problem was that Nurse Brack’s criticisms were

        “personally offensive” to Mills, and Budish “immediately requested” his removal. MetroHealth’s




        those duties.’”) (cleaned up; citations omitted); see also Allard v. Michigan House of Representatives, 200 F. Supp. 3d
        703,709—10 (WJD. Mich. 2016) (speech was made in personal capacity because it “accusled] ... supervisors
        of malfeasance.”).
        '1 Mills was later indicted for the lies Nurse Brack exposed, but die First Amendment does not “limit reports
        of wrongdoing to illegal acts, for a public concern includes any matter of political, social, or other concern to
        the community.” Mayhew, 856 F.3d at 469 (cleaned up). This includes “mismanagement by public employees.”
        Handy-Clay v. City ofMemphis, Tenn., 695 F3d 531,544 (6th Gr. 2012).
Electronic^iyFfFea                        4/CV19 $16797 /Confirmation Nbr. 1736141 I CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 159 of 189. PageID #: 164




        problem was reputational and financial: Nurse Brack’s truthful public testimony harmed

        MetroHealth’s relationship with Budish, its “reputation” and “key relationships” and required

        remedial attention to preserve a profitable contract. Indeed, for that very reason, Nurse Brack had

        been specifically “coached” by Flatten, who unconstitutionally forbade him from criticizing the

        County, even as she tried to ensure he was to have no substantive speaking role, and instructed him

        to alter his truthful testimony about misconduct to be “diplomatic.”

        77.      County Communications Director Mary Louise Madigan confirmed to media that the

        County requested Nurse Brack be replaced and did so in retaliation for his truthful speech.

        78.      Those commitments are public record. These public officials were operating with such

        impunity that they frankly disclosed and confirmed in writing that they were retaliating against Nurse             ■

        Brack for his protected speech on May 22,2019.

        79.      Nurse Brack asked who at the County demanded his removal, but MetroHealth’s attorney

        for labor relations, Emily Fiftal, refused to tell him, saying “I don’t know that we have to tell you

        nor do we at this point want to tell you.” But Budish’s role was no great secret.

                                The County’s culture of retaliation is well known.

        80.      The swift and vindictive backlash against Nurse Brack was consistent with the the County’s

        culture of retaliation. Budish’s desire to avoid embarrassment was well-known, as was his solicitude

        for Mills. In but one example, in December 2018, when Sherriff Pinkney was asked to testify before

        the Council about who at the County had reached out to an unbid vendor, Naph Care, to explore

        privatization options for medical care at the Corrections Center, Pinkney falsely disclaimed

        knowledge. He knew it was Mills, but feared Budish.                                                            „

        81.      Afterwards, Pinkney explained to Nurse Brack that he was worried Budish would be “ticked

        off’ if he identified Mills. Budish had specifically instructed Pinkney to be “politically correct,” and

        Pinkney knew Budish would retaliate if Pinkney’s testimony embarrassed Budish or Mills, telling            ■
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 160 of 189. PageID #: 165




       Nurse Brack, “I talked with Budish and I can’t just throw Mills under the bus to humiliate Budish.”

       The sheriff had frequently voiced his dislike for Mills to Nurse Brack, but said he was powerless to

        correct Mills’s interference because of Budish.


                             Other public employees protest Nurse Brack’s removal.

        82.      Two days later, on June 6, 2018, several of Nurse Brack’s colleagues at the VA (where he

        worked part-time) drafted and sent Budish a heartfelt “Letter of Support” protesting the County’s

        retaliation against Nurse Brack. His colleagues expressed “disappointment and concern regarding

 .      the County’s response to Gary Brack after the Public Safety and Justice Affairs Meeting,” and

        insisted that the County make amends. The VA nurses found it “distressing” that the County treated

        Nurse Brack’s warnings as evidence of a lack of trust As a nurse, they explained, Nurse Brack was

        ethically obligated to speak up about issues that might harm his patients, and "morally obligated to

        report problems.”

        83.      Nurse Brack “championed courage and brought clarity to problems the jail is facing where

        others could not or would not take that risk,” the letter explained. “We insist that Cuyahoga County

        not promote a culture of fear while claiming to want trust”

                               MetroHealtb terminates Nurse Brack’s employment.

        84.      Nures Brack remained in limbo on administrative leave as he was subpoenaed to testify in

        state and federal criminal investigations involving official malfeasance at the jail On June 29,2018,

        the undersigned counsel informed MetroHealtb of Nurse Brack’s claims for First Amendment

        retaliation and workplace discrimination’ and requested MetroHealtb take no further action against

        Nurse Brack, warning that holding his discharge over his head, particularly while he was asked to

        provide investigators with information about his employment, amounted to further retaliation.

        85.      On July 10,2018, MetroHealth’s general counsel Laura McBride responded, stating that

        MetroHealtb would be terminating Nurse Brack’s paid leave if he did not accept other non-director
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK.1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 161 of 189. PageID #: 166




       roles (or serve as a staff nurse) while he explored options. None of the roles MetroHealth offered


       were equivalent to his previous director-level responsibilities.

       86.      By letter dated August 29, 2018, MetroHealth terminated Nurse Brack’s employment.


                                              Claim 1
                        Conspiracy™ Violate Civil Rights Under 42 U.S.C. § 1983
         ,                          (against all Defendants)
       1.      Plaintiff incorporates all previous allegations.

       2.       Defendants’ acts detailed above constitute a conspiracy to violate Nurse Brack’s

       constitutional rights.

       3.     . Defendants came to a mutual agreement and understanding to remove Nurse Brack from his

       position in retaliation for his protected speech. In furtherance of this conspiracy, Defendants

       undertook the acts detailed above, which would not have been undertaken without the agreement.

       Those included removing Nurse Brack from his role in the jail and then constructively discharging

       him through threatened demotion.

       4.       Nurse Brack’s constitutional rights were violated as a result of this conspiracy, causing him

       irreparable harm.

       5.       As a direct and proximate result of Defendants’ unlawful activity, Plaintiff has suffered and

       continues to suffer economic and non-economic damages for which Defendants are liable.

       6.       Defendants acts were willful, egregious, malicious, and worthy of substantial sanction to

       punish and deter them and others from engaging in this type of unlawful conduct.


                                                Claim 2
                           First Amendment Retaliation Under 42 U.S.C. § 1983
                                       (against All Defendants)
       87.      Plaintiff incorporates all previous allegations.

       88.      Nurse Brack was a public employee who engaged in protected activity by providing internal

       reports of wrongdoing and public testimony before the County Council, and providing testimony to
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
      Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 162 of 189. PageID #: 167




federal and state investigators, on matters of public concern when that speech was not part of his

ordinary job duties. In speaking out, Nurse Brack engaged in constitutionally protected activity


under the First and Fourteenth Amendments.

89.      Defendants knew Nurse Brack had engaged in protected speech, but took adverse actions

against him, including making caustic remarks and expressing hatred in the workplace, creating and

circulating a notice of putative employment violations, and constructively discharging him.

90.      Nurse Brack’s First Amendment-protected speech was a substantial or motivating factor in

the adverse actions he suffered at Defendants’ hands.                                             ■

91.      Defendants lack any countervailing interest that outweighs Nurse Brack’s interest in

speaking out on the above-mentioned matters, or the public’s interest in knowing about

mismanagement at the County jail.

92.      The contours of Nurse Brack’s rights to speak on matters of public concern as a private

citizen were sufficiently clearly established at the time he exercised them to apprise Defendants that

retaliating against him for exercising those rights was unlawful                             '

93.      Defendants retaliated against Nurse Brack under color of state law. Budish retaliated against

Nurse Brack by demanding that MetroHealth remove him from his position at the jail.13

MetroHealth, Boutros, and Flatten retaliated against Nurse Brack by doing Budish’s bidding as

described above.                                                              '

94.      Mills spurred Budish to retaliate.

95.      As a direct and proximate result of Defendants’ retaliation. Nurse Brack has suffered and

will continue to suffer economic and non-economic damages for which Defendants are liable.




13 See Larry v. Powerski, 148 F.Supp.3d 584 (E.D. Mich. 2015) (“the substance of the plaintiff’s retaliatory
harassment allegations present entirely free-standing claims for relief that would be actionable against
                                  e/t©v19 9iWS07atiacttfdmaflitawNteki’17861ftWcCLJKdmmendation.’’).
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 163 of 189. PageID #: 168




        including, but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary,

        wages, and benefits, and other terms, privileges, and conditions of employment.

        96.      Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

        substantial sanction to punish and deter them and others from adopting such unlawful policies.


                                                Claims
                             Local-Government Liability for First Amendment
                                    Retaliation Under 42 U.S.C. § 1983
                                    (AGAINST THE COUNTY AND METRO HEALTH)


        97.      Plaintiff incorporates all previous allegations.                                               .

        98.      Defendants Budish, Mills, Boutros, and Flatten arc or were sufficiently empowered public

        officials that their acts constitute the customs, policies, and practices of the County and

        MetroHealth, respectively. By creating and accepting memoranda that purported to justify retaliation

        against Nurse Brack for criticizing mismanagement and malfeasance by Mills, Defendants              ,

        implemented and ratified a policy of retaliating against employees who criticize County

        administrators.

        99.      As a direct and proximate result of this unconstitutional policy, Nurse Brack has suffered

        and will continue to suffer economic and non-economic damages for which the County and

        MetroHealth are liable, including, but not limited to, pain and suffering, emotional distress,

        inconvenience, the loss of salary, wages, and benefits, and other terms, privileges, and conditions of

        employment


                                             Claim 4
                   Unlawful First Amendment Prior Restraint Under 42 U.S.C. § 1983
                           (against MetroHealth, Boutros, and Flatten)
        100.     Plaintiff incorporates all previous allegations.

        101.     MetroHealth, through its sufficiently empowered policymakers, imposed and ratified orders

        prohibiting Nurse Brack from responding honestly to questions from legislators if his responses

ElectroniCSffy                            CVV^SCSFOF WQuHficffldiinnaNbth4X36iid1y/ CkJKfflealth, Boutros,
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 164 of 189. PageID #: 169




        and Flatten purported to require Nurse Brack to seek permission before speaking, and forbade him


        from criticizing the County.

        102.    As a direct and proximate result of these Defendants’ prior restraints on Nurse Brack, he has

        suffered and will continue to suffer economic and non-economic damages in an amount to be

        determined at trial.

        103.    Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

        substantial sanction to punish and deter them and others from adopting such unlawful policies.


                                            Claims
               Local-Government Liability for Prior Restraint Under 42 U.S.C. § 1983
                                              (AGAINST METROHEALTH)


        104.    Plaintiff incorporates all previous allegations.

        105.    Defendants Budish, Mills, Boutros, and Flatten are or were sufficiently empowered public

        officials that their acts constitute the customs, policies, and practices of the County and

        MetroHealth, respectively. By memorializing Flatten’s directives through counsel, and retaliating

        against Nurse Brack for violating them, MetroHealth ratified a policy of imposing advance

        restrictions on employee criticisms of County malfeasance, effecting a prior restraint on protected

        public-employee speech.

        106.    As a direct and proximate result of this unconstitutional policy, Nurse Brack has suffered

        and will continue to suffer economic and non-economic damages for which Defendants are liable,

        including, but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary,

        wages, and benefits, and other terms, privileges, and conditions of employment.

        107.    Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

        substantial sanction to punish and deter them and others from adopting such unlawful policies.




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1                    ■
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 165 of 189. PageID #: 170




                                             Claim 6
        Civil Liability for Criminal Acts Under Ohio Law—Interfering with Civil Rights
                                         UNDER R.C. 2307.60 AND 2921.45
                                      (AGAINST ALL INDIVIDUAL DEFENDANTS)


        108.    Plaintiff incorporates all previous allegations.

        109.   Under R.C. 2921.45 (Interfering with Civil Rights), no public servant, under color of his

        office, employment, or authority, shall knowingly deprive, or conspire or attempt to deprive any

       person of a constitutional or statutory right. This provision carries a criminal penalty.

        110.    Under R.C. 2307.60 (Civil Liability for Criminal Acts), anyone injured in person or property

        by a criminal act may recover full damages in a civil action.   '

        111.    The individual defendants are public servants. Under color of their office, employment, or

        authority, each knowingly deprived Nurse Brack of his constitutional and statutory rights as detailed

        above, including his right to be free from retaliation for speaking on matters of public concern as a

        private citizen.

        112.    Asa direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

        continue to suffer economic and non-economic damages for which Defendants are liable, including,

        but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

        and benefits, and other terms, privileges, and conditions of employment.

        113.    Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

        sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                               Claim?
         Civil Liability for Criminal Acts Under Ohio Law—Complicity Under R.C. 2307.60
           and 2923.03 to Interfere with Civil and Statutory Rights Under R.C. 2921.45
                                (against all individual Defendants)
        114.    Plaintiff incorporates all previous allegations.

        115.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

        the commission of an offense, shall do any of the following.
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
          Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 166 of 189. PageID #: 171




                 (1) Solicit or procure another to commit the offense;

                 (2) Aid or abet another in committing the offense;                    .

                 (3) Conspire with another to commit the offense in violation of section 2923.01 of the


                     Revised Code;

          ■      (4) Cause an innocent or irresponsible person to commit the offense.

       116.      This provision carries a criminal penalty.

       117.      Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

       damages in a civil action.                                                                        .

       118.      Defendants were engaged in complicity to interfere with Nurse Brack’s civil and statutory

       rights.

       119.      Asa direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

       continue to suffer economic and non-economic damages for which Defendants are liable, including,

       but not limited to, pain and suffering, the loss of salary, wages, and benefits, and other terms,

       privileges, and conditions of employment.

       120.      Defendants’, acts were wanton, willful, egregious, malicious, and worthy of substantial

       sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                                Claim 8
              Civil Liability for Criminal Acts Under Ohio Law—Obstructing Official
                                     BUSINESS UNDER R.C. 2921.31 AND 2307.60
                              (against Defendants Budish, Mills, and Boutros)                                 .
       121.      Plaintiffincorporates all previous allegations.

       122.      Under R.C. 2921.31, it is unlawful “to prevent, obstruct, or delay the performance by a

       public official of any authorized act within the public official’s official capacity, shall do any act that

       hampers or impedes a public official in the performance of the public official’s lawful duties.”

       123.      Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

ElectroniCaOy®l£d®®/l220l90»;52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 167 of 189. PageID #: 172




         124.     Defendants Mills and Budish intentionally interfered with Nurse Brack’s discharge of his

         duties as interim director of ambulatory care, including by intentionally understaffing corrections

         officers, interfering with nurse hiring, and demanding (and in Mills’s case causing Budish to demand)

         that MetroHealth remove Nurse Brack from those responsibilities for criticizing Defendant Mills.

         125.     As a direct and proximate result of this unlawful conduct. Nurse Brack has suffered and will

         continue to suffer economic and non-economic damages for which Defendants are liable, including,

         but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

         and benefits, and other terms, privileges, and conditions of employment.

         126.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

         sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                               Claims
          Civil Liability for Criminal Acts Under Ohio Law—Complicity under R.C. 2307.60
                         AND 2923.03 TO OBSTRUCT OFFICIAL BUSINESS UNDER R.C.                 2921.31
                                        (against all individual Defendants)               «
         127.     Plaintiff incorporates all previous allegations.

         128.     Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

         the commission of an offense, shall do any of the following.

                  (1) Solicit or procure another to commit the offense;

                  (2) Aid or abet another in committing the offense;       x

                  (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                      Revised Code;

                  (4) Cause an innocent or irresponsible person to commit the offense.

         129.     This provision carries a criminal penalty.

         130.     Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

         damages in a civil action.

Electroniieilly                               i1981®7®7sjsConftrm^°nsNbtid^SSsld^s^ CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 168 of 189. PageID #: 173




       132.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

       continue to suffer economic and non-economic damages for which Defendants are liable, including,

       but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

       and benefits, and other terms, privileges, and conditions of employment

        133.    Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

        sanction to punish and deter them and others from engagjng in this type of unlawful conduct.


                                                        Claim 10                                   .
                                                (ALTERNATIVE CLAIM)
               Civil Liability for Criminal Acts Under Ohio Law—Retaliation because
                                     PUBLIC SERVANT DISCHARGED HIS DUTIES
                                         UNDER R.C. 2307.60 AND 2921.05
                                             (Against all Defendants)
        134.    Plaintiff incorporates all previous allegations.

        135.    Under R.C. 2921.05, no person, purposely and by unlawful threat of harm to any person or

        property, shall retaliate against a public servant because the public servant discharged his duties. The

        provision carries a criminal penalty.

        136.    Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

        damages in a civil action.

        137.    If the Court determines that Nurse Brack’s speech was in the course of discharging his

        duties and not speaking in his capacity as a citizen—which it should not, then Defendants retaliated

        against Nurse Brack for discharging his duties.                             •

        138.    This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

        and ordering and/or constructively terminating and then terminating Nurse Brack.

        139.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

        continue to suffer economic and non-economic damages for which Defendants are liable, including,

        but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

ElectroniSafjyiFff«d08/1B/2otber7:52n!s/               &Cnfifiimti®fsNbrk1736141 / CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 169 of 189. PageID #: 174




       140.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

       sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                                   Claim 11
                                             (ALTERNATIVE CLAIM)
                Civil Liability for Criminal Acts under Ohio Law—Complicity Under
               R.C. 2307.60 AND 2921.05 TO RETALIATION BECAUSE PUBLIC SERVANT DISCHARGED
                                                       HIS DUTIES
                                             (Against all Defendants)

        141.    Plaintiff incorporates all previous allegations.

        142.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

        the commission of an offense, shall do any of the following.

                (1) Solicit or procure another to commit the offense;

                (2) Aid or abet another in committing the offense;

                (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                    Revised Code;

                (4) Cause ah innocent or irresponsible person to commit the offense.

        143.    This provision carries a criminal penalty.

        144.    Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

        damages in a civil action.

        145.    If the Court determines that Nurse Brack’s speech was in the course of discharging his

        duties and not speaking in his capacity as a citizen—which it should not, then Defendants were

        engaged in complicity to retaliate because a public servant was discharging his duties.

        146.    This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

i       and ordering and/or constructively terminating and then terminating Nurse Brack.

        147.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

        continue to suffer economic and non-economic damages for which Defendants are Eable, including,


Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 170 of 189. PageID #: 175




                                                                                      1




'           but not limited to-, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

            and benefits, and other terms, privileges, and conditions of employment.

            148.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

            sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                                  •)   Claim 12
                                                  (ALTERNATIVE CLAIM)
                                 Wrongful Discharge in Violation of Pubuc Policy
                                            (Against MetroHealth)
            149.     Plaintiff incorporates all previous allegations.

            150.     Clear public policies exist regarding protecting those in government custody from

            foreseeable harm, permitting County Council to gather facts and receive information regarding its

            areas of legislative and oversight responsibility, providing adequate medical care to inmates, and

            related policies.

            151.     Nurse Brack’s dismissal was motivated by his raising the alarm about the manifest dangers of

            the jail mismanagement under Mills. If the Court determines that Nurse Brack was not protected by

            any of the causes of action above, dismissing or constructively discharging an employee under the

            circumstances described above would jeopardize each of those public policies.

            152.     MetroHealth had no legitimate business justification for constructively discharging Nurse

            Brack.
                                                                                                             t

            153.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

            continue to suffer economic and non-economic damages for which MetroHealth is liable, including,

            but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

            and benefits, and other terms, privileges, and conditions of employment.

            154.     Defendant’s acts were wanton, willful, egregious, malicious, and worthy of substantial

            sanction to punish and deter them and others from engaging in this type of unlawful conduct

    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
            Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 171 of 189. PageID #: 176




                                                    Claim 13                                               .
                                              (ALTERNATIVE CLAIM)
                         Civil Conspiracy to Wrongfully Terminate Nurse Brack
                           (against Defendants Budish, Mills, and the County)

        155.     Plaintiff incorporates all previous allegations.

        156.     Defendants Budish, Mills, and the County maliciously worked together with MetroHealth to

        effectuate Nurse Brack’s wrongful termination in violation of public policy.

        157.     As described above, one or more Defendants committed overt acts in furtherance of the

        conspiracy acting purposefully without reasonable or lawful excuse.

        158.     As a direct and proximate result of Defendants’ unlawful conduct. Nurse Brack has suffered

        and will continue to suffer economic and non-economic damages for with these Defendants are '

        liable, including, but not limited to, pain and suffering, emotional distress, inconvenience, loss of

         salary, wages, and benefits, and other privileges and conditions of employment.

         159.    Defendants’ acts were willful, egregious, malicious, and worthy of substantial sanction to

        punish and deter Budish, Mills, and-others from engaging in this type of unlawful conduct.


                                                   Prayer for relief
         For the reasons stated above, Nurse Brack respectfully requests the following relief from the Court

                 A.      Declare that Defendants’ acts and conduct constitute violations of federal and state
                         law and the United States Constitution;

                 B.      Enter judgment in Plaintiffs favor on all claims for relief;

                 C.      Enjoin Defendants from engaging in First Amendment retaliation or otherwise
                         encroaching on civil and constitutional rights;

                 D.      Award Plaintiff full compensatory damages, economic and non-economic, including,
                         but not limited to, damages for backpay, front pay, pain and suffering, mental
                         anguish, emotional distress, humiliation, and inconvenience that he has suffered and
                         is reasonably certain to suffer in the future;

                 E.      Award Plaintiff punitive damages as appropriate for all intentional and malicious
                         violations of federal and state law and constitutional rights;

Electronically Filfd
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 172 of 189. PageID #: 177




                G.     Award Plaintiff his reasonable attorneys’ fees (including expert fees) and all other
                       costs of this suit;                                                     •

                H.      Award all other relief in law or equity to which Plaintiff is entitled, and that the Court
                        deems equitable just, or proper.

                                                    Jury Demand
                Plaintiff demands a trial by jury on all issues within this complaint.

                                                      Respectfully submitted,

                                                      /s! Ashlie Case Sletvold___________
                                              ■       Subodh Chandra (0069233)
                                                      Ashlie Case Sletvold (0079477)
                                                      Brian Bardwell (0098423)
                                                      THE CHANDRA LAW FIRM LLC
                                                      The Chandra Law Building
                                                      1265 W. 6th St, Suite 400      '
                                                      Cleveland, OH 44113-1326
                                                      216.578.1700 Phone
                                                      216.578.1800 Fax
                                                      Subodh.Chandra@ChandraLaw.com
                                                      Ashlie.Sletvold@ChandraLaw.com
                                                      Brian.Bardwell@ChandraLaw.com


                                                      Attorneysfor Plaintiff Gary'Brack




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 173 of 189. PageID #: 178




                              CUYAHOGA COUNTY
                              AGENCY OF INSPECTOR GENERAL
               OHIO


                                         REPORT OF INVESTIGATION

       CASE NUMBER:                           18-0050-1

       SUBJECT(S) INFO:                      Kenneth Mills, Former Regional Director of Corrections
       COUNTY DEPARTMENT:                    Cuyahoga County Sheriff's Department

       SOURCE OF REFERRAL:                    Cuyahoga County Human Resources Department
       METHOD OF REFERRAL:                    Email
       INITIATED:                             September 24, 2018
       DATE OF REPORT:                        December 31, 2018 (amended January 8, 2019)

          I. Summary
       The Cuyahoga County (“County”) Agency of Inspector General ("AIG”) received notice that
       Regional Director of Corrections Kenneth Mills was potentially engaging in discriminatory
       comments and behavior in the workplace. Following requests from the Law Department and
       Human Resources, the AIG investigated the allegations. Consistent with its requirement to
       avoid interfering with investigations by other government entities, the AIG temporarily
       suspended its proceedings during the pendency of an investigation by the US Marshal's service.

       After interviewing eighteen witnesses and reviewing numerous documents, the AIG is of the
       opinion that there is sufficient evidence to indicate Mills likely made discriminatory
       comments regarding Marcus Harris’ (“Harris") and Gary Brack’s (“Brack”) perceived
       sexual orientation; and was not sufficiently compliant with the County’s continuing
       commitment to diversity. Despite numerous requests over several weeks that he appear for
       an interview with the AIG, Mills has not done so.

       The AIG investigation confirmed three witnesses who reported first-hand knowledge of Mills'
       discriminatory comments.       Further, other County employees reported as to widespread
       commentary in the workplace regarding similar comments allegedly made by Mills. These
       secondary.reports are given little or no weight as to Mills' personal conduct. Nonetheless, the
       reports by secondary sources are reported because they were widely-disseminated and reflect
       - at minimum - the need for the County to re-double its current efforts to support a Culture of
       Respect. It is also indicative of the need to protect whistleblowers from the fears of retaliation
       for reporting such conduct. The AIG did not find sufficient direct evidence to support claims that
       Mills made anti-semitic comments.

       Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
       cannot recommend corrective action specific to Mills. The AIG, however, recommends that the
       County expand its training and educational efforts that will reinforce the County's commitment to
       supporting a Culture of Respect.


Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
                                                          ___ ,   I- MU- 47ACAOC /   dt/4               ^5T7TTTnink
               Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 174 of 189. PageID #: 179




                                                                                                                   i
             Mills, Kenneth
             Report of Investigation                                                                         ■
             18-0050-1
             January 8, 2019
             Page 2 of


                II. Background
                         A. Cuyahoga County Sheriffs Department

             According to its website the mission of the Sheriff’s Department is as follows:

                      Our mission as caretaker of the public's safety is dedicated to maintaining the
                      trust and respect of those we serve by resolutely and aggressively enforcing the
                      law and by committing ourselves to the efficient and effective delivery of safety
                      services. As agents of the community, we strive to provide appropriate custodial
                      care along with programs that support the physical, spiritual and constitutional
                      needs of individuals committed to our custody. Further, every effort will be made
                      to assist the inmates in our custody to understand and take responsibility for their
                      involvement in the justice system.

             The Department has several divisions - Civil, Law Enforcement and Corrections. The
             County Sheriff is Clifford Pinkney.

                         B. Cuyahoga County Sheriffs Department - Corrections Division

             According to the Corrections webpage, the County Corrections Center (“CCC”) is the second
             largest Jail' in the state and is a full-service Jail serving over 26,000 inmates annually.

             During the course of the investigation, A1G staff learned that there are currently three locations,
             Downtown, Euclid, and Bedford. The Downtown Jail, which is the primary facility, consists of two
             high rise buildings housing all levels of security statuses, from maximum security to
             weekenders.

             The CCC operates a full-service Kitchen, Medical Clinic and Pharmacy and provides Social
             Service programing, all managed by a staff of over 700 employees. CCC partners with
             MetroHealth for medical care.

             The CCC is managed by a Regional Director of Corrections, a Warden, three Associate
             Wardens, Facility Services Manager, Mental Health Services Manager, and Health Care
             Services Director. The daily operations are managed by sergeants who oversee Corporals and
             a complement of approximately 550 Corrections Officers.         '



j




i




    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           r-t_ l_ c-:i^u ncm-t/onto iGMyehogaiGeis'.hiMfAaaa&vrTafidrisriffictoras^^hiiKi
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 175 of 189. PageID #: 180




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8, 2019
        Page 3 of 14        .




                    C.     Kenneth Mills

        Kenneth Mills (“Mills") was employed by the County for four years. Mills began working at the
        County in 2014 as Director of Public Safety and Justice. In 2015, he transitioned to Regional
        Director of Corrections where he served until his resignation on November 15, 2018.

        Mills resigned before AIG staff had an opportunity to interview him. Subsequently, AIG staff
        attempted to contact Mills and his legal counsel multiple times - by telephone, regular mail, and
        certified mail. In response, Mills left a voicemail indicating that he needed to consult with legal
        counsel as to whether he would be willing to speak with the AIG. After his voicemail,
        communications were directed only to Mills' legal counsel. However, despite multiple efforts,
        the AIG was not able to interview Mills.

   DATE                           CONTACT TYPE                      NUMBERJEMAIU   NOTES
                                                                    ADDRESS
   November 19, 2018              Telephone to Mills' number                         Line ringing - then fast
                                  in personnel file.                                 beeping - could not leave
                                                                                   ' a message._________
   November 27, 2018              Telephone to Mills' number                         Line ringing - then fast
                                  in personnel file.                                 beeping - could not leave
                                                                                     a message.
   November 27, 2018              Regular USPS to Mills’
                                  address in personnel file.


   November 27, 2018              Certified USPS to Mills’                         Return receipt received by
                                  address in personnel file.                       AIG December 11, 2018.

   December 12, 2018              Telephone - Voicemail                            Mills left a voicemail
                                  from Mills.                                      message for IG stating he
                                                                                   needed to discuss AIG
                                                                                   request with attorney.
   December 13, 2018              Telephone to Mills’ cell                         AIG obtained Mills' cell
                                  phone number.                                    phone number and called
                                                                                   to request contact
                                                                                   information for attorney.
   December 13, 2018              Telephone - Message left      I                  AIG staff left a message
                                  for Mills' attorney Kevin     I
                                                                                   with Attorney Spellacy's
                                  Spellacy at his office.____   I
                                                                                   assistant.
   December 13, 2018              Email to Mills’ attorney      I
                                  Kevin Spellacy - requesting I
                                  interview with Mills no later I
                               than December 21,2018,
   December 13, 2018           Certified USPS to Mills'                             Return receipt received by
                               attorney Kevin Spellacy at                           AIG December 19 or 20,
ElJotrenicatty Filed 06Z12Z20l917?§2i£§. .eV 19^6707 Z Confi                       Z^LUKl
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 176 of 189. PageID #: 181




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8, 2019
        Page 4 of 14

                                      interview with Mills no later
                                      than December 21, 2018.
    December 14, 2018                 Telephone - Voicemail                                 Spellacy left a voicemail for
                                      from Mills' attorney Kevin                            AIG staff returning AIG call.
                                      Spellacy._________ _
    December 18, 2018                 Telephone - Message left                              AIG staff left a message
                                      for Mills' attorney Kevin                             with Spellacy's assistant.
                                      Spellacy at his office.

        As of the date of this report, the AIG has received no affirmative or negative response from Mills
        or his attorney regarding its request for an interview with Mills. Accordingly, there is no
        interview of Mills in this report.

                    D. Investigation

                         1. Written and Electronic Documents Reviewed by AIG in the
                                Course of this Investigation


                                  • . Letter from Gary Brack’s Attorney, Subodh Chandra
                                  • Kenneth Mills Emails from 1/1/18 - 9/20/18
                                  •     Kenneth Mills Emails from 1/1/17-12/31/17
                                  •     Kenneth Mills HR Personnel File, Job Description,' Disciplinary File
                                  •     Cuyahoga County Ethics Code
                                  •     Cuyahoga County Employee Handbook
                                                   t


           .             2. Interview of Gary Brack -May 30,2018

         Prior to this interview, Brack was the interim Nursing Director at the County Jail. Brack was
        employed by MetroHealth but worked with the three County jails: the downtown jail location, the
         Euclid jail location, and the Bedford Heights location. Brack started working with County jails in
        September of 2016, as a Nursing Supervisor. He also took on administrative duties such as
        scheduling and grievances. When Nursing Director, Harris, resigned from his position, Brack
        became the interim Nursing Director until MetroHealth pulled him from working at the County
        jail.

        During an interview with AIG staff, Brack indicated that he had received reports of discriminatory
        comments and behavior by Mills. In April 2018, Brack was told by Employee-1 ("Employee-1")
        that Mills asked Employee-1 “if Gary [Brack] and Marcus [Harris] were fucking". According to
        Employee-1, Mills then said, “I hate fucking faggots” when she asked why he cared. When
        asked about any other discriminatory behavior on the part of Mills, Brack also mentioned that
        when discussing a budgeting concern, Mills purportedly made anti-semitic comments to
        Employee-1 regarding County Executive Armond Budish (“Executive Budish").




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
         .a__ i..iu,rii.jncn4nA<n 4owahoHai6mKrtnsA(rTOfflfamafi4n*ifm>rrt7>t6a3fhfcGhllK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 177 of 189. PageID #: 182




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8, 2019
        Page 5 of 14



                         3. Interview of Employee-1 - October 1,2018 and November 16,2018

        Employee-1 (“Employee-1”) has been employed by the County Sheriff’s Department ("Sheriff's
        Department”) in the Fiscal Office ("Fiscal”) for ten (10) years. Employee-1 has six direct reports
        and reports directly to senior leaders in the Sheriff’s Department.

        During the interview, ASG staff asked Employee-1 if she knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-1 gave the following examples:

            1. Employee-1 stated that in 2017 when she and Mills were discussing Harris’ mileage
               reimbursement request (that Mills did not want to sign), Mills asked her “You do know
               they're lovers? They are faggots”. Employee-1 stated that Mills may have said “fucking
               faggots", but was not certain;

            2. Employee-1 stated that in 2017 when she and Mills were discussing requesting more
               money for cameras in the jail, Mills told her the “You know the Executive is not going to
               give you any more money, he's a Jew";

            3. Employee-1 stated that in 2017 Mills told Employee-1 that an African-American sergeant
               is an inadequate employee. Employee-1 then asked how she got her job, and Mills
               pointed to his arm as though he meant skin color;

            4. In 2017 Employee-6 told Employee-1 that one of nurses intended to file a sexual
               harassment complaint against Mills; and

            5. Employee-1 stated Mills told her the Sheriff thinks he is untouchable because he is the
               first African-American Sheriff.

        Employee-1 noted that Mills always made these comments when there were no other
        witnesses.                                 .

        When asked if she ever made a formal report regarding Mills’ comments, Employee-1 stated
        she was reluctant to report due to a fear of retaliation and when Brack was terminated her fears
        were confirmed.

                         4-, Interview of EmpIoyee-2 - October 23,2018

        Employee-2 (“Employee-2") is a senior manager in the County Office of Budget and
        Management (“OBM”). Employee-2 also advises the County Executive and County Council on
        budget-related matters.

       ■ According to Employee-2, no one from the Sheriff’s Department reports directly to OBM, but
         Employee-2 and her team work with Employee-1. OBM, however, does make budget restriction
         recommendations.

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
                                                                  IU~            .11/*1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 178 of 189. PageID #: 183




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8,2019
        Page 6 of 14                                                           .

        Employee-2 stated that she believes there was a personality conflict between Mills and .
        Employee-1.

        During the interview, AIG staff asked Employee-2 if she knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-2 gave the following examples:                                       .

             1. Mills told Employee-2 that Employee-4 and Sheriff Pinkney were stupid, lazy, and did not
                want to manage the jail;

            2. Mills told Employee-2 that Sheriff Pinkney was only appointed because he is black;

            3. Mills made an anti-homosexual comment in Employee-2's office. Employee-2 does not
               remember exactly what he said but she stated her belief that Mills’ comments indicated
               that he “does not like homosexuals"; and

            4. Mills stated that he thought Harris and Brack were dating.

        Employee-2 noted that these comments were not made in the presence of other witnesses.


                         5. Interview of Sheriff Clifford Pinkney - October 4,2018

         Sheriff Pinkney has been employed with the County Sheriff’s Department since 1991. Sheriff
         Pinkney has held the following positions: deputy sheriff, deputy sergeant, lieutenant, Chief
         Deputy Sheriff, and in 2015 became the Sheriff. As County Sheriff, Pinkney’s job duties include
       • overseeing the Sheriff’s Department office operations, as well as developing and maintaining
         partnerships with stakeholders, in the community, and with other law enforcement entities.
         Sheriff Pinkney reports to Executive Budish. Sheriff Pinkney’s direct reports include Employee-
         4, Special Assistant to the Sheriff, Director of Regional Corrections, Business Services
         Manager, Medical Director, and other Sheriff personnel as necessary.

        During the interview, AIG staff asked Sheriff Pinkney if he knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Sheriff
        Pinkney gave the following examples of complaints he had received:

             1.   Employee-1 told Sheriff Pinkney that Mills made comments about Brack and Harris'
                  sexuality;

            2. Employee-1 told Sheriff Pinkney that Mills made comments about working for African
               Americans — something to the effect of “they are lazy" and he would not enjoy working
               for two African Americans if George Taylor took the Chief job;

            3. Employee-1 told Sheriff Pinkney that Mills made a derogatory comment about Executive
               Budish being Jewish and therefore cheap;

            4. There was a rumor that Mills did not like women or African Americans;

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 179 of 189. PageID #: 184




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8,2019
        Page 7 of 14

            5, Sheriff Pinkney received separate telephone calls from two female Common Pleas
               Judges stating they believed that Mills dislikes women. In fact, one of the Judges stated
               she did not want to work with Mills because he was “condescending and a chauvinist";
               and

            6. Employee-6 told Sheriff Pinkney the nurses complained about Mills' behavior but were
               afraid to come forward due to the possibility of retaliation from Mills.

         The Sheriff stated he did not take action on.Employee-1's statements because he had no proof
         other than Employee-1’s allegations and he knew Employee-1 and Mills had a strained
         relationship. Furthermore, he did not take action on the other information because they were
         informal "gripes" and he had no evidence or specific information.

                         6. Interview with Employee-3 - October 15,2018

         Employee-3 ("Employee-3") was a day shift charge nurse in the main dispensary. Employee-3
         recently resigned from the County and is moving to work in a federal prison. At the time of the
         interview, Employee-3 had worked for the County for almost 15 years. Employee-3’s duty as
         charge nurse was to oversee all staff nurses, be responsible for day-to-day operations in the
         dispensary, and respond to emergencies.

         During the interview, AIG staff asked Employee-3 if she knew of incidents of Mills making
         derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
         Employee-3 gave the following examples:
                                                                                                            i
             1. There was discussion among corrections officers (“CO") that Mills sent an email that '■
                said, "that fucking faggot" (referring to Harris) "is never going to tell me what to do”; and

             2.   It was believed in the jail that Mills does not like gay people.

         Other pertinent information included:                            .

             1. Employee-3 stated that when Mills first came to the County he would always talk to her.
                The attempted communications were "super friendly" and "odd".

            2. Employee-3 stated that in the jail she heard corrections officers refer to Harris as a
               "woman” or a "faggot." Employee-3 also stated that, after Brack was terminated, many
               corrections officers said they were glad that the "fag is gone."

            3. Employee-3 stated that there was an issue with male inmates receiving bras and
               panties. Floor supervisors did not want to provide the underclothes and therefore
               required a medical prescription before providing the underclothes to inmates. The
               nurses would tell the COs that no prescription was necessary, and the COs would still
               refuse to provide the requested underclothes to the inmates.




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
           _ ncni/onia -iGwvahofiaiGoiiisrtBeAiaiBnownafidnStectCtS^TyphPKi
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 180 of 189. PageID #: 185




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8, 2019
        Page 8 of 14




                         7. Interview of Employee-4 - September 27,2018

        At the time of the interview, Employee-4 had been a senior leader of the Cuyahoga County
        Sheriff's Department for three (3) years. Employee-4 reports directly to Sheriff Pinkney.
        Employee-4’s direct reports include an employee from, both the law enforcement and
        administrative divisions of the Sheriffs department, the Director of Regional Corrections, and
        the Medical Director from MetroHealth. As of November 19, 2018, Employee-4 is now the
        interim Director of Regional Corrections.

        During the interview, AIG staff asked Employee-4 if he knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-4 gave the following examples:

    .       1. Someone (he does not remember who) told Employee-4 that Mills made a comment
               about Brack and Harris dating.

            2. Someone (he does not remember who) told Employee-4 that there are female
               employees and female Judges who did not like to interact with Mills.

            3. Someone (he does not remember who) commented to Employee-4 that Mills made an
               anti-Semitic comment about Executive Budish - something to the effect that Executive
               Budish is a Jew and does not want to give money to Mills' budget.

        Employee-4 noted that Mills and Employee-1 did not get along well together.

                         8. Interview of Employee-5- October 1,2018

        Employee-5 (“Employee-5”) is a senior leader in the County Sheriff's Department. Empldyee-5
        started in this role in September 2018. Employee-5 reports to Warden Eric Ivey (“Ivey"), who
        reports to Director of Regional Corrections Ken Mills (“Mills”), who reports to Chief George
        Taylor who reports to Sheriff Clifford Pinkney ("Sheriff Pinkney"). Within his chain of command,
        Employee-5 supervises a total of sixty (60) COs, a corporal, and a sergeant—who reports
        directly to Employee-5. Employee-5's job duties include booking and release.

        During the interview, AIG staff asked Employee-5 if he knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-5 gave the following example: There was a claim that Mills said one of the County
        employees makes too much money for a woman.

                         9. Interview of Employee-6 - October 3,2018

        Unlike other witnesses identified in this report, Employee-6 is an employee of MetroHealth
        Hospital System, not an employee of the County. Employee-6 works in the County jail as the
        Ambulatory Director, and she has been in this position for 4 1/z years. Her duties include
        budgeting and operations within the CCC medical facility. Her direct reports are nurse
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 I CLJK1
          Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 181 of 189. PageID #: 186




    Mills, Kenneth
    Report of Investigation
    18-0050-1
    January 8, 2019                                                              •
    Page 9 of 14

    practitioners and paramedics, and she reports to Julia Brunner (Director of Ambulatory) at
    MetroHealth.
                                                                                                          i
        During the interview, AIG staff asked Employee-6 if she knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-6 gave the following examples:

           1. There was a rumor that Mills said Harris and Brack are gay and are dating; and

           2. Employee-1 told Employee-6 that Mills said Employee-6 made too much money for a
              woman.

                      10.Interview of Employec-7 - October 4,2018

    Employee-? has been with the county for five years. Her current position is Business
    Administrator in the Fiscal Department. She has been in her current position since February
    2017, and was in Justice Services previously for one year. She is currently 2nd in command in
■   the Fiscal Department, and her duties are to discover and manage grants whether they are
    federal grants, state grants and any other grants that may be available for the jails. She also
    manages revenue tracking, statistic request, manages the analysis, staffing numbers, etc., and
    ad hoc reports. Her direct reports are Lylia Latham, Judy Fulkerson, and there is a current
    vacancy. Employee-? reports to Employee-1, Employee-1 reports to Taylor and Taylor reports
    to the Sheriff.

        During the interview, AIG staff asked Employee-? if she knew of incidents of Mills making
        derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
        Employee-:? gave the following examples:

           1. Employee-? heard Mills made a comment about the Sheriff that made her uncomfortable
              enough to abruptly leave a meeting. Employee-? believes the comment was something
              to the effect of the Sheriff is too tight to give up money for new cameras and could find
    .         the money if he wanted to," the miser”; and

           2. There was a discussion that the' former business service manager left the Public Safety
              and Justice Department because Mills was sexist; and

           3.   Employee-? heard from Employee-1 that Mills said Harris and Brack were ‘'fags”.

                      ll.Interview of Dr. Thomas Tallman - October 12,2018

    Dr. Thomas Tailman (''Tallman”) is employed by MetroHealth Hospital, and he currently holds
    the position as the Medical Director of the jails. Dr. Tailman has held this position for 4 % years
    and was previously employed as an emergency room physician for the Cleveland Clinic . His
    duties as Medical Director are to oversee the correctional health program, including its
    scheduled sick call process; oversee the 24/7 intake process; respond to medical emergencies
    or acute medical issues as they come up, and handle the overall health of inmates. Dr. Tallman
    reports to Dr. Julia Brunner at MetroHealth Hospital. Dr. Julia Brunner is the Director of
                               /8“CVa1B^67dyiJ:Cinl?rhmeat»bhral7S6?4f?tCJR^“"95           23 "*lh Jane

                                             nutrrinn'fvAIK-111^ 1
                  Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 182 of 189. PageID #: 187




               Mills, Kenneth
               Report of Investigation
               18-0050-1
               January 8,2019
               Page 10 of 14

               Flatten at MetroHealth Hospital. Tallman’s direct reports are nurses, the director of nursing,
          •    nursing supervisor, pharmacist, x-ray tech, dental, and all healthcare workers assigned to CCC.
               All nurses report to Tallman even if they are county employees.

               During the interview, AIG staff asked Dr. Tailman if he knew of incidents of Mills making
               derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Dr.
               Tailman gave the following examples:

                   1. Employee-1 told Dr. Tallman that Mills made comments about two nurses being gay
                      lovers; and               .

                   2. Employee-1 told Dr. Tallman that Mills said, “we’re never going to get more CO's
                      because the Jew won’t spend money.” (referring to Executive Budish)

                                   12. Interview of Employee-8 - December 4,2018

               Employee-8 is the Charge Nurse for Mental Health and Intake at the County jail. Her
               responsibilities include supervising Licensed Practical Nurses and Medical Techs. Employee-8
               has been a County employee for 13 years. She reports to Nursing Director Aisha Parnell who
      j        reports to Dr. Tallman and/ Employee-6.

               During the interview, AIG staff asked Employee-8 if she knew of incidents of Mills making
               derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
               Employee-8 gave the following example:                                                  ■

                   •     Employee-8 stated that Mills changed the policy regarding female CO tasks. Employee-
                         8 explained that Mills changed the policy so that female COs could watch male pods and
                         walk male inmates around the jail. Employee-8 stated, even when it was not necessary,
                         Mills would require female COs to watch male pods saying something to the effect of
                         “they took the job so they can do it."


                                   13.Interviews of
                                      Employee-9 - October 3,2018
                                      Employee-10 - October 9, 2018

               When AIG staff asked the above employees if they knew of incidents of Mills making
               derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
               above employees stated they had heard rumors of discrimination and/or homophobic comments
               but had no specific information.                  .




    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
I         —•           _ »i.. r-ri-J ACD1   4a lAVahOflfl -dS G wctf nAft   An
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 183 of 189. PageID #: 188




       Mills, Kenneth
       Report of Investigation
       18-0050-1
       January 8,2019
       Page 11 of 14



                        14. Interviews of
                            Employee-11 - September 28,2018
                            Employee-12 - October 5,2018
                            Employee-13 - October 1,2018
                            Employee-14 - October 5, 2018

       When ,AIG staff asked the above employees if they knew of incidents of Mills making
       derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
       above employees stated they had no direct or indirect knowledge of such comments or
       behavior.       ■

                        15. Interview of Employee-15 - January 7, 2019.

        Employee-15 is a County corrections officer with more than ten years of service. Employee-15
        stated that he personally heard Mills say “that faggot is trying to go after us", referring to Marcus
        Harris. Employee-15 recalled that this statement was made at some point in time after public
        complaints regarding the provision of medical services within the Jail.



           III. Analysis and Findings
                  A. As a County Employee Kenneth Mills was Subject to the County
                     Ethics Code

       Section 402.01(F) of the County Code states “employee" shall mean any employee of
       Cuyahoga County, but not limited to, any person employed, full or part time in a temporary or
       permanent capacity, by the County Executive, the Prosecuting Attorney, the County Council, the
       Personnel Review Commission, the Board of Revision, the Inspector General, and any other
       county agency hereafter established by or pursuant to the charter. As Director of Regional
       Corrections, Mills was an employee for purposes of Chapters 402 and 403 of the County Code.
       Mills, therefore, are subject to the guidelines established by the County Code and prohibitions
       therein.

                  B. Section 403.10 of the County Ethics Code Prohibits Discrimination


       Pursuant to Section 403.10 of the County Ethics Code, no employee shall discriminate against
       anyone on the basis of race, religion, national origin, sex, gender, ethnicity, sexual orientation,
       gender identity and expression, disability, or genetic information.




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK.1

                        z^r- /ft* /-»ft* ft
             Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 184 of 189. PageID #: 189




          Mills. Kenneth
          Report o< Investigation
          18-0050-1
          January 8.2019
          Page 12 of 14




                         C. Cuyahoga County Employees are subject to the County Employee
                            Handbook

      .                          1. Cuyahoga County is Committed to Diversity                   ,

          Pursuant to Section 3.01 of the County Employee Handbook,

                       The County is committed to fostering a diverse and inclusive workforce, which
                       includes building an environment that respects the individual, promotes
                ,      innovation and offers opportunities for all employees to develop to their full
                       potential.

                                 2. Cuyahoga County is an Equal Employment Opportunity Employer

          Pursuant to Section 3.02 of the County Employee Handbook,
            t                                          f
                 The County is committed to providing equal employment opportunities for all
                 individuals regardless of race, color, ancestry, national origin, language, religion,
                 citizenship status, sex, age, marital status, sexual preference or orientation,
                 gender identity/expression, military/veteran status, disability, genetic information,
                 membership in a collective bargaining unit, status with regard to public
                 assistance, or political affiliation.

                                 3. Cuyahoga County Must Investigate Reports of Discrimination

          Pursuant to Section 3.05 of the County Employee Handbook, once potential discrimination is
          reported,

                       The County will investigate all reported concerns. An investigation may include
                       conducting interviews, obtaining written statements, and reviewing records. The
                       County will complete investigations in a prompt manner. The length of the
                ‘      investigation will vary based on- the circumstances involved. After obtaining and
                       reviewing all available information, the County will determine if any employee
                       violated any County policy. The employee who maderthe report and the accused
                       employee(s) will be notified in writing of this determination.

                       If the County finds that an employee has violated any County policy then Human
                       Resources, in consultation with the employee's department director or designee,
                       will determine the appropriate action, which may include corrective action,
                       disciplinary action, mediation, training, or transfer.

          In the instant matter, the Department of Human Resources requested that the AIG conduct the
          investigation to avoid any appearance of bias or impropriety.


Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 I CLJK1
             __ i-:■    i nc/ni/nnin JSwvahrmaiS in mwlOFArtnMnnwmfi tin   ct ?>16eS5-iCbllK1
              Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 185 of 189. PageID #: 190




         Mills, Kenneth
         Report of Investigation
         18-0050-1                                                                                         .
         January 8, 2019
         Page 13 of 14                                                       .


                          D. There is sufficient evidence to indicate that Mills likely made
                             discriminatory comments about Harris and Brack's perceived
                             sexual orientation

         Employee-1 stated that during a discussion with Mills about Harris' mileage reimbursement
         request, Mills said to her “You do know they're lovers? They are faggots." Additionally,
         Employee-2 stated that Mills made anti-homosexual comments in her presence, noted he
         thought Harris and Brack were dating, and made it clear he did not like people who are
         homosexual. Employee-15 stated that personally heard Mills say “that faggot is trying to go
         after us", referring to Marcus Harris. Based on these three separate statements, the AIG is of
         the opinion that there is sufficient evidence to indicate Mills likely made discriminatory
         comments about Harris and Brack's perceived sexual orientation. It is unclear, however,
         whether he took any action based on this discriminatory attitude.



                          E. There is sufficient evidence to indicate that Mills was not
                             sufficiently supportive of Cuyahoga County's Continuing
                             Commitment to Diversity
                              r»                                                                       ■
         Employee-1 stated that in 2017 during a discussion with Mills about requesting more money for
         cameras in the jail, Mills told her "You know the Executive is not going to give you any more
         money, he's a Jew". Employee-1 further stated that in 2017 Mills told her that a sergeant in the
         Sheriff's department was a terrible employee and insinuated that she only got her job because
         she is African American. Employee-1 also stated that Mills told her Sheriff Pinkney thought he
         was untouchable because he is the first African American Sheriff. Likewise, Employee-2 stated
         that Mills told her Sheriff Pinkney was only appointed because he is African American.

         Sheriff Pinkney received separate telephone calls from two female Common Pleas Judges
         stating they believed that Mills dislikes women. Allegedly, one of the Judges stated she did not
         want to work with Mills because he was “condescending and a chauvinist". Moreover, indicating
         a failure to promote a culture of respect, there was substantial belief among County employees
         that Mills had made inappropriate comments.

         Based on the above statements and information the AIG is of the opinion that there is
         sufficient evidence to indicate Mills was not compliant with the County’s commitment to
         diversity. Specifically, Mills did not appear to be “fostering a diverse and inclusive workforce",
         or "building an environment that respects the individual". Rather he was inappropriately
         concerned with the gender, race, and religion of County employees and elected officials.


              IV. Conclusion and Recommendations
         The AlG’s investigation found an abundance of reports regarding Mills’ comments and behavior.
         However, there were incidents that were relayed to AIG staff by individuals who had first-hand
         knowledge of Mills' alleged discriminatory comments. Specifically, three County employees
         separately heard Mills make different discriminatory comments regarding the perceived sexual
Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK.1
      r~. „   _ ■_ ii..       ruart*   nA<n 4Guj#ahoaa-<3<aMntBfA«»«flMTafiAn<Ntractait6B86>fc®btJK1
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 186 of 189. PageID #: 191




        Mills, Kenneth
        Report of Investigation
        18-0050-1
        January 8,2019
        Page 14 of 14

        orientation of a subordinate employee and a contractor. Furthermore, Mills failed to fully comply
        with the County's commitment to diversity or to promote a culture of respect within the jail.
        Finally, the reports from the witnesses indicate a need to redouble the County’s continuing
        efforts to support a culture of respect and to allay fears of retaliation for reporting inappropriate
        conduct.                        .

        Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
        cannot recommend corrective action as to Mills. The AIG, however, recommends that the
        County expand its educational efforts to support a culture of respect and protection of
        whistleblowers.



                                                                 Z £■/?
        Valissa Turner Howard'         /                      Date
        First Assistant Deputy Inspector General


        Approval as to conclusions and recommendations:



                                                                  / '         I
                                                              Date
        Inspector General




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 I Confirmation Nbr. 1736141 ICLJKT
           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 187 of 189. PageID #: 192




         From:            Akram Boutros
         To:              Amend Budish
         Cc:f             colnkneygicuvahooacounty.us: fils
         Subject:         Jail Medical Services
         Date:            Friday, May 25, 2018 9:06:08 AM


         Executive Budish,

         Thank you for meeting with us this past Wednesday to discuss the jail medical program. As
         we discussed, MetroHealth is committed to our partnership with Cuyahoga County in
         providing the highest quality medical services at the main corrections center and it’s regional
         facilities. We believe the relationship and delivery model we have have developed together
         with your staff not only provides quality, custom services but does so while demonstrating
         tangible cost savings for the County.

         As per your request for MetroHealth to immediately remove our Nurse Supervisor employee
         from the jail clinic, we have made the adjustment to our staffing model and as of May 28,
         2018 the employee will no longer provide services at the jail clinic. A replacement
         Administrator will start on site Tuesday, May 29th.

         Also on Wednesday, Chief of Staff Leiken agreed to schedule a meeting with MetroHealth to
         further discuss the staffing model and vacancies. We appreciate the opportunity and our team
         is available at Chief Leiken earliest convenience for that meeting.

         Thank you, Armond. Again, ware committed to our partnership and look forward to
         continuing to work together.

         Regards,

         Akram

         Get Qutiook.for iOS




Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
                                Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 188 of 189. PageID #: 193




                                                                                        t         •   ‘ .   .-.I---.:. •<                                                                 A-• "i



                                                                                                                                Page l of 2                               '

                             Gary Brack, Supervisor, Nursing, County Correctional Healthcare (Interim Director,
                             Ambulatory, County Correctional Healthcare)                      .                             :                .
                       '     Record of Discussion 6/4/18


                             Description of violation: In a scenario that Mr, Brack does riot generally encounter in.the                                  •
        '         ordinary scope of hi? duties, Mr. Brack exercised prior judgment and engaged in conduct that . ..                                                       ■ .                              .
             -• : ■ was'unprofessional and disrespectful, not in alignment with expectations of a MetroHealth"'"                                                           '■
             '      : 'leader, arid against the interests of the System, its reputation,'and its key relationships. His .                                                                 '
                 .- ’ conduct was in violation of TheMetroHealth System ’Policy li-36 Corrective Action (prohibiting                                                                  .
                            / grossly inappropriate behavior), MetroHealth’s' STAR-IQ values 'including Teamwork dhd                                                          .
                       ...' Respect, and MetroHealth’s Code of Conduct. .                                                                                                                         .

            -. ■           ; . In. a public meeting of the.Cuyahoga County CriunciTPublic Safet^ arid Justice Affairs                '                                        /            ■ .                     .
                   ■         Committee held on May 22,2018, Mri Brack was asked to . describe the relationship between                                                                                         ’
'                            MetroHealth arid Cuyahoga County regarding the cliriicalbperations at County Corrections. Mr.                                                        .                   .
        ■ : Brack did proyide.Some objective information, but he-alspwent beyond.ah objective report by                                                           .
, ' ’ •'? using highly.negativeaiid subjective terms and’by.lqdgihg an unprofessional and personal .attack                                                               .• . .'
     .’/ ■ . /against Mr; Reurieth.MUlsj Director of RegipnarCrirrectiohs for Cuy^oga'Cdurity?'to public t.                                                           < ;     ■ .
     ' "   ■' ‘and recorded testimony'before Corimutee members’-duririgwhich Mr..Brack repeatedly.arid-:f .. :
    ■■'. .    expressly purported, to' speak.on behalf of.The MetrriHealth. System ABrackdescnbed'&e/;.';   '
        ....                 -relationship betweenthe.County .'arid MetroHealth as ;“very tumultuous. ■’He,cailed.M,ills-<the . . • ■.                                                            . ,
    .                        -.obstructionist” in. the parties’ concerted efforts,■strited.that Mills? enigagesm''“passiveraggressiye:'
    .                       "behavior”.and acts with “imagined authority,’’and criticized                                            .- . ■
                              ‘Hptal.disrespect” in meetings, stating that’.‘I’ve neyeif in m'ypjofessional career witnessed that.’’:     / ",                                                             '-.
                            . Without working with MetroHealth’s leadership or media afSirs professionals, Mr. Brackhas                                . ; ..                                             - '
    ■ ■                    j since reinforced thesesentiments to.various media outlets. > ■      •    . ' ...                                        •     '■

             ... . Mr. Brack’s conduct was in violation of specific coaching that'he received prior to the ineCtihg.                                  '
''' :■. ‘/-Jane Flatten, Chief of Staff, had specified to Mr. Brack that it was Ms.. Flatten’s role to speak oh                                                       '. ■                    '
   • ••' : - behalf of MetroHealth at the meeting, and Mr. Brack’s,role-yfas.to help with technical./ .. . . . .                                                                                               .
                           < ■■ -. operational questions, .Ms, Flatten had directed Mb Bfackthat if he did .speak at. the meeting, he                                                                              .
                             needed to do so diplomatically. He failed to do. ■                                         ■        '       '       '

                             Mr. Brack’s unprofessional and personally offensive conduct caused immediate damage to                                                   .
                             MetroHealth’s relationship with Cuyahoga County and to MetroHealth’s public reputation, .                                        ,
                             requiring immediate attention and renewed commitments from members of MetroHealth’s
                             executive leadership. Indeed, as a client of MetroHealth’s services, the .County immediately
                             requested that Mr. Brack be removed from his role at County Corrections, citirig a lack of a
                             trusting and strong working relationship. Being a contracted service provider to the County, '
                             which controls County Corrections property and operations, MetroHealth was required to •
        Electroni§SJiyiFlJfeWri6/ti2e20C9in7?5£ de/lCVd.9 916707 I Confirmation Nbr. 1736141 I CLJK1                                                                      J
                                                                                                                                                     * a’j 111                                             l
                                           Case: 1:19-cv-01584 Doc #: 1-1 Filed: 07/11/19 189 of 189. PageID #: 194




                                                                                                      ’                               '     Page 2 of2

                          . '           Asa County hospital, MetroHealth values its partnership wlthCuyahpga County, and the parlies
                             . are. actively collaborating on a number of highly visible, key public health endeavors, such as
                           : . ■ MetroHealth’s campus transformation, improvement of the West 25,h Street corridor, and the
                                        opioid crisis in the County. The parties’ contractual agreement regarding provision of medical
                                         services at County.Corrections.has been-a.flagship arrangement for both parties, enabling
                              ■        • MetroHealth to reach patients in a unique care environment while enabling the County to realize
                           : - ’ cost savings. MetroHealth does not take issue with the feet that Mr. Brack has identified and ■
                            . • raised concerns regarding County-MetroHealth interactions or with ongoing staffing concerns;
                          '            - indeed, these are issues thatMetroHealth leadership has worked to address and will continue to
                                        address going forward. -

              .                       - Rather, MetroHealth takes issue with the highly persohal and unprofessional manner in which
                      .■■■.             Mr. Brack raised these cphcemsl Mr. .Brack’s, .very negative .comments about .MetroHealth’s .                                 .
    .         ... ■ ...'.  relationship with the County were outside the seppe of his role and should have been handled
              . ? '.. ■ ■■ through?appropriate MetroHealth leadership and media relations. His. very'pefserial comments. .-
•               •' ::about -Mr.'Mills constituted a gross -violation bfMeiroHealth’s policies arid STAR IQ values,' ’ -
        •               ■■ ■.. .including Teamwork ahd:Respqct,-and.its Code.pf-Conduct. .Mr, Brack’s public conduct brought'.
        - ■ .;.: -. -.. ' into qiids.ti.pn his.hbil ity - and MetroHealth’s-ability - to continue- to -foster our critical                                  .
                       > :felariorisldp;Wii'hthe County,-puttingMetrbHealth’s.interests in-jeopafdy,' - .:          • ' ■■                          .

                           < /Expectations: This-type.ofinabproDriate and-uhprofessit>narc6nduct mus'tnbt occur again, and
        .. ■             . ... Mr .- Brack .is required ;tb: conduct hiihself -iri.accordarice with MetroHealth’ s .STAX-IQ values, ■■
                            ;.Co'de;qf Conduct, and, applicable policies? especially-where' he purports-tq .speak bn :behalf of The
                  ■     ' • j MetrpHeqlfli. System regarding itsbusiness .relationships? As a memberidfpiariagement,- beds . •
    •                                 ,' 'expected to.be/mindfiil of and act inja manner-to foster MetroHealth’s relahoriships and                      •
        .             '..' •            reputation.: • While he. is .certainly welcome to.arid is encouraged to raise concerns that' he has, .he                          ,
        -..            . - : .must do!so?resp.ectfully.and-in accordance.with:MetroHe.althls.values.'. Fqr sensitive'.                          .           •       . .
                          ’■ '• communications, ,he should cbrisultMerioHealth ieadership and media reiatioi^.;..                                               ■

         '              * '' -Though this will be considered documentation of non-disciplinary counseling, further incidents
        . •             '. . of unprofessional arid inappropriate behavior will result in formal discipline, .'up to and including
                                       termination of employment.            .   -           ..       •           '   .         ' '                             .         '

                                  •                                                             Date:   ,
                                              ®rac^£’ Supervisor, Nursing (Interim Director, Ambulatory)                    .

                                       .IAA.Aa                                                    .       Date:           Q H j'lT
                                       Jjrife rimer, MD, MS, Phy^cian ExecutivoyAnibulatory Operations
                                       -C/tDate: „                                                                                        ______

                                       Emily Fiftal, Dire/tpr - EmployefeZLabor Relations, Employment Counsel
                      Electronically Filed 06/12/2019 17:52 / / CV19 916707 / Confirmation Tlbr. 1736141 / CLJK1 •                          .
